EXHIBIT 10.05

CONFIDENTIAL TREATMENT REQUESTED

 

 

ACQUISITION AGREEMENT

BY AND AMONG

VERISIGN, INC.,

a Delaware corporation,

VERISIGN S.À.R.L.,

VERISIGN DO BRASIL SERVIÇOS PARA INTERNET LTDA,

VERISIGN DIGITAL SERVICES TECHNOLOGY (CHINA) CO., LTD.,

VERISIGN SERVICES INDIA PRIVATE LIMITED,

AND

SYNIVERSE HOLDINGS, INC.,

a Delaware corporation

DATED AS OF AUGUST 24, 2009

 

 

 

***   Note: Confidential treatment has been requested with respect to the
information contained within the [***] marking. Such portions have been omitted
from this filing and have been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I DEFINITIONS Section 1.01.    Certain Defined Terms    1
Section 1.02.    Other Defined Terms    11 Section 1.03.    Interpretation    12
ARTICLE II PURCHASE AND SALE OF SHARES AND ASSETS Section 2.01.    Purchase and
Sale of Shares and Transferred Assets; Exclusion of Excluded Assets    13
Section 2.02.    Assumption of Assumed Liabilities; Retention of Retained
Liabilities    16 Section 2.03.    Purchase Price; Allocation of Purchase Price
   17 Section 2.04.    Purchase Price Adjustment    18 Section 2.05.    Closing
   20 Section 2.06.    Closing Deliveries by Seller    20 Section 2.07.   
Closing Deliveries by Purchaser    20 Section 2.08.    Accounting    21 Section
2.09.    Nonassignable Assets    21 ARTICLE III REPRESENTATIONS AND WARRANTIES
OF SELLER Section 3.01.    Organization and Good Standing    22 Section 3.02.   
Authority    23 Section 3.03.    No Conflict; Consents and Approvals    23
Section 3.04.    Capitalization; Title to Shares; Equity Interests    24 Section
3.05.    Financial Information    24 Section 3.06.    Absence of Certain Changes
or Events    25 Section 3.07.    Absence of Litigation    25 Section 3.08.   
Compliance with Laws    25 Section 3.09.    Ownership of the Assets    26
Section 3.10.    Real Property    26 Section 3.11.    Employee Matters    26
Section 3.12.    Environmental Matters    27

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page Section 3.13.    Contracts    28 Section 3.14.    Brokers    29
Section 3.15.    Intellectual Property    29 Section 3.16.    Taxes    30
Section 3.17.    Employee Benefit Matters    32 ARTICLE IV REPRESENTATIONS AND
WARRANTIES OF PURCHASER Section 4.01.    Organization and Good Standing    33
Section 4.02.    Authority    33 Section 4.03.    No Conflict; Consents and
Approvals    33 Section 4.04.    Absence of Litigation    34 Section 4.05.   
Exclusivity of Representations and Warranties.    34 Section 4.06.    Financial
Ability    35 Section 4.07.    Brokers    35 ARTICLE V COVENANTS Section 5.01.
   Conduct of Business Prior to the Closing    35 Section 5.02.    Access to
Information; Advice of Changes    37 Section 5.03.    Confidentiality; Publicity
   38 Section 5.04.    Efforts and Actions to Cause the Closing to Occur    39
Section 5.05.    Bulk Sales    41 Section 5.06.    Insurance    41 Section 5.07.
   Certain Services and Benefits Provided by Affiliates    41 Section 5.08.   
Further Action    41 Section 5.09.    Ancillary Agreements; ATLAS Sublicense   
42 Section 5.10.    Maintenance of Books and Records    42 Section 5.11.   
Deletion of Non-Transferred Software    43 Section 5.12.    Use of Seller’s
Trademarks and Logos    43 Section 5.13.    Seller Guarantees and Other Credit
Support of the Business    44 Section 5.14.    Release of Outgoing Directors and
Officers    44 Section 5.15.    Retained Litigation    44

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page Section 5.16.    Non-Solicitation    46 Section 5.17.   
Noncompetition    46 Section 5.18.    UCC Termination Statements    48 Section
5.19.    Direct Connects    48 ARTICLE VI EMPLOYEE MATTERS Section 6.01.   
Offers and Terms of Employment    48 Section 6.02.    Assumption of Liabilities
   51 Section 6.03.    Union Employees and Plans    52 Section 6.04.   
Participation in Purchaser Benefit Plans    52 Section 6.05.    WARN Act
Compliance    53 Section 6.06.    No Amendments or Third-Party Beneficiaries   
54 ARTICLE VII TAX MATTERS Section 7.01.    Transfer Taxes    54 Section 7.02.
   Tax Characterization of Adjustments    54 Section 7.03.    Parties’
Responsibility    54 Section 7.04.    Tax Returns    55 Section 7.05.    Section
338(h)(10) Election    56 Section 7.06.    Refunds and Tax Benefits    56
ARTICLE VIII CONDITIONS TO CLOSING Section 8.01.    Conditions to Each Party’s
Obligation    57 Section 8.02.    Conditions to Obligations of Seller    57
Section 8.03.    Conditions to Obligations of Purchaser    58 ARTICLE IX
TERMINATION, AMENDMENT AND WAIVER Section 9.01.    Termination    58 Section
9.02.    Effect of Termination    59 Section 9.03.    Termination Fee    59

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page ARTICLE X INDEMNIFICATION Section 10.01.    Indemnification;
Remedies    60 Section 10.02.    Notice of Claim; Defense    62 Section 10.03.
   No Duplication; Exclusive Remedy    63 Section 10.04.    Limitation on
Set-off    63 Section 10.05.    Mitigation    63 ARTICLE XI GENERAL PROVISIONS
Section 11.01.    Waiver    64 Section 11.02.    Expenses    64 Section 11.03.
   Notices    64 Section 11.04.    Headings    65 Section 11.05.    Severability
   65 Section 11.06.    Entire Agreement    65 Section 11.07.    Assignment   
65 Section 11.08.    No Third-Party Beneficiaries    66 Section 11.09.   
Amendment    66 Section 11.10.    Governing Law; Submission to Jurisdiction;
Waiver of Jury Trial    66 Section 11.11.    Counterparts    66 Section 11.12.
   No Presumption    67 Section 11.13.    Availability of Equitable Relief    67
Section 11.14.    Time of Essence    67 Section 11.15.    Construction of
Agreements    67 EXHIBITS:       Exhibit A:    Form of ATLAS Sublicense   
Exhibit B:    Form of Bill of Sale and Assignment and Assumption Agreement   
Exhibit C:    Form of Intellectual Property License Agreement    Exhibit D:   
Form of Transition Services Agreement    Exhibit E:    Working Capital
Calculation Principles    Exhibit F:    Certain Purchaser’s Individuals   

 

iv



--------------------------------------------------------------------------------

ACQUISITION AGREEMENT

This ACQUISITION AGREEMENT is dated as of August 24, 2009 between VERISIGN,
INC., a Delaware corporation, acting on its own behalf and on behalf of
Additional VeriSign Sellers (“VeriSign” or “Seller”), VERISIGN S.À.R.L., a Swiss
société à responsabilité limitée, VERISIGN DO BRASIL SERVIÇOS PARA INTERNET
LTDA, a limited liability company incorporated under the laws of Brazil, State
of Sao Paulo, VERISIGN DIGITAL SERVICES TECHNOLOGY (CHINA) CO., LTD., a wholly
foreign-owned enterprise established in the Dongcheng district and formed under
the laws of the People’s Republic of China, VERISIGN SERVICES INDIA PRIVATE
LIMITED., a company limited by shares incorporated under the Companies Act 1956
and existing under the laws of India (collectively, the “Seller Subsidiaries”),
and SYNIVERSE HOLDINGS, INC., a Delaware corporation (“Purchaser”).

W I T N E S S E T H:

WHEREAS, Seller beneficially owns all of the equity interests of VeriSign ICX
Corporation, a Delaware corporation (“ICX”);

WHEREAS, Seller beneficially owns and operates (directly and/or through ICX and
the Seller Subsidiaries) the Business (as defined below); and

WHEREAS, Seller and Seller Subsidiaries wish to transfer to Purchaser or its
designated wholly owned Subsidiaries (as defined below), and Purchaser wishes to
purchase and assume (or cause its designated wholly owned Subsidiaries to
purchase and assume), the Shares, the Transferred Assets and the Assumed
Liabilities (each as defined below) from Seller and the Seller Subsidiaries, all
upon the terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual representations,
warranties, covenants and agreements contained herein, the parties agree as
follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms have the following meanings:

“Action” means any litigation, action, claim, subpoena, suit, investigation,
complaint, originating application to an employment tribunal, binding
arbitration or proceeding.

“Additional VeriSign Sellers” means VeriSign UK Limited, a limited liability
company under the laws of England and Wales, VeriSign Australia (Pty) Limited,
an Australian proprietary limited liability company and VeriSign Hong Kong
Limited, a private company limited by shares formed under the laws of Hong Kong.

“Affiliate” means, with respect to any specified Person, any other Person who or
that, directly or indirectly through one or more intermediaries, Controls, is
Controlled by or is under common Control with such specified Person.



--------------------------------------------------------------------------------

“Agreement” means this Agreement, including the Seller Disclosure Schedule and
all Exhibits and Schedules hereto and thereto, and all amendments hereto and
thereto made in accordance with Section 11.09.

“Ancillary Agreements” means the Bill of Sale and Assignment and Assumption
Agreement, any Foreign Acquisition Agreement, the Connectivity Services
Agreement, the Intellectual Property License Agreement and the Transition
Services Agreement.

“Assumed Contracts” means all those Material Contracts and other Contracts of
Seller and/or a Seller Subsidiary that relate exclusively to the Business
(including the Contribution Agreement and those Contracts entered into after the
date hereof in accordance with Section 5.01 of this Agreement).

“ATLAS Sublicense” means the Software Sublicense Agreement between Purchaser and
TNS, in substantially the form of Exhibit A.

“Base Working Capital” means $21,000,000.

“Benefit Plan” means (a) each “employee benefit plan,” within the meaning of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), whether or not subject to ERISA, and (b) each employment, consulting,
severance, termination, retirement, change in control, retention, incentive or
deferred compensation, bonus, stock option or other equity based, vacation or
holiday pay, dependent care assistance, excess benefit, salary continuation,
medical, life or other insurance, pension, supplemental retirement, supplemental
unemployment or other fringe benefit plan, policy, program, agreement,
arrangement or commitment.

“Bill of Sale and Assignment and Assumption Agreement” means the Assignment and
Assumption Agreement to be executed by the parties thereto on the Closing Date,
in the form of Exhibit B.

“Business” means, collectively, the following businesses of ICX and business
segments of Seller and the Seller Subsidiaries (each of the businesses described
in the following clauses (a) through (d) is referred to as a “Business
Component”):

(a) the Inter-Carrier Gateway business engaged in the provision of:

(i) the Metcalf™ Inter-Carrier SMS (ICSMS) services, which enable operators,
through the Metcalf software platform, to offer text message delivery across
networks, by allowing subscribers to send messages and handling the routing,
messaging protocol conversion and reformatting needed to complete the delivery
between incompatible networks;

(ii) the Inter-Carrier Multimedia Messaging Services (ICMMS) services, which
enable carriers to offer to their subscribers MMS delivery across various
networks, including by handling routing, protocol conversion, and reformatting;

 

2



--------------------------------------------------------------------------------

(iii) the Open-Connectivity SMS (OCSMS) services, which enable operators to
exchange SMS messages with other operators and their subscribers through an
IP-based (SMPP) or SS7-based (GSM MAP) connection;

(b) the Premium Messaging Gateway business segment engaged in the provision of a
managed infrastructure service (web-based tool) designed to help wireless
service providers efficiently deliver premium “off-portal” content to their
subscribers and facilitating a secure and seamless shortcode provisioning and
approval process between third-party content aggregators or content providers
and operators;

(c) the PictureMail / Integrated MMS business segment engaged in the provision
of end-to-end MMS infrastructure and applications to Tier-1 and Tier-2 mobile
operators, including (i) the VeriSign Multimedia Messaging Service Center (MMSC)
platform for delivering MMS communications, (ii) carrier-branded Web/WAP
portals, giving consumers a way to exchange, organize, store, and enhance photos
and media, compose MMS messages, and purchase premium content; (iii) handset
client software enabling carriers to optimize the user experience and increase
consumer uptake with enhancements like full-resolution photo and video uploads,
and (iv) a “Send To” framework, enabling consumers to send media to third-party
destinations (the “Picturemail Business”); and

(d) the Mobile Enterprise Solutions business segment engaged in the provision of
Mobile Enterprise Services (MES) messaging services through a standard rated
messaging aggregation platform enabling businesses to send time and event-based
messages and alerts domestically or internationally via text message, voice or
email to customers and/or employees,

but excluding, in each of clauses (a) to (d) above: (i) Excluded Assets,
(ii) Overhead and Shared Services, and (iii) any products and/or services
provided by businesses of Seller and/or Seller Subsidiaries other than those
listed in clauses (a) to (d) above, including the products and/or services
provided by VeriSign’s naming and directory services business (including
services related to remediation and mitigation of incidents of denial of
service), Secure Sockets Layer (SSL) business, identity and authentication
services business (including services related to remediation and mitigation of
incidents of fraud and professional consulting services related thereto), public
key infrastructure business, communications services business, managed security
services business, threat intelligence business, security consulting services
business, content portal services business, and mobile delivery gateway
business.

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in New York, New
York, USA.

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Connectivity Services Agreement” means an agreement between Purchaser, mQube
and Seller containing the terms set forth in Section 5.19 of the Seller
Disclosure Schedule and otherwise in a form reasonably satisfactory to Purchaser
and Seller.

 

3



--------------------------------------------------------------------------------

“Consent” means any approval, authorization, consent, order, license,
declaration, permission, permit, qualification, exemption or waiver by any third
party or Governmental Authority.

“Contract” means any contract, agreement, lease, ground lease, or commitment,
license, sublicense, permit, mortgage, purchase order, indenture, loan
agreement, note, lease, sublease, agreement, obligation, commitment,
understanding, instrument or other arrangement or any commitment to enter into
any of the foregoing to which ICX, Seller or any of its Subsidiaries is a party
or by which any property of ICX, Seller or any Subsidiary of Seller is bound.

“Contribution Agreement” means that certain Assignment and Contribution
Agreement, dated as of August 23, 2009, between Seller and ICX.

“Control” means, as to any Person, the power to direct or cause the direction of
the management and policies of such Person, whether through the ownership of
voting securities, by contract or otherwise. The term “Controlled” shall have a
correlative meaning.

“Employee” means each individual employed by VeriSign, ICX or a Seller
Subsidiary in connection with the operation of the Business who is listed in
Section 1.01(i) of the Seller Disclosure Schedule.

“Environmental Law” means any applicable Law relating to pollution or protection
of the environment, natural resources, worker health and safety or human health
and safety.

“Environmental Permit” means any permit, approval, license or other
authorization required under any Environmental Law to conduct the Business as
currently conducted and own the Transferred Assets.

“Estimated Working Capital Adjustment” means an amount (which may be positive or
negative) equal to:

(a) if the Estimated Working Capital is greater than or equal to the Working
Capital Floor but less than or equal to the Working Capital Ceiling, zero;

(b) if the Estimated Working Capital is greater than the Working Capital
Ceiling, an amount equal to the Estimated Working Capital minus the Working
Capital Ceiling; and

(c) if the Estimated Working Capital is less than the Working Capital Floor, an
amount equal to the Estimated Working Capital minus the Working Capital Floor.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, together
with the rules, regulations, schedules and forms thereunder.

“Final Working Capital Adjustment” means an amount (which may be positive or
negative) equal to:

(a) if the Final Working Capital is greater than or equal to the Working Capital
Floor but less than or equal to the Working Capital Ceiling, zero;

 

4



--------------------------------------------------------------------------------

(b) if the Final Working Capital is greater than the Working Capital Ceiling, an
amount equal to the Final Working Capital minus the Working Capital Ceiling; and

(c) if the Final Working Capital is less than the Working Capital Floor, an
amount equal to the Final Working Capital minus the Working Capital Floor.

“Governmental Authority” means any U.S. or foreign, multinational, federal,
state, provincial or local authority, legislative body, court, government or
self-regulatory organization (including any stock exchange), commission,
tribunal or organization, or any regulatory agency, or any political or other
subdivision, department or branch of any of the foregoing.

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

“Hazardous Materials” means (a) petroleum, petroleum products, asbestos in any
form that is friable or polychlorinated biphenyls and (b) any chemical, material
or other substance regulated as hazardous or as a pollutant, contaminant or
waste under any Environmental Law or that may otherwise serve as the basis for
liability under Environmental Law.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976 and the
rules and regulations thereunder, each as amended from time to time.

“ICX Assumed Liabilities” means Assumed Liabilities as defined in the
Contribution Agreement (except that all references to the Contribution Date in
such definition shall be deemed to refer to the Closing).

“ICX Excluded Liabilities” means all Liabilities of ICX to the extent related to
the conduct of the Business prior to the Closing, other than ICX Assumed
Liabilities. ICX Excluded Liabilities include:

(a) any Indebtedness of ICX as of the Closing, except for accounts payable that
are reflected in the Closing Statement;

(b) any Liability or obligation to the extent arising out of any Contract to
which ICX is or was a party as a result of (i) any breach of, or performance
required under, such Contract occurring prior to the Closing, or (ii) any
violation of Law, breach of warranty, tort or infringement occurring prior to
the Closing;

(c) any Liability related to any Employee or Seller Benefit Plan, except to the
extent such Liability relates to a Transferred Employee and is assumed by
Purchaser pursuant to Article VI; and

 

5



--------------------------------------------------------------------------------

(d) any Liabilities in respect of Actions (including any Retained Litigation to
which ICX is a party or is subject) to the extent arising from the conduct of
the Business for any periods prior to the Closing.

“ICX Intellectual Property” means any Intellectual Property Rights owned by ICX
including (a) those patents and patent applications listed in
Section 1.01(ii)(a) of the Seller Disclosure Schedule; (b) those Trademarks
(including any registrations and applications therefor) listed in
Section 1.01(ii)(b) of the Seller Disclosure Schedule and any goodwill
associated therewith; (c) domain names listed in Section 1.01(ii)(c) of the
Seller Disclosure Schedule; (d) all trade secrets, copyrights, know-how and
rights to other proprietary data and information owned by ICX as of the Closing;
and (e) computer software (including source code and object code) and databases
and related documentation owned by ICX as of the Closing, together (in each
case) with all rights to collect royalties, products and proceeds in connection
therewith, all rights to sue for past, present and future infringement,
misappropriation or other violation thereof, and all rights to recover damages
or lost profits in connection therewith.

“ICX Registered Intellectual Property” means any ICX Intellectual Property that
is issued, granted, or registered by or with any Governmental Authority or for
which an application therefor has been filed with any Governmental Authority.

“Indebtedness” of any Person at any date means, without duplication, any
obligations of such Person under the applicable governing documentation to pay
principal, interest, penalties, fees, guarantees, reimbursements, damages, costs
of unwinding and other liabilities with respect to (a) indebtedness for borrowed
money, (b) indebtedness evidenced by bonds, debentures, notes or similar
instruments, (c) leases that are capitalized in accordance with applicable
generally accepted accounting principles under which such Person is the lessee,
(d) the deferred purchase price of goods or services (other than trade payables
or accruals incurred in the ordinary course of business), and (e) guarantees, or
obligations in the nature of guarantees, of obligations described in clauses
(a) through (d) above of any Person.

“Intellectual Property License Agreement” means the Intellectual Property
License Agreement to be executed by the parties thereto on the Closing Date, in
the form of Exhibit C.

“Intellectual Property Rights” means all intellectual property rights throughout
the world, including all (a) patents (including all reissues, divisions,
continuations, continuations in part, re-examinations and extensions thereof)
and patent applications, (b) Trademarks (including registrations, applications
and renewals therefor), including any goodwill associated therewith,
(c) copyrights and other works of authorship and moral rights (including
registrations, applications and renewals therefor), (d) trade secrets, know-how
(including processes, methods, improvements, inventions, specifications, plans
and protocols), rights to proprietary information, databases and data (including
technical data, customer and supplier lists, pricing and cost information, and
business and marketing plans and proposals) and (e) computer software (including
source code and object code) and databases and related documentation.

“Knowledge of Seller” or “Seller’s Knowledge” means the actual knowledge,
without further inquiry, of the individuals listed in Section 1.01(a)(iii) of
the Seller Disclosure Schedule.

 

6



--------------------------------------------------------------------------------

“Law” means any law (including common law), statute, ordinance, regulation,
rule, code or other requirement or rule enacted or promulgated by any
Governmental Authority, including any Governmental Order.

“Leased Real Property” means all leasehold or sub-leasehold estates and other
rights to use or occupy (i) the premises in Bangalore, India, to be made
available to Purchaser pursuant to the Transition Services Agreement or any
successor agreement with respect to such premises and (ii) any land, building,
structures, improvements, or other interests in real property held by ICX,
Seller or any Seller Subsidiary and relating exclusively to the Business,
including the premises in Santa Cruz, California, to be made available to
Purchaser pursuant to the Transition Services Agreement or any successor
agreement with respect to such premises.

“Liabilities” means debts, liabilities, commitments and obligations (including
guarantees and other forms of credit support), whether accrued or fixed,
absolute or contingent, matured or unmatured, on- or off-balance sheet,
including those arising under any Law or Action and those arising under any
Contract or otherwise.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, security
interest, deed of trust, encumbrance, claim, lien, license, lease or charge of
any kind.

“Losses” means any and all realized losses, liabilities, claims, costs, fees,
damages, judgments, settlements and expenses (including interest and penalties
recovered by a third party with respect thereto and reasonable attorneys’ fees
and expenses, including reasonable expenses of investigation).

“Material Adverse Effect” means a material adverse effect on the operations,
results of operations or financial condition of the Business, taken as a whole,
but in each case shall not include the effect of events, changes and
circumstances relating to (a) the industries and markets in which the Business
operates, to the extent they do not have a disproportionately adverse effect on
the Transferred Assets or the Business, (b) macroeconomic factors, interest
rates, general financial market conditions, acts of God, war, terrorism or
hostilities, to the extent they do not have a disproportionately adverse effect
on the Transferred Assets or the Business, (c) changes in Law, US GAAP or
official interpretations of the foregoing, (d) compliance with this Agreement,
or (e) the transactions contemplated hereby or any announcement hereof or the
identity of Purchaser; it being understood that the failure of the Business to
achieve internal or external financial forecasts or projections, by itself, will
not constitute a Material Adverse Effect.

“Material Customer” means each customer from which the Business received
revenues exceeding $500,000 during the 12 months ended March 31, 2009.

“Material Real Property Lease” means any Real Property Leases for which the
annual rental exceeds $500,000.

“Material Vendor” means each vendor to which the Business paid more than
$500,000 in the aggregate in the most recent fiscal year of Seller.

“mQube” means mQube, Inc., which as of the date hereof is a wholly-owned
Subsidiary of Seller.

“Nasdaq” means The Nasdaq Stock Market’s National Market.

 

7



--------------------------------------------------------------------------------

“Overhead and Shared Services” means ancillary corporate or shared services
provided to or in support of the Business that are general corporate or other
overhead services or provided to both (a) the Business and (b) other businesses
of Seller and its Subsidiaries, including use of Intellectual Property Rights,
travel and entertainment services, temporary labor services, office supplies
services (including copiers and faxes), personal telecommunications services,
computer hardware and software services, fleet services, energy/utilities
services, procurement and supply arrangements, treasury services, public
relations, legal and risk management services (including workers’ compensation),
payroll services, sales and marketing support services, information technology
and telecommunications services, accounting services, tax services, internal
audit services, human resources and employee relations management services,
employee benefits services, credit, collections and accounts payable services,
logistics services, property management services, environmental support services
and customs and excise services, in each case including services relating to the
provision of access to information, operating and reporting systems and
databases and all hardware and software or other intellectual property used in
connection therewith. Overhead and Shared Services shall not include any item in
the previous sentence that is (1) exclusive to ICX and/or the Business, rather
than shared with any other line of business or the general corporate operations
of Seller, and (2) provided solely by ICX or by using Transferred Employees
and/or Transferred Assets.

“Permits” means all licenses, franchises, permits, approvals, authorizations,
exemptions, certificates, registrations and similar documents or instruments
issued by any Governmental Authority, excluding in all cases registrations or
applications for Intellectual Property Rights.

“Permitted Liens” means (a) statutory Liens for Taxes that are not yet due or
are being contested in good faith, (b) statutory Liens of landlords and Liens of
carriers, warehousemen, mechanics, materialmen and other Liens imposed by Law,
in each case, for amounts not yet due or that are being contested in good faith,
(c) zoning, entitlement, building and land use regulations, customary covenants,
defects of title, easements, rights-of-way, restrictions and other similar
charges or encumbrances not, individually or in the aggregate, materially
interfering with the use or occupancy of the affected property or the ordinary
conduct of the Business thereon, (d) Liens that will be released prior to or as
of the Closing, and (e) Liens listed in Section 1.01(iv) of the Seller
Disclosure Schedule, but in all cases excluding any such Liens that
(i) materially interfere with Purchaser’s use, or materially detract from the
value of, or marketability of, the affected property or (ii) secure the payment
of money.

“Person” means any natural person, general or limited partnership, corporation,
limited liability company, firm, association, other legal entity, or
Governmental Authority.

“Purchase Price Adjustment” means an amount (which may be positive or negative)
equal to the Final Working Capital Adjustment minus the Estimated Working
Capital Adjustment.

“Purchaser Benefit Plan” means each Benefit Plan sponsored, maintained or
contributed to by Purchaser or any of its Subsidiaries or with respect to which
Purchaser or any of its Subsidiaries is a party and in which any Employee is or
becomes eligible to participate or derive a benefit.

 

8



--------------------------------------------------------------------------------

“Real Property Leases” means all leases, subleases, licenses, concessions and
other agreements relating exclusively to the Business, pursuant to which ICX,
Seller or any Seller Subsidiary holds a leasehold or sub-leasehold estate in, or
is granted the right to use or occupy, any Leased Real Property, including the
right to all security deposits and other amounts and instruments deposited by or
on behalf of Seller or Seller Subsidiary thereunder.

“Seller Benefit Plan” means each Benefit Plan sponsored, maintained or
contributed to by Seller or any of its Subsidiaries or with respect to which
Seller or any of its Subsidiaries is a party and in which any Employee is or
becomes eligible to participate or derive a benefit.

“Seller Disclosure Schedule” means the disclosure schedule delivered by Seller
to Purchaser on the date hereof.

“Shares” means all equity interests owned by Seller in ICX.

“Straddle Period” means any Taxable period that includes, but does not end on,
the Closing Date.

“Subsidiary” of any Person means any corporation, partnership, limited liability
company, joint venture or other legal entity of which such Person owns, directly
or indirectly, a majority of the stock or other equity interests the holders of
which are generally entitled to vote for the election of or act as the board of
directors or other governing body of such corporation or other legal entity, or
of which such Person is a general partner or managing member.

“Supplier Warranty Agreements” means any express or implied warranty, guarantee
of performance or similar agreement or obligation made by the manufacturer,
supplier or seller of a Transferred Asset that by its terms or under applicable
Law cannot be transferred in connection with the transfer of the relevant
Transferred Asset.

“Tax” or “Taxes” means any and all taxes, charges, fees, levies, imposts, duties
or other assessments of any kind whatsoever, imposed by or payable to any
federal, state, provincial, local, or foreign tax authority, including any gross
income, net income, alternative or add-on minimum, franchise, profits or excess
profits, gross receipts, estimated, capital, goods, services, documentary, use,
transfer, ad valorem, business rates, value added, sales, customs, real or
personal property, capital stock, license, payroll, withholding or back-up
withholding, employment, social security, workers’ compensation, unemployment
compensation, utility, severance, production, excise, stamp, occupation,
premium, windfall profits, occupancy, transfer or gains taxes, together with any
interest, penalties, additions to tax or additional amounts imposed with respect
thereto. The term “Taxable” shall have a correlative meaning.

“Tax Returns” means all returns, reports (including declarations, disclosures,
schedules, estimates and information returns) and other information required to
be supplied to a Tax authority relating to Taxes.

“TNS” means Transaction Network Services, Inc.

“Trademarks” means rights to trademarks, service marks, brand names,
distinguishing guises, trade dress, logos, designs, trade names, words, symbols,
color schemes, business names, internet domain names and other indications of
origin.

 

9



--------------------------------------------------------------------------------

“Transactions” means the transactions contemplated herein and in the Ancillary
Agreements, including (a) the sale of the Shares and the Transferred Assets by
Seller or any Seller Subsidiary to Purchaser, (b) the assumption of the Assumed
Liabilities by Purchaser and (c) the performance by Seller, Seller Subsidiaries
and Purchaser of their respective obligations under this Agreement and the
Ancillary Agreements.

“Transfer Taxes” means all goods, services, excise, sales, use, real or personal
property, gross receipt, withholding, documentary, value added, stamp,
registration, filing, recordation and all other similar Taxes or other like
charges, together with interest, penalties or additional amounts imposed with
respect thereto.

“Transferred Equipment” means fixtures, computer servers and other equipment and
other interests in tangible personal property owned by VeriSign or a Seller
Subsidiary, and (a) exclusively used in the Business, (b) listed in
Section 1.01(v)(a) of the Seller Disclosure Schedule, or (c) located on the
Leased Real Property in Santa Cruz, California and not listed in
Section 1.01(v)(b) of the Seller Disclosure Schedule, excluding in all cases any
Intellectual Property Rights covering, embodied in or connected to any of the
foregoing (other than, in the case of computer programs or databases, where
Purchaser has provided evidence reasonably satisfactory to Seller that Purchaser
holds a license to (or otherwise has the right to use) such computer programs or
databases). For the avoidance of doubt, the equipment listed on
Section 1.01(v)(b) of the Seller Disclosure Schedule shall be retained by
VeriSign or a Seller Subsidiary and shall not be deemed Transferred Equipment.

“Transferred Intellectual Property” means (a) those patents and patent
applications listed in Section 1.01(vi)(a) of the Seller Disclosure Schedule;
(b) those Trademarks (including any registrations and applications therefor)
listed in Section 1.01(vi)(b) of the Seller Disclosure Schedule and any goodwill
associated therewith; (c) domain names listed in Section 1.01(vi)(c) of the
Seller Disclosure Schedule; (d) all Transferred Software; and (e) all trade
secrets, copyrights, know-how and rights to other proprietary data and
information owned by Seller or any of the Seller Subsidiaries as of the Closing
and used exclusively in connection with the Business, together (in each case)
with all rights to collect royalties, products and proceeds in connection
therewith, all rights to sue for past, present and future infringement,
misappropriation or other violation thereof, and all rights to recover damages
or lost profits in connection therewith.

“Transferred Registered Intellectual Property” means any Transferred
Intellectual Property that is issued, granted, or registered by or with any
Governmental Authority or for which an application therefor has been filed with
any Governmental Authority.

“Transferred Software” means all computer programs and databases that are owned
by Seller or any Seller Subsidiary and used exclusively in connection with the
Business including as listed in Section 1.01(vii) of the Seller Disclosure
Schedule, and any firmware resident in any Transferred Equipment.

“Transition Services Agreement” means the Transition Services Agreement to be
executed by the parties thereto on the Closing Date, in the form of Exhibit D.

“US GAAP” means, at any time, generally accepted accounting principles in the
United States in effect as of such time.

 

10



--------------------------------------------------------------------------------

“Vendor” means Seller’s (or Seller’s Subsidiary’s) counterpart(y)(ies) to a
Vendor Shared Contract.

“Working Capital” means, as of any given date, an amount calculated as of such
date, prior to the application of purchase accounting and without giving effect
to the impact of the Transactions, by subtracting (a) the amount of current
liabilities of the Business included in the Assumed Liabilities or the ICX
Assumed Liabilities as of that date from (b) the amount of current assets
(excluding cash and cash equivalents, other than accounts receivable) of the
Business included in the Transferred Assets or the assets of ICX as of that
date, in each case calculated on a basis consistent with the Calculation
Principles and the format set forth in Exhibit E.

“Working Capital Ceiling” means an amount equal to the Base Working Capital plus
$500,000.

“Working Capital Floor” means an amount equal to the Base Working Capital minus
$500,000.

SECTION 1.02. Other Defined Terms. The following terms have the meanings defined
for such terms in the Sections set forth below:

 

Term

  

Section

Accounting Arbitrator    Section 2.04(d) Acquiring Person    Section 5.16
Acquiring Person Subsidiary    Section 5.16 Allocation Schedule    Section
2.03(d) Assumed Liabilities    Section 2.02(a) Antitrust Extension Decision   
Section 5.04(e) Base Purchase Price    Section 2.03(a) Business Confidential
Information    Section 5.03(b) Calculation Principles    Section 2.04(a) Claim
Notice    Section 10.02(a) Closing    Section 2.05 Closing Date    Section 2.05
Closing Statement    Section 2.04(a) Communications Regulatory Authorities   
Section 3.08(b) Competitive Business    Section 5.17(a) Confidentiality
Agreement    Section 5.03(a) Coverage Period    Section 6.01(e) Customer Shared
Contracts    Section 2.01(a) Deductible    Section 10.01(c)(ii) Disagreement
Notice    Section 2.04(c) Employment Terms    Section 6.01(b) Estimated Purchase
Price    Section 2.03(c) Estimated Working Capital    Section 2.03(b) Excluded
Assets    Section 2.01(b) Existing Businesses    Section 5.17(b)(i) Final
Working Capital    Section 2.04(a) Financial Information    Section 3.05 FMLA
Leave    Section 6.01(a) Foreign Acquisition Agreements    Section 2.01(c)
Foreign Plan    Section 3.17(d)

 

11



--------------------------------------------------------------------------------

Term

  

Section

Fundamental Representations    Section 10.01(c)(i) ICX    Recitals ICX Equipment
   Section 3.09(b) ICX Purchaser Price Allocation    Section 7.05 Inactive
Employee    Section 6.01(a) Indemnified Party    Section 10.02(a) Indemnifying
Party    Section 10.02(a) Material Contracts    Section 3.13(a) MDG Retained
Litigation    Section 5.15(a) Nonassignable Asset    Section 2.09(a)
Noncompetition Period    Section 5.17(a) Offeree    Section 6.01(a) Other
Retained Litigation    Section 5.15(a) Non-US TE    Section 6.01(a) Picturemail
Judgment    Section 5.15(c) Picturemail Retained Litigation    Section 5.15(a)
Platform Failure    Section 3.13(e) Purchase Price    Section 2.03(a) Purchaser
   Preamble Purchaser Indemnified Persons    Section 10.01(a) Retained
Liabilities    Section 2.02(b) Retained Litigation    Section 5.15(a) Seller   
Preamble Seller Indemnified Persons    Section 10.01(b) Seller Subsidiaries   
Preamble Seller’s Trademarks and Logos    Section 5.12 Shared Contracts   
Section 2.01(a) Termination Date    Section 9.01(b) Termination Fee    Section
9.03(a) Third-Party Claim    Section 10.02(a) Transferred Assets    Section
2.01(a) Transferred Employee    Section 6.01(a) Vendor Shared Contracts   
Section 2.01(a) VeriSign    Preamble WARN Act    Section 6.05

SECTION 1.03. Interpretation.

(a) Words in the singular shall include the plural and vice versa, and words of
one gender shall include the other genders, in each case, as the context
requires.

(b) The terms “hereof,” “herein,” and “herewith” and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement and not
to any particular provision of this Agreement, and Article, Section, paragraph,
Exhibit and Schedule references are to the Articles, Sections, paragraphs,
Exhibits and Schedules to this Agreement unless otherwise specified.

(c) The word “including” and words of similar import shall mean “including,
without limitation,” unless otherwise specified.

 

12



--------------------------------------------------------------------------------

(d) The phrase “made available to Purchaser” shall include documents that were
posted to the “Messaging” data site at
https://bdr141607.bmcgroup.com/default.aspx?AL=True&fsid=818 or

https://bdr125109.bmcgroup.com/default.aspx?AL=True&fsid=818, prior to, and that
remain accessible to Purchaser on, the date that is one day prior to the date of
this Agreement or such later date as may be specified herein.

ARTICLE II

PURCHASE AND SALE OF SHARES AND ASSETS

SECTION 2.01. Purchase and Sale of Shares and Transferred Assets; Exclusion of
Excluded Assets.

(a) On the terms and subject to the conditions set forth in this Agreement, at
the Closing, Seller and each Seller Subsidiary sell, transfer, convey and assign
to Purchaser (or, as applicable, one or more wholly owned Subsidiaries of
Purchaser designated by Purchaser not less than five (5) Business Days prior to
the Closing Date), and Purchaser shall (or, as applicable, shall cause such
wholly-owned Subsidiary or Subsidiaries of Purchaser to) purchase and accept
from Seller (or, as applicable, such Seller Subsidiary) all of Seller’s and the
Seller Subsidiaries’ right, title and interest in and to each of the following
assets, properties and rights (such assets, properties and rights, excluding the
Shares, the “Transferred Assets”), free and clear of all Liens other than
Permitted Liens or Liens created by or through Purchaser or any of its
Affiliates:

(i) the Shares;

(ii) the Assumed Contracts (including accounts receivable and prepaid expenses
of the Business related thereto);

(iii) the accounts receivable and prepaid expenses of the Business held by
Seller and the Seller Subsidiaries not related to an Assumed Contract or Shared
Contract that Purchaser agrees in writing to acquire, but only to the extent
reflected on the Closing Statement;

(iv) the Transferred Equipment;

(v) copies of books of account, supplier and customer lists, correspondence,
advertising, marketing and promotional materials (including website content),
technical manuals and data, sales and purchase correspondence, records and
files, whether in hard copy or computer format and any other information reduced
to writing or other physical or tangible media relating to the Business, in each
case exclusively used or held for use in the conduct of the Business, and, to
the extent permitted by applicable Law, copies of personnel and employment
records relating to Transferred Employees;

(vi) the Transferred Intellectual Property;

(vii) with respect to Contracts pursuant to which Seller (or one or more of its
Subsidiaries) provides to the counterparty both the services provided by the

 

13



--------------------------------------------------------------------------------

Business and other services, the portions thereof (including in respect of any
service order or work order) relating to the Business (such portions of such
Contracts relating to the Business, the “Customer Shared Contracts”);

(viii) with respect to the Contracts listed on Section 2.01(a)(viii) of the
Seller Disclosure Schedule and any other Contracts pursuant to which Seller (or
one or more of its Subsidiaries) receives from the counterparty services or
software licenses (other than Overhead and Shared Services) for use to a not
immaterial extent both in the Business and in a business unit of Seller (or any
of its Subsidiaries) other than the Business, the portions thereof (including in
respect of any service order or work order) relating to the Business (such
portions of such Contracts relating to the Business, the “Vendor Shared
Contracts” and together with the Customer Shared Contracts, the “Shared
Contracts”)

(ix) subject to Section 2.01(b)(iii), all claims, causes of action and rights
relating to the Business and accruing after the Closing or against any third
party relating to any Assumed Liability or to any Liability for which Purchaser
is responsible under this Agreement, including any express or implied warranty,
guarantee of performance or similar agreement or obligation made by the
manufacturer, supplier or seller of a Transferred Asset that is not a Supplier
Warranty Agreement, and in the case of Supplier Warranty Agreements, any
proceeds actually recovered by Seller or any Subsidiary to the extent allocable
to the Transferred Assets;

(x) all other properties, assets and rights used exclusively in the Business
that are not Excluded Assets; and

(xi) all of Seller’s goodwill in the Business as a going concern.

(b) Notwithstanding anything in this Agreement to the contrary, Seller and the
Seller Subsidiaries shall retain their respective right, title and interest in
and to, and Purchaser shall have no rights with respect to the right, title and
interest of Seller and the Seller Subsidiaries in and to, the following assets
(such assets, the “Excluded Assets”):

(i) all the business, properties, assets, goodwill and rights of whatever kind
and nature, real or personal, tangible or intangible that are owned, leased or
licensed by Seller and the Seller Subsidiaries as of the Closing and used or
held for use primarily in the operation or conduct of any business of Seller and
the Seller Subsidiaries other than the Business (including the mobile delivery
gateway business);

(ii) the minute books, stock ledgers, Tax records and Tax-related documents of
Seller and the Seller Subsidiaries;

(iii) all claims, causes of action and rights of Seller and the Seller
Subsidiaries (A) relating to the Business and accruing prior to the Closing,
other than the accounts receivable and prepaid expenses relating to the Assumed
Contracts and the Shared Contracts, as applicable, and the assets described in
Section 2.01(a)(iii), (B) against any third party relating to any Retained
Liability

 

14



--------------------------------------------------------------------------------

or to any Liability for which Seller or any of the Seller Subsidiaries is
responsible under this Agreement or (C) under any Supplier Warranty Agreement
(including rights of set-off, rights to refunds and rights of recoupment
thereunder);

(iv) all rights to Tax refunds, credits or similar benefits relating to the
Transferred Assets or the Business attributable to periods, or portions of
periods, ending on or before the Closing (which, in case of a Straddle Period,
shall be allocated among the parties in a manner consistent with Section 7.03);

(v) all rights of Seller and the Seller Subsidiaries under this Agreement and
the Ancillary Agreements;

(vi) all current and prior insurance policies and all rights of any nature with
respect thereto, including all insurance recoveries thereunder and rights to
assert claims with respect to any such insurance recoveries;

(vii) any assets used primarily for the purpose of providing Overhead and Shared
Services and, other than as provided in the Transition Services Agreement, any
rights of the Business to receive from Seller or any of its Affiliates (other
than ICX) any Overhead and Shared Services;

(viii) software other than (A) the Transferred Software and (B) other software
and computer databases for which Purchaser has obtained a license (or other
right to use) as set forth in the definition of “Transferred Equipment”;

(ix) except (A) for the Transferred Intellectual Property and (B) as otherwise
expressly provided in the Intellectual Property License Agreement or the
Transition Services Agreement, all rights relating to any Intellectual Property
Rights of Seller or any of the Seller Subsidiaries (including Seller’s name);

(x) all cash, cash equivalents and bank accounts or similar cash items of Seller
and the Seller Subsidiaries (whether or not reflected on the books of Seller or
the Seller Subsidiaries as of the Closing);

(xi) all stock or other equity interests in any Person, other than the Shares;

(xii) all records prepared in connection with the sale of the Shares and the
Business to Purchaser; and

(xiii) any assets set forth in Section 2.01(b)(xiii) of the Seller Disclosure
Schedule.

(c) Subject to the terms and conditions hereof, Seller and Purchaser shall, or
shall cause their respective Subsidiaries to, enter into such agreements or
instruments (the “Foreign Acquisition Agreements”) providing for the sale,
transfer, assignment or other conveyance of any Transferred Assets located
outside the United States as, pursuant to requirements of applicable local Law,
would be required or advisable to be documented separately from this Agreement,
which Foreign Acquisition Agreements shall be negotiated in good faith between
Seller and Purchaser, but in all events shall be consistent with the terms of
this Agreement.

 

15



--------------------------------------------------------------------------------

(d) Seller shall have the right to retain, following the Closing, copies of any
book, record, literature, list and any other written or recorded information
constituting Transferred Assets to which Seller in good faith determines it is
reasonably likely to need access for bona fide business or legal purposes
relating to any Excluded Assets, Retained Liability, Retained Litigation, ICX
Excluded Liabilities or the operation of businesses of Seller and its
Subsidiaries other than the Business.

SECTION 2.02. Assumption of Assumed Liabilities; Retention of Retained
Liabilities.

(a) At the Closing, Purchaser shall (or shall cause one or more of its wholly
owned Subsidiaries designated by Purchaser not less than five (5) Business Days
prior to the Closing Date to) assume and become obligated to pay, perform and
discharge when due, the following Liabilities of Seller or any Seller
Subsidiary, whether accrued or arising before, on or after the Closing (such
Liabilities, the “Assumed Liabilities”):

(i) all Liabilities relating to the Transferred Assets or the Business to the
extent arising from or relating to any event, circumstance or condition
occurring on or after the Closing;

(ii) all Liabilities under the Assumed Contracts and the Shared Contracts,
excluding any Liability or obligation relating to or arising out of such Assumed
Contracts or Shared Contracts, as applicable, as a result of (A) any breach of,
or performance required under, such Assumed Contracts or Shared Contracts
occurring prior to the Closing, or (B) any violation of Law, breach of warranty,
tort or infringement occurring prior to the Closing;

(iii) all accounts payable and accrued expenses of the Business not related to
an Assumed Contract or a Shared Contract, to the extent reflected on the Closing
Statement;

(iv) all Liabilities relating to any Transferred Employee or Seller Benefit Plan
that are to be assumed by Purchaser pursuant to Article VI;

(v) all product liability, professional liability, intellectual property
infringement (subject to the provisions of Section 5.15) or any other claims
arising out of the sale and/or use of products or services sold after the
Closing in connection with the Business (regardless of when manufactured or
provided);

(vi) all Liabilities under Environmental Laws arising out of or relating to the
operation or conduct of the Business or the use or ownership of the Transferred
Assets, to the extent arising from any event, circumstance or condition
occurring after the Closing; and

(vii) all Liabilities identified in Section 2.02(a)(vii) of the Seller
Disclosure Schedule.

 

16



--------------------------------------------------------------------------------

(b) Seller or the relevant Seller Subsidiary shall retain, and shall be fully
responsible for paying, performing and discharging when due, and Purchaser shall
not assume or have any responsibility for, any Liabilities of Seller and the
Seller Subsidiaries other than the Assumed Liabilities (the “Retained
Liabilities”), including the following:

(i) any Liability arising out of the Excluded Assets;

(ii) any of Seller’s Liabilities for expenses and fees incident to or arising
out of the negotiation, preparation, approval or authorization of this Agreement
or the consummation (or preparation for the consummation) of the Transactions
(including all attorneys’, accountants and brokerage fees, but not including any
transfer Taxes, which shall be governed by Section 7.01);

(iii) any Liability related to any Employee or Seller Benefit Plan, except to
the extent such Liability relates to a Transferred Employee and is assumed by
Purchaser pursuant to Article VI;

(iv) any obligation or liability under any intercompany accounts payable to or
intercompany obligations among Seller and its Affiliates, including those
relating to the Business, except as provided in the Ancillary Agreements;

(v) any Liability in respect of Indebtedness, except for accounts payable
relating to Assumed Contracts to the extent reflected in the Closing Statement;

(vi) any of Seller’s liabilities or obligations for which Purchaser may become
liable as a result of or in connection with the failure by Purchaser or Seller
to comply with any bulk sales or bulk transfers laws or as a result of any “de
facto merger” or “successor-in-interest” theories of liability, to the extent
that any such noncompliance results in Purchaser assuming or becoming
responsible for any Liability not set forth in Section 2.02(a); and

(vii) any of Seller’s Liabilities not otherwise referred to in this
Section 2.02(b) to the extent relating to any Action arising out of or in
connection with Seller’s or any of its Subsidiaries’ conduct of the Business
prior to the Closing, in each case other than Assumed Liabilities.

For purposes of this Section 2.02(b), “Seller” shall be deemed to include all
Affiliates and Subsidiaries of Seller and any predecessors to Seller and any
Person with respect to which Seller is a successor-in-interest (including by
operation of law, merger, liquidation, consolidation, assignment, assumption or
otherwise). Seller hereby acknowledges that it is retaining the Retained
Liabilities.

SECTION 2.03. Purchase Price; Allocation of Purchase Price.

(a) Subject to the terms and conditions of this Agreement, in consideration of
the transfer of the Shares and the Transferred Assets under Section 2.01,
Purchaser on its own behalf and, as applicable, as agent for its designated
Subsidiaries, shall (i) pay to Seller and the Seller Subsidiaries an amount of
cash (the “Purchase Price”) equal to $175,000,000 (the “Base

 

17



--------------------------------------------------------------------------------

Purchase Price”), as adjusted in accordance with Section 2.03(c) and
Section 2.04(b), and (ii) assume and become obligated to pay, perform and
discharge the Assumed Liabilities.

(b) For purposes of determining the amount of cash to be paid as the Estimated
Purchase Price by Purchaser to Seller at the Closing pursuant to Section 2.07,
Seller shall prepare and deliver, not less than five Business Days before the
Closing Date, a good faith estimate of the Working Capital as of the Closing
(such estimated amount, the “Estimated Working Capital”), which shall be
calculated based on financial information for the Business as of the most recent
financial quarter for which such financial information is available.

(c) As used in this Agreement, the “Estimated Purchase Price” shall mean an
amount equal to the Base Purchase Price plus an amount equal to the Estimated
Working Capital Adjustment (which may be positive or negative).

(d) The Purchase Price and the Assumed Liabilities shall be allocated among the
Shares and the Transferred Assets in accordance with their fair market values as
mutually determined by Purchaser and Seller (the “Allocation Schedule”) for all
Tax purposes, including for purposes of Section 1060 of the Code and the
Treasury Regulations thereunder (but except as provided below in this
Section 2.03(d) or in Section 7.05). Seller shall prepare an Allocation Schedule
within fifteen (15) calendar days after the final Purchase Price and the Assumed
Liabilities have been finalized pursuant to Section 2.04. Purchaser agrees that,
within fifteen (15) days of receiving the Allocation Schedule, it shall sign it
and return an executed copy thereof to Seller. If, within fifteen (15) calendar
days after the delivery of the Allocation Schedule, Purchaser notifies Seller in
writing that Purchaser objects to the allocation set forth therein, Seller and
Purchaser shall use commercially reasonable efforts to resolve the dispute. In
the event that Seller and Purchaser are unable to resolve the dispute within
fifteen (15) calendar days, unless otherwise agreed between the Parties within
ten (10) calendar days, the Accounting Arbitrator selected pursuant to
Section 2.04(d) shall resolve the disagreement within thirty (30) calendar days
after being selected. In the event the Accounting Arbitrator concludes that
Seller was correct as to a majority (by dollar amount) of the disputed items,
then Purchaser shall pay the Accounting Arbitrator’s fees, costs and expenses.
In the event the Accounting Arbitrator concludes that Purchaser was correct as
to a majority (by dollar amount) of the disputed items, then Seller shall pay
the Accounting Arbitrator’s fees, costs and expenses. For all Tax purposes
(except with respect to Tax Returns the timely filing of which may not be
extended, without the imposition of penalties, until after the Allocation
Schedule has been finalized), Purchaser and Seller agree (i) to report, and
cause their respective Subsidiaries to report, the transactions contemplated by
this Agreement in a manner consistent in all material respects with the final
Allocation Schedule, which shall be binding upon Purchaser and Seller and their
respective Subsidiaries and (ii) not to take any position inconsistent therewith
in any Tax Return, Tax filing (including filings required under Section 1060 of
the Code), audit, refund claim or otherwise.

SECTION 2.04. Purchase Price Adjustment.

(a) Seller has prepared the attached Exhibit E, which lists the current asset
and current liability accounts of the Business that are relevant for the
determination of the Working Capital and sets forth the accounting principles,
methodologies and policies to be used in such determination (the “Calculation
Principles”) as well as a format for the Working Capital calculation. The
Purchase Price shall be adjusted after the Closing in accordance with this
Section 2.04 based upon the Working Capital as of the Closing (the “Final
Working Capital”).

 

18



--------------------------------------------------------------------------------

For purposes hereof, the statement of the Final Working Capital, together with
the calculation of the Purchase Price pursuant to this Section 2.04, shall be
referred to as the “Closing Statement.”

(b) If (i) the Purchase Price Adjustment as finally determined in accordance
with this Section 2.04 (i) is a positive number, Purchaser shall pay to Seller
an amount equal to the Purchase Price Adjustment, or (ii) is a negative number,
Seller shall pay to Purchaser the Purchase Price Adjustment, in either case by
wire transfer, within three Business Days after the final determination of the
Purchase Price Adjustment, of immediately available funds to an account
designated by the party receiving payment, plus interest on such amount accrued
from the Closing Date to the date of such payment at the prime rate applicable
from time to time as announced by Citibank, N.A. For the avoidance of doubt, if
the Purchase Price Adjustment as finally determined in accordance with this
Section 2.04 is equal to $0.00, no payment shall be made by or to either party
pursuant to this Section 2.04 and the final Purchase Price shall be the same as
the Estimated Purchase Price.

(c) As soon as practicable after the Closing Date, but in no event later than 75
days after the Closing Date, Purchaser shall prepare (or cause to be prepared)
and deliver to Seller the Closing Statement in accordance with this
Section 2.04. If Seller disagrees with the determination of the Closing
Statement, Seller shall notify Purchaser of such disagreement within 30 days
after delivery of the Closing Statement (such notice, the “Disagreement
Notice”). The Disagreement Notice shall set forth, in reasonable detail, any
disagreement with, and any requested adjustment to, the Closing Statement.
Matters as to which Seller may submit disagreements (and the Disagreement
Notice) shall be limited to whether the Closing Statement delivered by Purchaser
was prepared on the basis of, and using, the Calculation Principles, and Seller
shall not be entitled to submit disagreements on any other basis (including as
to whether such Calculation Principles are or were appropriate). If Seller fails
to deliver the Disagreement Notice by the end of such 30-day period, Seller
shall be deemed to have accepted the Closing Statement delivered by Purchaser.
Matters included in the calculations in the Closing Statement to which Seller
does not object in the Disagreement Notice shall be deemed accepted by Seller
and shall not be subject to further dispute or review. During the period prior
to Seller’s delivery of any Disagreement Notice, Seller shall have reasonable
access to all documents, schedules and workpapers used by Purchaser in the
preparation of the Closing Statement. Purchaser and Seller shall negotiate in
good faith to resolve any such disagreement with respect to the Closing
Statement, and any resolution agreed to in writing by Purchaser and Seller shall
be final and binding upon the parties.

(d) If Purchaser and Seller are unable to resolve any disagreement as
contemplated by paragraph (c) of this Section 2.04 within 30 days after delivery
of a Disagreement Notice by Seller, Purchaser and Seller shall jointly select a
partner at a mutually agreeable accounting firm to resolve such disagreement. If
Purchaser and Seller are unable to reach agreement on the identity of such a
partner within 20 days after the expiration of such 30-day period, either party
may request that a partner at a nationally recognized accounting firm, other
than a partner at either party’s current accounting firm, be appointed by the
American Arbitration Association. The individual so selected shall be referred
to herein as the “Accounting Arbitrator.” The parties shall instruct the
Accounting Arbitrator to consider only those items and amounts set forth in the
Closing Statement as to which Purchaser and Seller have not resolved their
disagreement. Purchaser and Seller shall use commercially reasonable efforts to
cause the Accounting Arbitrator to deliver to the parties, as promptly as
practicable (and in no event later than 30 days after his or her appointment), a
written report setting forth the resolution

 

19



--------------------------------------------------------------------------------

of any such disagreement determined in accordance with the terms of this
Agreement. Such report shall be final and binding upon the parties. In the event
the Accounting Arbitrator concludes that Seller was correct as to a majority (by
dollar amount) of the disputed items, then Purchaser shall pay the Accounting
Arbitrator’s fees, costs and expenses. In the event the Accounting Arbitrator
concludes that Purchaser was correct as to a majority (by dollar amount) of the
disputed items, then Seller shall pay the Accounting Arbitrator’s fees, costs
and expenses.

(e) Purchaser and Seller agree that any payments made pursuant to this
Section 2.04 shall be allocated in a manner consistent with the allocation
referred to in Section 2.03(d).

SECTION 2.05. Closing. Subject to the terms and conditions of this Agreement,
the sale and purchase of the Shares and the Transferred Assets and the
assumption of the Assumed Liabilities, all as contemplated hereby, shall take
place at a closing (the “Closing”) to be held at 11:00 AM, Eastern time, on the
first Business Day that is (a) at least two Business Days following the
satisfaction or waiver of all of the conditions to the obligations of the
parties set forth in Article VIII (other than conditions to be satisfied at the
Closing, but subject to the waiver or fulfillment of those conditions) and
(b) mutually agreed upon in writing by Seller and Purchaser (the day on which
the Closing takes place being the “Closing Date”), at the offices of Cleary
Gottlieb Steen & Hamilton LLP located at One Liberty Plaza, New York, New York,
or at such other place as Seller and Purchaser may mutually agree upon in
writing. Legal title, equitable title and risk of loss with respect to the
Shares and the Transferred Assets will transfer to Purchaser (or its designated
Subsidiaries as allowed hereunder), and the Assumed Liabilities will be assumed
by Purchaser (or its designated Subsidiaries as allowed hereunder), at the
Closing, which transfer and assumption will be deemed effective for accounting
and other computational purposes as of 12:01 a.m. (Eastern Time) on the Closing
Date.

SECTION 2.06. Closing Deliveries by Seller. At the Closing, Seller and the
Seller Subsidiaries shall deliver, or cause to be delivered, to Purchaser:

(a) evidence reasonably satisfactory to Purchaser of the sale and transfer at
the Closing of the Shares to Purchaser (or its designated Subsidiaries as
allowed hereunder);

(b) letters of resignation, effective as of the Closing Date, from the directors
and officers of ICX listed in Section 2.06(b) of the Seller Disclosure Schedule;

(c) a counterpart of each of the Ancillary Agreements, executed by each of
Seller and the Seller Subsidiaries that is a party thereto, to the extent not
delivered prior to the Closing; and

(d) any other documents required pursuant to this Agreement or reasonably
requested by Purchaser.

SECTION 2.07. Closing Deliveries by Purchaser. At the Closing, Purchaser shall
deliver, or cause to be delivered, to Seller and the Seller Subsidiaries:

(a) a counterpart of each of the Ancillary Agreements, executed by each of
Purchaser and its Subsidiaries that is a party thereto, to the extent not
delivered prior to the Closing;

 

20



--------------------------------------------------------------------------------

(b) the Estimated Purchase Price by wire transfer in immediately available funds
to an account or accounts of Seller and the Seller Subsidiaries designated at
least two Business Days prior to the Closing Date by Seller in a written notice
to Purchaser; and

(c) any other documents required pursuant to this Agreement or reasonably
requested by Seller.

SECTION 2.08. Accounting. To the extent that, after the Closing, (a) Purchaser
or any of its Subsidiaries (including ICX) receives any payment or instrument
that is for the account of Seller or any of its Subsidiaries according to the
terms of this Agreement, Purchaser shall promptly deliver such amount or
instrument to Seller, and (b) Seller or any of the Seller Subsidiaries receives
any payment or instrument that is for the account of Purchaser or any of its
Subsidiaries (including ICX) according to the terms of this Agreement, Seller
shall promptly deliver such amount or instrument to Purchaser.

SECTION 2.09. Nonassignable Assets.

(a) Nothing in this Agreement, nor the consummation of the transactions
contemplated hereby, shall be construed as an attempt or agreement to assign or
transfer any Transferred Asset (including any Assumed Contract or any Shared
Contract) to Purchaser which by its terms or by Law is nonassignable without a
Consent (a “Nonassignable Asset”), unless and until such Consent shall have been
obtained. Seller shall advise Purchaser in writing at least five (5) Business
Days prior to the Closing Date (a) of any Material Contract with a Material
Customer with respect to which a Consent of the counterparty is required for
assignment and (b) if, to the Knowledge of Seller, Seller has received written
notice by letter, facsimile or email that such Material Customer will not agree
to the assignment of any Material Contract described in clause (a) to Purchaser
hereunder at the Closing. To the extent permitted by applicable Law and by the
terms of the applicable Nonassignable Asset, such Nonassignable Asset shall be
held, as of and from the Closing, by Seller (or the relevant Seller Subsidiary)
for the benefit and burden of Purchaser and the covenants and obligations
thereunder shall be fully performed by Purchaser on Seller’s (or such Seller
Subsidiary’s) behalf and all rights and Liabilities existing thereunder that
would constitute Assumed Liabilities shall be for Purchaser’s account. For the
avoidance of doubt, the designation of a Transferred Asset as a Nonassignable
Asset does not render it an Excluded Asset. Subject to Section 5.08, after the
Closing, Seller and Purchaser will continue to use commercially reasonable
efforts to obtain Consents to assignment of Nonassignable Assets and/or to
remove any other impediments to the transfer or assignment of each Nonassignable
Asset or, in the case of a Vendor Shared Contract and to the extent the
necessary Consent for transfer or assignment has not otherwise been obtained and
Purchaser so requests, to encourage the relevant Vendor to enter into a separate
Contract with Purchaser in respect of the relevant Vendor Shared Contract, and
Seller will transfer or assign each Nonassignable Asset to Purchaser (or a
Subsidiary designated by it) within five (5) Business Days after the receipt of
Consent thereto and/or removal of such impediment.

(b) To the extent permitted by applicable Law and by the terms of the applicable
Nonassignable Asset, Seller and Purchaser shall take, or cause to be taken, at
Purchaser’s expense, such actions as the other party may reasonably request that
are required to be taken or appropriate in order to provide Purchaser with the
benefits and burdens of the Nonassignable Assets (including renewing, extending
or terminating any such Nonassignable Asset in accordance with its terms), and
Seller shall promptly pay over to Purchaser the net

 

21



--------------------------------------------------------------------------------

amount (after expenses and Taxes) of all payments received by it (or a Seller
Subsidiary) in respect of all Nonassignable Assets (but only to the extent such
payments would constitute Transferred Assets) and Purchaser shall indemnify
Seller (or a Seller Subsidiary) for all Losses attributable to Seller’s (or such
Seller Subsidiary’s) holding of all Nonassignable Assets (but only to the extent
such Losses would constitute Assumed Liabilities).

(c) Notwithstanding the foregoing, Seller (or the applicable Seller Subsidiary)
shall have the right, any time after the twelve-month anniversary of the Closing
Date to exercise any right to terminate any Nonassignable Asset that is an
Assumed Contract or a Vendor Shared Contract and shall have the right, any time
after the second anniversary of the Closing Date to exercise any right to
terminate any Nonassignable Asset that is a Customer Shared Contract; provided
that, Seller shall be entitled at any time to amend or terminate any Contract
that subsumes a Vendor Shared Contract to the extent that Purchaser has entered
into a separate Contract with the relevant Vendor with respect to such Vendor
Shared Contract; and provided further that, in each case, Seller shall provide
to Purchaser at least ninety (90) days prior written notice of its intention to
terminate such Nonassignable Asset.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLER

For purposes of the representations and warranties of Seller contained herein,
other than Section 3.06, disclosure in any section of the Seller Disclosure
Schedule of any facts or circumstances shall be deemed to be adequate response
and disclosure of such facts or circumstances with respect to all
representations or warranties by Seller calling for disclosure of such
information, whether or not such disclosure is specifically associated with or
purports to respond to one or more of such representations or warranties, to the
extent a matter is disclosed in such a way as to make its relevance to such
other representation or warranty readily apparent. The inclusion of any
information in any section of the Seller Disclosure Schedule or other document
delivered by Seller pursuant to this Agreement shall not be deemed to be an
admission or evidence of the materiality of such item, nor shall it establish a
standard of materiality for any purpose whatsoever.

Except (a) as set forth in the Seller Disclosure Schedule in accordance with the
preceding paragraph or (b) to the extent relating solely to the Excluded Assets,
Seller represents and warrants to Purchaser as follows.

SECTION 3.01. Organization and Good Standing.

(a) Seller, and each Seller Subsidiary that is or will be a party to this
Agreement or any of the Ancillary Agreements, is duly organized, validly
existing and in good standing under the Laws of its jurisdiction of organization
and has all requisite power and authority to own, lease and operate its
properties and to carry on its business as it is now being conducted. Seller and
each such Seller Subsidiary is duly licensed or qualified to do business in each
jurisdiction in which the properties owned or leased by it or the operation of
its business makes such licensing or qualification necessary, except to the
extent that the failure to be so licensed or qualified would not, individually
or in the aggregate, have a Material Adverse Effect or a materially adverse
effect upon Seller’s or such Seller Subsidiaries’ ability to carry out its
obligations under this Agreement and the Ancillary Agreements and to consummate
the Transactions.

 

22



--------------------------------------------------------------------------------

(b) ICX is duly organized, validly existing and in good standing under the Laws
of Delaware and has all requisite power and authority to own, lease and operate
its properties and to carry on its business as it is now being conducted. As of
the Closing Date, ICX will be duly licensed or qualified to do business in each
jurisdiction in which the properties owned or leased by it or the operation of
its business makes such licensing or qualification necessary, except to the
extent that the failure to be so licensed or qualified would not reasonably be
expected to have a Material Adverse Effect. ICX has no assets other than those
used or held for use in the Business and conducts no business other than the
Business.

SECTION 3.02. Authority. Seller, and each Seller Subsidiary that is or will be a
party thereto, has full power and authority to execute and deliver this
Agreement and the Ancillary Agreements to which it is or will be a signatory and
to perform its obligations hereunder and thereunder. The execution, delivery and
performance by Seller and each such Seller Subsidiary of this Agreement and each
Ancillary Agreement to which it is or will be a signatory has been duly
authorized by all requisite corporate action on the part of Seller and each such
Seller Subsidiary, and no other proceedings on the part of Seller or any Seller
Subsidiary are necessary to authorize the execution, delivery or performance of
this Agreement. This Agreement has been, and upon execution of each Ancillary
Agreement each such Ancillary Agreement will be, duly executed and delivered by
Seller and each such Seller Subsidiary that is or will be a party thereto and
(assuming due authorization, execution and delivery by Purchaser and, if
applicable in the case of the Ancillary Agreements, by each Subsidiary of
Purchaser that is or will be a party thereto) this Agreement constitutes, and
each Ancillary Agreement to which Seller or any such Seller Subsidiary is or
will be a party constitutes or, when so executed and delivered, will constitute,
a legal, valid and binding obligation of Seller and each such Seller Subsidiary,
enforceable against Seller and each such Seller Subsidiary in accordance with
its terms, subject only to the effect, if any, of (a) applicable bankruptcy and
other similar Laws affecting the rights of creditors generally and (b) Laws
governing specific performance, injunctive relief and other equitable remedies.

SECTION 3.03. No Conflict; Consents and Approvals. Subject to the filing by
Seller of reports under the Exchange Act and as contemplated by the rules of
Nasdaq and to the requirements of the HSR Act and any filings or applications
required under the Laws of any non-U.S. jurisdiction, including the European
Union or any member state thereof, (a) the execution and delivery by Seller or,
if applicable in the case of the Ancillary Agreements, any Seller Subsidiary, of
this Agreement and the Ancillary Agreements to which it is or will be a party,
(b) the consummation by Seller or any such Seller Subsidiary of the Transactions
and (c) the compliance by Seller or any Seller Subsidiary with any of the
provisions hereof or thereof do not and will not:

(i) conflict with, or result in the breach of, any provision of the certificate
of incorporation or by-laws or other organizational documents of ICX, Seller or
any such Seller Subsidiary;

(ii) require ICX, Seller or any such Seller Subsidiary to (x) make any filing
with, or obtain any Consent from, any Governmental Authority or (y) obtain the
Consent of any other Person under any Material Contract;

 

23



--------------------------------------------------------------------------------

(iii) conflict with, violate or result in the breach by ICX, Seller or any such
Seller Subsidiary of any applicable Law;

(iv) after the giving of notice, or the lapse of time or otherwise, conflict
with, violate, result in the breach or termination of or constitute a default
under, or give any party the right to terminate, amend, modify, abandon, cancel
or refuse to perform under, or accelerate or modify the time within which or the
terms under which any duties or obligations are to be performed by Seller or any
rights or benefits are to be received by any Person under, any Assumed Contract
or Shared Contract (except Nonassignable Assets); or

(v) result in the creation of any Lien (other than any Permitted Lien or any
Lien created by or through Purchaser) upon any of the Shares, the Transferred
Assets or assets owned by ICX;

except, in the case of clauses (ii)(x), (iii) and (iv), for such matters that,
individually or in the aggregate, would not have a Material Adverse Effect or a
material adverse effect upon Seller’s and its Subsidiaries’ ability to carry out
their respective obligations under, and to consummate, or to impede or delay in
any material respect the consummation of, the Transactions.

SECTION 3.04. Capitalization; Title to Shares; Equity Interests.

(a) The authorized capital stock of ICX consists of 1,000 shares, par value
$0.01 per share, all of which are issued and outstanding. The Shares represent
100% of the issued and outstanding capital stock of ICX, and other than the
foregoing, there is no other authorized, issued or outstanding capital stock of
ICX. The Shares have been validly issued and are fully paid and non-assessable
and are owned by Seller free and clear of all Liens except Permitted Liens.

(b) There are no outstanding or authorized options, convertible or exchangeable
securities or instruments, warrants, rights, contracts, calls, puts, rights to
subscribe, conversion rights or other agreements or commitments to which Seller
or ICX are a party or which are binding on any of them providing for the
issuance, disposition or acquisition of any equity interest of ICX. There are no
voting trusts, proxies or other agreements or understandings with respect to the
voting of any equity interest of ICX.

(c) ICX has no Indebtedness and does not own or hold of record or beneficially
any equity interests in any corporation, limited liability company, partnership,
business trust, joint venture or other legal entity. The Transferred Assets do
not include (i) any, or any agreement to acquire, equity securities or other
securities of any Person or any direct or indirect equity or ownership interest
in any other business, or (ii) any obligations to repurchase, redeem or
otherwise acquire any capital stock or other securities of any Person.

SECTION 3.05. Financial Information. Seller has provided Purchaser with the
unaudited adjusted financial information relating to the Business set forth in
Section 3.05 of the Seller Disclosure Schedule (the “Financial Information”).
The Financial Information has been prepared in good faith on the bases described
therein using the financial books and records maintained by Seller for the
Business and represents Seller’s good faith estimate of the balance sheet
accounts and results of operations data set forth therein for the Business as if
the Business

 

24



--------------------------------------------------------------------------------

had been held and operated on a stand-alone basis, in each case as of the dates
and for the periods presented therein. The Financial Information (i) has not
been prepared in accordance with US GAAP, (ii) includes estimated costs that do
not necessarily represent the costs that were actually allocated to the Business
for the relevant periods (or that the Business will incur after the Closing),
(iii) includes assets that have not been tested for impairment or otherwise
adjusted for fair value and (iv) reflects the historical operation of the
Business (including the Overhead and Shared Services and the Excluded Assets)
for the periods specified therein. The revenues of the Business for the fiscal
year ended December 31, 2008 were based on VeriSign’s revenue recognition
policies which have been consistently applied.

SECTION 3.06. Absence of Certain Changes or Events. Except as contemplated by
this Agreement, since March 31, 2009, (a) Seller has conducted the Business only
in the ordinary course of business consistent with past practice in all material
respects, (b) the Business has not suffered any Material Adverse Effect and no
event has occurred or circumstance exists that would be reasonably expected to
result in a Material Adverse Effect, (c) the Business has not suffered any
damage, destruction or casualty loss to any individual tangible asset (including
any tangible Transferred Asset) in excess of $100,000, whether or not covered by
insurance; (d) the Business has not suffered any damage, destruction or casualty
loss to its tangible assets (including the tangible Transferred Assets) in
excess of $1,000,000, in the aggregate, whether or not covered by insurance and
(e) there has not been any action by Seller or any of its Affiliates (including
ICX) that, if taken after the date hereof, would constitute a breach of Seller’s
obligations under Section 5.01.

SECTION 3.07. Absence of Litigation. There are no material Actions pending or,
to the Knowledge of Seller, threatened against ICX, Seller or any Seller
Subsidiaries in respect of the Business or the Transferred Assets, or which
would reasonably be expected to impede or delay in any material respect the
consummation of the transactions contemplated by this Agreement and the
Ancillary Agreements in accordance with the terms hereof or thereof. The
Business is not subject to any material Governmental Order.

SECTION 3.08. Compliance with Laws.

(a) Seller and its Subsidiaries have complied in all material respects with all
Laws applicable to the operation of the Business. No investigation or review by
any Governmental Authority is pending, or, to the Knowledge of Seller, has been
threatened in a writing delivered to Seller or any of its Subsidiaries, that,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect. Seller and its Subsidiaries hold all material Permits
necessary to carry on the Business as it is currently conducted, all of which
are in full force and effect. Seller is in compliance in all material respects
with the terms and conditions of such material Permits, and has not received
notice of any claimed or purported material default under any Permit. There are
no proceedings pending, or, to the Knowledge of Seller, threatened, to cancel,
modify or change any such material Permit, except for normal expirations in
accordance with the terms thereof or applicable Laws (and with respect to which
Seller has applied, or will timely apply, for renewals or replacements).

(b) The Business offers no product or service requiring it to obtain any
material Permit from the Federal Communications Commission, any state public
service or utility commission, or any foreign telecommunications regulatory
authority (collectively “Communications Regulatory Authorities”), and no consent
from any Communications Regulatory Authority is required in connection with the
transactions contemplated by this Agreement.

 

25



--------------------------------------------------------------------------------

SECTION 3.09. Ownership of the Assets.

(a) The assets and rights of ICX, together with the Transferred Assets and the
rights of Purchaser and ICX under this Agreement, the Intellectual Property
License Agreement, the Connectivity Services Agreement and the Transition
Services Agreement, include all assets, properties and rights (other than
Overhead and Shared Services that are not otherwise provided for in the
Transition Services Agreement) necessary and sufficient to provide the products
and services offered by, and to conduct, the Business substantially in the
manner and to the extent currently conducted.

(b) Section 3.09(b) of the Seller Disclosure Schedule contains a list of the
fixtures, machinery and other equipment and other interests in tangible personal
property owned by ICX as of the date hereof (the “ICX Equipment”).

(c) ICX, Seller or one of the Seller Subsidiaries holds good and valid title to
or has a valid leasehold interest or license in all the assets included in the
ICX Equipment and/or currently used by ICX and all the Transferred Assets, in
each case free and clear of any and all Liens, except for Permitted Liens.

(d) All material tangible assets included in the ICX Equipment and in the
Transferred Assets are in satisfactory operating condition for the uses to which
they are being put, subject to ordinary wear and tear and ordinary maintenance
requirements.

SECTION 3.10. Real Property.

(a) Section 3.10 of the Seller Disclosure Schedule sets forth the address of
each Leased Real Property, and a true and complete list of all Real Property
Leases for such Leased Real Property. Seller has delivered to Purchaser a true
and complete copy of each Real Property Lease (including all amendments,
extensions, renewals, guaranties and other agreements with respect thereto).
With respect to each Real Property Lease, (i) the subject Leased Real Property
is leased by ICX, Seller or one or more Seller Subsidiaries free and clear of
all Liens on ICX’s, Seller’s or Seller Subsidiary’s leasehold interest, as
applicable, except Permitted Liens or as specified in such Real Property Lease
as made available to Purchaser prior to the date hereof; (ii) such Real Property
Lease is legal, valid, binding, enforceable and in full force and effect;
(iii) neither ICX, Seller or any Seller Subsidiary or any other party to the
Real Property Lease is in material breach or default under such Real Property
Lease, and, to the Knowledge of Seller, no event has occurred or circumstance
exists which, with the delivery of notice, passage of time, or both, would
constitute a material breach or default, or permit termination, modification, or
acceleration of rent under such Real Property Lease; and (iv) neither ICX,
Seller nor any Seller Subsidiary owes any brokerage commissions or finder’s fees
with respect to such Real Property Lease.

(b) This Section 3.10 and Section 3.12(c) contain the only representations in
this Article III pertaining to Real Property Leases.

 

26



--------------------------------------------------------------------------------

SECTION 3.11. Employee Matters.

(a) There is not currently existing, or, to Seller’s Knowledge, threatened or
reasonably anticipated, any labor strike, slowdown, work stoppage or lockout
against or affecting ICX or the Business, nor has there been any such activity
within the past 24 months, except as would not, individually or in the
aggregate, have a Material Adverse Effect.

(b) Seller and each of its Subsidiaries (including ICX) have complied in all
material respects with all applicable Laws in any way relating to the employment
of the Employees.

(c) Section 3.11(c) of the Seller Disclosure Schedule sets forth, as of the date
hereof, a complete list of all collective bargaining or other collective labor
agreements which govern the terms and conditions of employment of any Employee.
To Seller’s Knowledge, in the last 24 months (i) no petition has been filed or
proceedings instituted by a union, collective bargaining agent, Employee or
group of Employees with any Governmental Authority seeking recognition of or as
a bargaining representative with respect to any Employees, and (ii) none of
Seller, any Subsidiary of Seller (including ICX) or any labor union or other
bargaining representative is seeking to establish a collective bargaining
relationship with respect to Employees or is otherwise engaged in or seeking to
be engaged in collective bargaining with respect to Employees.

(d) There are no Actions relating to employment or labor Laws pending or, to
Seller’s Knowledge, threatened in writing, against Seller or any Subsidiary of
Seller (including ICX) and brought by or on behalf of any Employee or group of
Employees.

SECTION 3.12. Environmental Matters.

(a) ICX, Seller and Seller Subsidiaries, with respect to the Transferred Assets
and the Business, including the Leased Real Property, have complied and are in
compliance with Environmental Laws and have obtained and have been in compliance
with all Environmental Permits.

(b) There are no Actions, Governmental Orders or claims relating to the Business
or the Transferred Assets, including any Leased Real Property, pending or, to
the Knowledge of Seller, threatened against Seller or any of its Subsidiaries
regarding any actual or alleged violation of, or Liabilities under, any
Environmental Laws relating to the Business or the Transferred Assets, including
any Leased Real Property, and Seller has not received any notice or report
regarding any violation of, or any Liability (contingent or otherwise) under any
Environmental Law with respect to the Business or the Transferred Assets,
including any Leased Real Property. Seller and Seller Subsidiaries have made
available to Purchaser before the date hereof all reports related to
environmental matters of Leased Real Property that Seller or Seller Subsidiaries
have in their possession or control.

(c) No Hazardous Materials are present at, on or under any real property
associated with ICX or the Business, including any Leased Real Property, that
are reasonably anticipated to result in Liabilities or obligations for
investigation or remediation to Seller, ICX or any Seller Subsidiary pursuant to
Environmental Laws.

 

27



--------------------------------------------------------------------------------

(d) Notwithstanding anything in this Article III to the contrary, none of the
representations and warranties in this Article III other than this Section 3.12
shall relate to environmental matters.

SECTION 3.13. Contracts.

(a) With respect to every Contract, except purchase orders and invoices and any
third-party or intercompany agreements related to Overhead and Shared Services,
that (i) relates to a Material Customer or a Material Vendor, (ii) is a Contract
other than a Contract described in clause (i) above and that in the most recent
fiscal year of Seller resulted in, or is required by its terms in the future to
result in, the payment or receipt by the Business of more than $500,000 per
annum in the aggregate, (iii) restricts the Business from engaging in any
business activity or in any geographic area or granting any exclusive
distribution or other exclusive rights, (iv) relates to settlement, conciliation
and other similar agreements relating to actual or threatened Actions, the
performance of which will involve payment on or after the Closing Date of
consideration in excess of $200,000 or will, on or after the Closing Date impose
(or continue to impose) any injunctive or similar equitable relief on the
Business or the Transferred Assets, (v) grants to or from Seller or any of its
Subsidiaries any license or right to use any Transferred Intellectual Property
that is material to the conduct of the Business, other than any such license
entered into in the ordinary course of business, or (vi) requires capital
expenditures in excess of $250,000 and is not fully performed as of the date of
this Agreement (the Contracts described in clauses (i) through (vi) and in
existence on the date hereof are collectively referred to as the “Material
Contracts”), (x) Seller and its Subsidiaries have performed their obligations
under each Material Contract in all material respects and are not in material
breach or default thereunder, (y) neither Seller nor any of its Subsidiaries has
waived any of its material rights under any of the Material Contracts or
modified any of the material terms thereof and (z) to the Knowledge of Seller,
no other party to any Material Contract is in breach or default in any material
respect thereunder.

(b) Each Material Contract is legal, valid, binding, in full force and effect
and enforceable, except as enforceability may be limited by applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization or similar laws
affecting creditors’ rights generally or by general equitable principles
relating to enforceability.

(c) Section 3.13(c) of the Seller Disclosure Schedule sets forth (i) each
Material Customer, (ii) each Material Vendor, and (iii) each Material Contract,
in each case designated by Business Component. To the Knowledge of Seller, since
January 1, 2009 through the date hereof, (A) no Material Customer has ceased
doing business with the Business or materially decreased the amount of business
it does with the Business, and (B) neither Seller nor any of its Subsidiaries
has received any written notice from any Material Customer to the effect that
(y) there has been any material problem with the service Seller or its
Subsidiaries provide to any such Material Customer concerning the Business and
(z) any such Material Customer will or intends to materially cease doing
business with the Business or materially decrease the amount of business it does
with the Business, or terminate or fail to renew any Material Contract (but
excluding any such Material Contract that was renewed following such notice);
provided, that for the purposes of clause (B) of this Section 3.13(c), written
notice must be in the form of a letter or facsimile signed by an authorized
representative of such Material Customer. To the Knowledge of Seller, since
January 1, 2009, neither Seller nor any of its Subsidiaries has received any
written notice from any vendor set forth on Section 3.13(c) of the Seller
Disclosure Schedule to

 

28



--------------------------------------------------------------------------------

the effect that such vendor will or intends to terminate or fail to renew any
Material Contract; provided, that any such written notice must be in the form of
a letter or facsimile signed by an authorized representative of such Material
Customer.

(d) Other than Overhead and Shared Services, there are no Contracts, or
obligations or liabilities under any intercompany accounts payable to or among
ICX and Seller or any Seller Subsidiary, and none of the Transferred Assets
include Contracts between ICX and Seller or any Seller Subsidiary.

(e) Since January 1, 2008, there has not occurred with respect to the Metcalf™
Inter-Carrier SMS (ICSMS) platform (i) any material operational disruption,
(ii) any material delay in implementing any scheduled upgrading or maintenance
activities, (iii) any material failure to comply with any performance standards
or objectives set forth in any Material Customer Contract, or (iv) any failure
to correct any material deficiency or condition of which Seller has Knowledge
that would cause or result in any of the foregoing (collectively, a “Platform
Failure”), which have resulted, or would reasonably be expected to result, in
(1) the issuance of any credits by Seller or any of its Subsidiaries that, in
the aggregate, exceed $125,000, (2) a material breach of any Material Contract
with a customer or other third party or (3) the payment of any material
penalties.

SECTION 3.14. Brokers. Except for fees and commissions that will be paid by
Seller, no broker, finder or investment banker is entitled to any brokerage,
finder’s or other similar fee or commission in connection with the Transactions
based upon arrangements made by or on behalf of Seller or any of its Affiliates.

SECTION 3.15. Intellectual Property.

(a) The ICX Intellectual Property, together with the Transferred Intellectual
Property and the rights conferred under the Intellectual Property License
Agreement, the Transition Services Agreement, and the Assumed Contracts,
includes, as of the date hereof, all Intellectual Property Rights that are
required to conduct the Business substantially in the manner and to the extent
currently conducted (other than any Intellectual Property Rights related to
Overhead and Shared Services and the Intellectual Property Rights set forth in
Section 5.12); provided, however, that the foregoing is not a representation of
non-infringement of Intellectual Property Rights, which representation is solely
set forth in Section 3.15(d).

(b) ICX, Seller or a Seller Subsidiary exclusively owns and has good and
exclusive title to each item of ICX Registered Intellectual Property or
Transferred Registered Intellectual Property, as appropriate, and to the extent
any Transferred Intellectual Property or ICX Intellectual Property has been
obtained pursuant to an Assumed Contract, a valid and enforceable license to use
such intellectual property, free and clear of any Liens. Each item of ICX
Registered Intellectual Property and Transferred Registered Intellectual
Property is valid, subsisting and enforceable and in full force and effect. ICX
and/or Seller have taken commercially reasonable actions to maintain and protect
the ICX Intellectual Property and the Transferred Intellectual Property
(including making filings and payments of maintenance or similar fees for such
intellectual property and in protecting trade secrets and other confidential
information) and have obtained ownership, to the extent permitted under
applicable Law, of the Intellectual Property Rights included in ICX Intellectual
Property or the Transferred Intellectual Property authored, developed or
otherwise created for ICX, or Seller by their respective

 

29



--------------------------------------------------------------------------------

employees and contractors. There are no oppositions, cancellations, invalidity
proceedings, interferences or re-examination proceedings pending or, to the
Knowledge of Seller, threatened with respect to any ICX Registered Intellectual
Property or any Transferred Registered Intellectual Property.

(c) Section 1.01(ii) of the Seller Disclosure Schedule sets forth complete and
accurate lists of all ICX Registered Intellectual Property and Section 1.01(vi)
of the Seller Disclosure Schedule sets forth complete and accurate lists of all
Transferred Registered Intellectual Property, identifying, for each item the
owner, the patent, application, serial or registration numbers, as applicable,
and the jurisdictions where such ICX Registered Intellectual Property or
Transferred Registered Intellectual Property, as applicable, is registered or
issued or where applications have been filed. Section 1.01(vii) of the Seller
Disclosure Schedule sets forth a complete and accurate list of all Transferred
Software, identifying for each item, the vendor from which ICX, Seller or any
Subsidiary of Seller has the right to use such software.

(d) (i) There is no Action pending or, to the Knowledge of Seller, threatened,
and none of Seller, any Seller Subsidiary, or ICX has received written notice
within the past two (2) years, challenging the validity, enforceability, use or
ownership in any material respect of the ICX Intellectual Property or the
Transferred Intellectual Property or asserting that the conduct of the Business
or the use of any ICX Intellectual Property or the Transferred Intellectual
Property has infringed, misappropriated or otherwise conflicted with any
Intellectual Property right of any person in any material respect, (ii) to the
Knowledge of Seller, the Business is not infringing, misappropriating or
otherwise conflicting with any Intellectual Property Rights of any third party
in any material respect and (iii) to the Knowledge of Seller, no third party is
infringing, misappropriating or otherwise conflicting with any ICX Intellectual
Property or any Transferred Intellectual Property in any material respect.

(e) Notwithstanding anything in this Article III to the contrary, no Section in
this Article III shall be construed to extend or modify any representation or
warranty made in this Section 3.15, or otherwise make any additional
representation or warranty, in each case with respect to ownership,
non-infringement, validity, or litigation of any Intellectual Property Rights.

SECTION 3.16. Taxes.

(a) There are no material Tax Liens on the Transferred Assets or the Shares
except for Liens for Taxes not yet due and payable.

(b) With respect to the Transferred Assets and Shares, (i) no outstanding
deficiency for any material property or sales and use tax, or similar material
state, local or foreign tax, has been proposed, asserted or assessed in writing
by any tax authority against Seller or its Subsidiaries, and (ii) no tax
authority has asserted in writing that Seller or its Subsidiaries has failed to
file any Tax Return relating to such taxes as required under applicable law.

(c) With respect to all material amounts in respect of Taxes imposed on or with
respect to ICX with respect to all taxable periods or portions thereof ending on
or before the Closing Date, all material applicable Tax laws have been or will
be complied with by the Closing and all material amounts of such Taxes required
to be paid ICX to Taxing Authorities on or before the close of business on the
Closing Date have been or will be timely paid on or before the Closing Date,
except Taxes not then due and payable or being contested in good faith.

 

30



--------------------------------------------------------------------------------

(d) Seller and its Affiliates have timely filed or caused to be filed, or will
file or cause to be filed, all material Tax Returns required to be filed on or
before the Closing Date (taking into account applicable extensions) with respect
to ICX, and all such Tax Returns were (or will be when filed) true, correct and
complete.

(e) ICX has not entered into any Tax sharing agreement with any party.

(f) ICX has never voluntarily changed its method of accounting and neither the
IRS nor any other Tax authority has initiated or proposed any change in
accounting method.

(g) ICX has never entered into any “closing agreement” as described in
Section 7121 of the Code (or any similar provision of state, local or foreign
Tax law).

(h) ICX does not have, and has never had in any foreign country a permanent
establishment, as defined in any applicable tax treaty or convention between the
United States and such foreign country.

(i) ICX (x) has never been a member of an affiliated, combined, consolidated or
unitary Tax group for purposes of filing any Tax Return other than a group (the
“Seller Group”) the common parent of which is Seller or a Related Person of
Seller and (y) has no liability for the Taxes of any Person (other than a member
of such Seller Group) under Reg. §1.1502-6 (or any similar provision of state,
local, or foreign law), as a transferee or successor, by contract, or otherwise.

(j) No closing agreements, private letter rulings, technical advance memoranda
or similar agreement or rulings have been entered into or issued by any taxing
authority with respect to ICX.

(k) Seller has made available to Purchaser before the date hereof true and
correct copies of the portions of all material stand alone Tax Returns filed by
ICX, including, without limitation, all income Tax Returns relating to ICX for
which the statute of limitations remains open as of the date hereof.

(l) ICX has not engaged in (I) any transaction that is the same as, or
substantially similar to, a transaction which is a “reportable transaction” for
purposes of Treasury Regulations Section 1.6011-4(b) (including any transaction
which the IRS has determined to be a “listed transaction” for purposes of
Treasury Regulations Section 1.6011-4(b)(2), or would be reportable to a similar
extent under any other provision of state, local or foreign Tax law) or (II) any
transaction of which it made disclosure to any taxing authority to avoid
penalties, and has not participated in any “tax amnesty” or similar program
offered by any taxing authority to avoid the assessment of penalties or other
additions to Tax.

(m) ICX has never been a “distributing corporation” or a “controlled
corporation” in a distribution of stock intended to qualify for Tax-free
treatment under Section 355(a) of the Code.

(n) ICX is as of the date of this Agreement and will be as of the Closing Date a
member of a U.S. federal income tax consolidated group that includes Seller.

 

31



--------------------------------------------------------------------------------

SECTION 3.17. Employee Benefit Matters.

(a) Each Seller Benefit Plan that is intended to be qualified within the meaning
of Section 401(a) of the Code has received a favorable determination letter to
that effect from the Internal Revenue Service, and, to the Knowledge of Seller,
nothing has occurred since the date of such letter that cannot be cured within
the remedial amendment period provided by Section 401(b) of the Code which would
prevent any such Seller Benefit Plan from remaining so qualified.

(b) The Seller Benefit Plans are in material compliance with their terms and
with applicable Law, including ERISA and the Code and the regulations and
government rulings issued thereunder, and, to the Knowledge of Seller, no claim
has been made or proceeding commenced with respect to any Seller Benefit Plan
that is maintained by Seller or any Seller Subsidiary (other than routine claims
for benefits payable in the ordinary course, and appeals of such denied claims).

(c) No circumstance currently exists or is reasonably expected to occur that
would reasonably be expected to result in the imposition of a Lien (other than
Permitted Liens) under ERISA or the Code against the properties or assets of the
Business.

(d) With respect to each Seller Benefit Plans sponsored, maintained or
contributed to primarily for the benefit of Employees (or any dependents or
beneficiaries thereof) principally employed in countries other than in the
United States of America (each a “Foreign Plan”) (i) such Foreign Plan has been
sponsored, maintained and contributed to in all material respects in accordance
with its terms and all applicable legal requirements (including, without
limitation, any registration or approval requirements) of the applicable
jurisdiction, and (ii) if intended to qualify for special tax treatment, such
Foreign Plan meets all requirements to the extent necessary to obtain such
treatment, (iii) no such Foreign Plan is a defined benefit pension plan or
provides benefits pursuant to a formula that requires benefits to be funded
based on actuarial principles, other than any such Foreign Plan that is required
to be maintained by Law in the applicable jurisdiction, (iv) if intended or
required to be funded and/or book-reserved, such Foreign Plan has been funded
and/or book reserved, as appropriate, based upon reasonable actuarial
assumptions, (v) full payment has been made or, if applicable, accrued in
accordance with country-specific accounting practices, of all the amounts
required to have been paid by Seller or any Seller Subsidiaries under the terms
of each Foreign Plan or applicable Law as contributions to such Foreign Plan, or
with respect to such Foreign Plan, on or prior to the date of this Agreement and
(vi) no material liability exists or reasonably could be imposed upon the assets
of the Business by reason of such Foreign Plan.

(e) None of the Assumed Liabilities is an obligation to make a payment or is an
agreement that under any circumstances could require a payment that would not be
deductible under Section 280G of the Code.

 

32



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser represents and warrants to Seller as follows:

SECTION 4.01. Organization and Good Standing. Purchaser, and each of its
Subsidiaries that is or will be a party to any of the Ancillary Agreements, is
duly organized, validly existing and in good standing under the Laws of its
jurisdiction of organization and has all requisite power and authority to own,
lease and operate its properties and to carry on its business as it is now being
conducted. Purchaser and each such Subsidiary is duly licensed or qualified to
do business in each jurisdiction in which the properties owned or leased by it
or the operation of its business makes such licensing or qualification
necessary, except to the extent that the failure to be so licensed or qualified
would not reasonably be expected to have, individually or in the aggregate, a
materially adverse effect upon Purchaser’s or such Subsidiary’s ability to carry
out its obligations under, and to consummate the Transactions.

SECTION 4.02. Authority. Purchaser, and each of its Subsidiaries that is or will
be a party thereto, has full power and authority to execute and deliver this
Agreement and the Ancillary Agreements to which it is or will be a signatory and
to perform its obligations hereunder and thereunder. The execution, delivery and
performance by Purchaser and each such Subsidiary of this Agreement and each
Ancillary Agreement to which it is or will be a signatory has been duly
authorized by all requisite corporate action on the part of Purchaser and each
such Subsidiary. This Agreement has been, and upon execution each Ancillary
Agreement will be, duly executed and delivered by Purchaser and each such
Subsidiary that is or will be a party thereto and (assuming due authorization,
execution and delivery by Seller and, if applicable in the case of the Ancillary
Agreements, by each Subsidiary of Seller that is or will be a party thereto)
this Agreement constitutes, and each Ancillary Agreement to which Purchaser or
any such Subsidiary is or will be a party constitutes or, when so executed and
delivered, will constitute, a legal, valid and binding obligation of Purchaser
and each such Subsidiary, enforceable against Purchaser and each such Subsidiary
in accordance with its terms, subject only to the effect, if any, of
(a) applicable bankruptcy and other similar Laws affecting the rights of
creditors generally and (b) Laws governing specific performance, injunctive
relief and other equitable remedies.

SECTION 4.03. No Conflict; Consents and Approvals. Subject to the filing by
Purchaser of reports under the Exchange Act and as contemplated by the rules of
the New York Stock Exchange and the requirements of the HSR Act, and any filings
or applications required under the Laws of any non-U.S. jurisdiction, including
the European Union or any member state thereof, none of (a) the execution and
delivery by Purchaser or, if applicable in the case of the Ancillary Agreements,
any of its Subsidiaries, of this Agreement and the Ancillary Agreements to which
it is or will be a party, (b) the consummation by Purchaser or any such
Subsidiary of the Transactions or (c) the compliance by Purchaser or any such
Subsidiary with any of the provisions hereof or thereof, as the case may be,
will:

(i) conflict with, or result in the breach of, any provision of the certificate
of incorporation or by-laws or other organizational documents of Purchaser or
any such Subsidiary;

 

33



--------------------------------------------------------------------------------

(ii) require Purchaser or any such Subsidiary to make any filing with, or obtain
any Consent from, any Governmental Authority;

(iii) conflict with, violate or result in the breach by Purchaser or any such
Subsidiary of any applicable Law; or

(iv) conflict with, violate, result in the breach or termination of or
constitute a default under, any note, bond, mortgage, indenture, contract,
agreement, lease, license, permit, franchise or other instrument to which
Purchaser or any such Subsidiary is a party or signatory or by which any of
their respective properties is bound;

except for such matters that would not reasonably be expected to have,
individually or in the aggregate, a material adverse effect upon Purchaser’s and
its Subsidiaries’ ability to carry out their respective obligations under, and
to consummate, or to impede or delay in any material respect the consummation
of, the Transactions.

SECTION 4.04. Absence of Litigation. There are no Actions pending or, to the
knowledge of Purchaser, threatened to which Purchaser or any of its Affiliates
or their properties or assets would be subject that, individually or in the
aggregate, would reasonably be expected to have a material adverse effect upon
Purchaser’s or its Subsidiaries’ ability to carry out their respective
obligations under, and to consummate, or to impede or delay in any material
respect the consummation of, the Transactions or that relate to this Agreement,
any Ancillary Agreement or the transactions contemplated hereby or thereby.

SECTION 4.05. Exclusivity of Representations and Warranties. Purchaser
acknowledges that (a) it and its representatives have been permitted such access
to the books and records, facilities, equipment, contracts and other properties
and assets of the Business and ICX that Purchaser and its representatives have
determined is appropriate, and that it and its representatives have had an
opportunity to meet with officers and employees of the Business and ICX to
discuss the Business and (b) except for the representations and warranties
expressly set forth in Article III or in any Ancillary Agreement (and, in the
case of clause (iii) below, the indemnification rights of Purchaser Indemnified
Persons in Article X in respect of such representations and warranties),
(i) Purchaser has not relied on any representation or warranty from Seller or
any other Person in determining to enter into this Agreement, (ii) neither
Seller nor any other Person has made any representation or warranty, express or
implied, as to the Business (or the value or future thereof), the Transferred
Assets, the Assumed Liabilities, ICX or the accuracy or completeness of any
information regarding any of the foregoing that Seller or any other Person
furnished or made available to Purchaser and its representatives (including any
projections, estimates, budgets, offering memoranda, management presentations or
due diligence materials) and (iii) except for intentional fraud, none of Seller,
its Subsidiaries or any other Person shall have or be subject to any liability
to Purchaser or any other Person resulting from the distribution to Purchaser,
or Purchaser’s use, of any such information. Without limiting the generality of
the foregoing, except as expressly set forth in the representations and
warranties in Article III and in the Ancillary Agreements (if any), THERE ARE NO
EXPRESS OR IMPLIED WARRANTIES, INCLUDING WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE.

 

34



--------------------------------------------------------------------------------

SECTION 4.06. Financial Ability. Purchaser has available free and unrestricted
cash that is sufficient to enable it to consummate the Transactions.

SECTION 4.07. Brokers. Except for fees and commissions that will be paid by
Purchaser, no broker, finder or investment banker is entitled to any brokerage,
finder’s or similar fee or commission in connection with the Transactions based
upon arrangements made by or on behalf of Purchaser or any of its Affiliates.

ARTICLE V

COVENANTS

SECTION 5.01. Conduct of Business Prior to the Closing. Unless Purchaser
otherwise agrees in writing as set forth below (which agreement shall not be
unreasonably withheld or delayed) and except (a) as expressly contemplated by
this Agreement, (b) as relates to Excluded Assets or Retained Liabilities,
(c) as set forth in Section 5.01 of the Seller Disclosure Schedule or (d) as
required by applicable Law, between the date hereof and the Closing Date, each
of ICX, Seller and each Seller Subsidiary shall (i) conduct the Business only in
the ordinary course, consistent with past practice in all material respects,
(ii) continue to make capital expenditures in accordance with Seller’s 2009
capital plan, and (iii) use its commercially reasonable efforts to keep
available the services of the current officers, key employees and consultants of
the Business and to preserve the goodwill and current relationships of ICX,
Seller and each Seller Subsidiary with each of the customers, suppliers and
other Persons with whom the Business has business relations as is reasonably
necessary to preserve substantially intact the Business. Without limiting the
foregoing, and as an extension thereof, except as set forth in the Seller
Disclosure Schedule, as otherwise expressly contemplated by this Agreement, as
required by applicable Law or as otherwise agreed in writing by Purchaser (which
agreement shall not be unreasonably withheld or delayed), neither ICX, Seller
nor any Seller Subsidiary shall, between the date hereof and the Closing Date,
directly or indirectly, do, or agree to do, any of the following:

(i) distribute, sell, assign, transfer, lease, abandon or otherwise dispose of
any interest in, any of the Transferred Assets or the assets of ICX (except cash
held by ICX) which distribution, sale, assignment, transfer, lease, abandonment
or disposition is material, individually or in the aggregate, to the Business
taken as a whole, other than sales or licenses of goods or services in the
ordinary course of business consistent with past practice;

(ii) distribute, sell, assign, transfer, lease or otherwise dispose of any
interest in, or incur a Lien upon, any of the Shares;

(iii) grant any Lien, or permit or suffer to exist any Lien other than a
Permitted Lien, on any of the Transferred Assets or assets owned by ICX, or
cancel any material debts or settle, discharge or waive any material claims or
rights pertaining to the Business, the Transferred Assets or assets owned by
ICX;

(iv) materially change, amend or otherwise modify or terminate any Material
Contract, Material Real Property Lease or any Contract with a Material Customer
or Material Vendor, other than in the ordinary course of business consistent
with past practice;

 

35



--------------------------------------------------------------------------------

(v) enter into, or become obligated under any Material Contract, Material Real
Property Lease or any Contract with a Material Customer or Material Vendor,
other than in the ordinary course of business consistent with past practice;

(vi) materially delay or materially postpone the payment of accounts payable or
other liabilities or accrue any expenses outside the ordinary course of business
consistent with past practice, or accelerate the prepayment of any accounts
receivable or accelerate billings or recognize revenue outside the ordinary
course of business consistent with past practice;

(vii) amend or terminate without cause any employment agreement or enter into
any new employment agreement with any Employee providing for base salary in
excess of $175,000 per year, for a term longer than one year, or providing a
benefit upon a change in control;

(viii) as for ICX only, merge or consolidate with, or agree to merge or
consolidate with, or purchase substantially all of the assets of, or otherwise
acquire, any business, business organization or division thereof, of any other
Person;

(ix) as for ICX only, except with respect to endorsement of negotiable
instruments in the ordinary course of business consistent with past practice,
incur, assume or guarantee any Indebtedness, except for (A) purchase money
borrowings and capitalized leases in the ordinary course of business in
principal amount not exceeding $250,000 in the aggregate, or (B) Indebtedness
owed between ICX and an Affiliate of Seller that will be repaid on or prior to
Closing;

(x) make or change any material Tax election, change an annual accounting
period, adopt or change any accounting method with respect to ICX that would
adversely affect the tax treatment of ICX for Purchaser;

(xi) fail to maintain in effect insurance of such types, covering such risks and
with amounts and deductibles as are in place on the date of this Agreement
solely with respect to the Business and the Transferred Assets;

(xii) grant any rights or licenses or transfer to any Person any rights to any
ICX Intellectual Property or that is intended to be Transferred Intellectual
Property, other than in the ordinary course of business consistent with past
practice, or make or enter into any covenants and agreements not to assert or
enforce rights in or with respect to such intellectual property;

(xiii) fail to take reasonable actions to maintain and protect the ICX
Intellectual Property and the Transferred Intellectual Property (including
making filings and payments of maintenance or similar fees required or
reasonably necessary) other than in the ordinary course of business consistent
with past practice;

 

36



--------------------------------------------------------------------------------

(xiv) change, amend or otherwise modify any accounting practice or policy or
procedure with respect to the Business, except as required by US GAAP or
applicable Law; or

(xv) authorize, or commit or agree to take, any of the foregoing actions.

If ICX, Seller or a Seller Subsidiary desire to take any action described in
this Section 5.01, Seller may, prior to any such action being taken, request
Purchaser’s consent via an electronic mail and facsimile (with transmission
confirmed) to the individuals listed on Exhibit F. Purchaser shall be deemed to
have consented to such action unless Purchaser notifies Seller in writing by
11:59 p.m. (Eastern time) on the fifth Business Day following delivery of all
notices required in the preceding sentence that Purchaser does not consent to
such action.

SECTION 5.02. Access to Information; Advice of Changes.

(a) Prior to the Closing, Seller shall, and shall cause its Subsidiaries to,
(i) give Purchaser and its authorized representatives, upon reasonable advance
notice and during regular business hours, reasonable access to all books,
records, personnel, officers and other facilities and properties of the Business
and ICX, (ii) permit Purchaser to make such copies and inspections thereof, upon
reasonable advance notice and during regular business hours, as Purchaser may
reasonably request, (iii) provide Purchaser with access to information regarding
any discussions with customers of the Business regarding the transactions
contemplated by this Agreement and any customer Consents as Purchaser may
reasonably request, and (iv) cause the officers of Seller and its Subsidiaries
to furnish Purchaser with such unaudited financial and operating data and other
information with respect to the Business and ICX as is regularly prepared in the
ordinary course that Purchaser may from time to time reasonably request;
provided, however, that any such access shall be conducted in accordance with
Law (including any applicable antitrust or competition law), at a reasonable
time, under the supervision of Seller’s personnel and in such a manner as to
maintain confidentiality and not to interfere with the normal operations of the
businesses of Seller and its Subsidiaries; and provided further, however, that
any unaudited financial and operating data may include information with respect
to M-Qube and the mobile delivery gateway business which is currently included
in the internal reports related to the broader business bundle that incorporates
the Business and ICX. Seller shall also cooperate with Purchaser’s reasonable
requests in transition and integration planning for the Business, subject to
compliance with applicable Laws and at Purchaser’s risk and expense.

(b) Notwithstanding anything contained in this or any other agreement between
Purchaser and Seller executed on or prior to the date hereof, Seller shall not
have any obligation to make available to Purchaser or its representatives, or
provide Purchaser or its representatives with, (i) any Tax Return filed by
Seller or any of its Affiliates or predecessors, or any related material, except
to the extent relating solely to the Transferred Assets, or (ii) any information
if making such information available would (A) jeopardize any attorney-client or
other legal privilege or (B) contravene any applicable Law or agreement
(including any confidentiality agreement to which Seller or any its Affiliates
is a party), so long as Seller has taken all commercially reasonable steps
(including requests for waivers) to enable otherwise required disclosure to
Purchaser to occur without so jeopardizing privilege or contravening such Law,
duty or agreement. If any material is withheld by such party pursuant to the
preceding sentence, Seller shall inform Purchaser as to the general nature of
what is being withheld.

 

37



--------------------------------------------------------------------------------

(c) From and after the date of this Agreement until the Closing, each party
hereto shall promptly notify the other party of the failure of the other party
to comply with or satisfy any covenant, condition or agreement to be complied
with or satisfied by the other party pursuant to this Agreement of which the
notifying party becomes aware and which would reasonably be expected to result
in any condition to the obligations of the other party to effect the
transactions provided for in this Agreement not to be satisfied; provided,
however, that the delivery of any notice pursuant to this Section 5.02(c)
(i) shall not cure any breach of any representation or warranty requiring
disclosure of such matter at or prior to the execution of this Agreement or
otherwise limit or affect the remedies available hereunder to the party
receiving such notice and (ii) shall not be given any effect for the purpose of
(x) determining the accuracy of any of the representations and warranties made
by the party providing such notice or (y) determining whether any of the
conditions set forth in Article VIII has been satisfied.

SECTION 5.03. Confidentiality; Publicity.

(a) The terms of the Mutual Non-Disclosure Agreement, dated as of December 14,
2007, as amended on June 3, 2008, between Seller and Syniverse Technologies (the
“Confidentiality Agreement”) are hereby incorporated herein by reference and
shall continue in full force and effect and survive the Closing, except that the
non-disclosure and non-use obligations of Purchaser under the Confidentiality
Agreement in respect of information about ICX and the Business shall terminate
at the Closing. If this Agreement is, for any reason, terminated prior to the
Closing, the Confidentiality Agreement shall nonetheless continue in full force
and effect in all respects.

(b) Seller covenants that, from and after the Closing Date, without the prior
consent of Purchaser, it will not, and will not permit any of its Subsidiaries,
or any of its or their respective directors, officers, employees or agents to,
disclose to any Person information to the extent relating to or concerning the
Business, the Transferred Assets or the Assumed Liabilities in each case
obtained by or in the possession of Seller or any of its Subsidiaries prior to
the Closing (the “Business Confidential Information”). Notwithstanding anything
to the contrary herein, Business Confidential Information may be disclosed
without the consent of Purchaser (i) to any Person to the extent such Persons
need to know such information for purposes of the Transactions contemplated,
Taxes, accounting, litigation, audits and other matters reasonably necessary in
respect of the ownership by Seller and the Seller Subsidiaries prior to the
Closing of the Transferred Assets or the Business, (ii) if required to be made
under the Securities Act of 1933, as amended, the Securities Exchange Act of
1934, as amended, or any other Law or the rules of any relevant securities
exchange. Business Confidential Information shall not include any
(x) information that is publicly available, either before or after the Closing
Date, except through a violation of this Agreement, (y) has been lawfully
acquired after the Closing Date by Seller or any of its Subsidiaries on a
non-confidential basis from sources other than Purchaser, provided that such
source is not known to Seller to be bound by any obligation of confidentiality
with Purchaser or any its Affiliates or representatives, or (z) is independently
developed without reference to the Business Confidential Information.

(c) In the event that Seller or any of its Affiliates is requested or required
by documents subpoena, civil investigative demand, interrogatories, requests for
information, or other similar process to disclose any Business Confidential
Information which otherwise may not be disclosed except as set forth in
Section 5.04(b), Seller or such Affiliate will, to the extent permitted, provide
reasonable notice to Purchaser of such request or demand or other similar

 

38



--------------------------------------------------------------------------------

process so that Purchaser may seek an appropriate protective order or, if such
request, demand or other similar process is mandatory, Purchaser shall waive
compliance with the provisions of Section 5.04(b), as appropriate.

(d) Neither of the parties shall issue any press release or make any public
announcement concerning this Agreement or the transactions contemplated hereby
without obtaining the prior written approval of (i) Seller, in the event the
disclosing party is Purchaser, or (ii) Purchaser, in the event the disclosing
party is Seller, in each case such consent not to be unreasonably withheld or
delayed, except each party may make such disclosure to the extent so required
pursuant to an applicable requirement of Law or by obligations pursuant to any
listing agreement with or rules of any securities exchange, provided that each
party shall give the other a reasonable opportunity to review and comment upon
such disclosure to the extent practicable.

SECTION 5.04. Efforts and Actions to Cause the Closing to Occur.

(a) Prior to the Closing, upon the terms and subject to the conditions of this
Agreement, Seller shall use its commercially reasonable efforts to take, or
cause to be taken, all actions, and to do or cause the conditions set forth in
Section 8.01 and Section 8.03 to be satisfied, and Purchaser shall use its
commercially reasonable efforts to take, or cause to be taken, all actions, and
to do or cause the conditions set forth in Section 8.01 and Section 8.02 to be
satisfied. Without limiting the foregoing, Seller and Purchaser shall
(i) prepare and file all forms, registrations and notices that Purchaser and
Seller mutually agree are appropriate and necessary to be filed with
Governmental Authorities and other Persons necessary to consummate the Closing
and take such actions as are necessary to obtain any requisite Consent,
(ii) seek to prevent the initiation of any Action by any Governmental Authority
and defend any Actions by or before any Governmental Authority challenging this
Agreement or the consummation of the Closing and (iii) appeal or otherwise cause
to be lifted or rescinded any Governmental Order adversely affecting the ability
of the parties to consummate the Closing. In furtherance of and not in
limitation of the foregoing, each of Purchaser and Seller agrees to make or
cause to be made an appropriate filing of any Notification and Report Form
required pursuant to the HSR Act and any filings or applications that Purchaser
and Seller mutually agree are appropriate and necessary under the Laws of any
non-U.S. jurisdiction, including the European Union or any member state thereof,
as soon as practicable after the date hereof. Notwithstanding anything in this
Section 5.04(a) to the contrary, neither Purchaser nor Seller shall be obligated
to make any payment or deliver anything of material value to any third party
(other than filing and application fees to Governmental Authorities) in order to
obtain any Consent.

(b) If any party hereto or Affiliate thereof receives a request for information
or documentary material from any Governmental Authority with respect to this
Agreement or any of the transactions contemplated hereby, then such party shall
endeavor in good faith to make, or cause to be made, as soon as reasonably
practicable and after consultation with the other party, an appropriate response
in compliance with such information and/or documentary request.

(c) The parties shall keep each other reasonably apprised of the status of
matters relating to the completion of the transactions contemplated by this
Agreement and work cooperatively in connection with obtaining the requisite
Consents of each applicable Governmental Authority, including:

(i) cooperating with each other in connection with filings under the HSR Act,
other antitrust or trade regulation Laws of any jurisdiction, and any Laws
regulating foreign investment of any jurisdiction in connection with the
transactions contemplated by this Agreement;

 

39



--------------------------------------------------------------------------------

(ii) furnishing to the other party all information within its possession that is
required for any application or other filing to be made by the other party
pursuant to the HSR Act, other competition Laws of any jurisdiction, or any Laws
regulating foreign investment of any jurisdiction in connection with the
transactions contemplated by this Agreement;

(iii) promptly notifying each other of any communications from or with any
Governmental Authority with respect to the transactions contemplated by this
Agreement;

(iv) not participating in any substantive meetings, discussions or
presentations, whether in-person, telephonically, or via any other means, with
any Governmental Authority in connection with proceedings under or relating to
the HSR Act, other competition Laws of any jurisdiction, or Laws regulating
foreign investment of any jurisdiction in connection with the transactions
contemplated by this Agreement, unless it consults with the other party in
advance, and, to the extent permitted by such Governmental Authority, gives the
other party the opportunity to attend and participate thereat; and

(v) consulting and cooperating with one another in connection with all analyses,
appearances, presentations, memoranda, briefs, arguments, opinions and proposals
made or submitted by or on behalf of any party hereto in connection with
proceedings under or relating to the HSR Act, competition Laws of any
jurisdiction, or Laws regulating foreign investment of any jurisdiction, in
connection with the transactions contemplated by this Agreement.

(d) Nothing in this Section 5.04 shall be deemed to require Purchaser or any
Subsidiary of Purchaser to agree to (i) dispose of or transfer any asset or
business; (ii) license or otherwise make available to any Person any technology
or other intellectual property rights associated with any such asset or
business; (iii) hold separate any assets or operations (either before or after
the Closing Date) or (iv) change or modify any course of conduct or otherwise
making any commitment (to any Governmental Authority or otherwise) regarding
future operations of Purchaser’s or any of its Subsidiaries’ businesses.

(e) Prior to deciding whether to provide any commitment to any antitrust,
competition or similar Governmental Authority granting an additional time period
to review the Transactions or committing not to close the Transactions during
such review period or to deciding whether to withdraw and refile any filing made
under the HSR Act (any such commitment or decision, an “Antitrust Extension
Decision”), each of Purchaser and Seller will consult with and consider in good
faith the views of the other in connection therewith. Subject to the immediately
preceding sentence, (i) during the period from the date hereof until June 30,
2010, Purchaser shall have the sole right to make any Antitrust Extension
Decision without Seller’s consent and (ii) from and after June 30, 2010, any
Antitrust Extension Decision shall require the consent of each of Purchaser and
Seller, which consent shall not be unreasonably withheld or delayed.

 

40



--------------------------------------------------------------------------------

SECTION 5.05. Bulk Sales. Purchaser hereby waives compliance by ICX, Seller and
the Subsidiaries of Seller with any applicable bulk sale or bulk transfer Laws
of any jurisdiction in connection with the sale of the Business and the
Transferred Assets to Purchaser.

SECTION 5.06. Insurance. Effective as of the Closing, ICX and the Business shall
cease to be insured by the insurance policies of Seller and its Subsidiaries.

SECTION 5.07. Certain Services and Benefits Provided by Affiliates. Except as
otherwise expressly provided in the Transition Services Agreement, all Overhead
and Shared Services provided to the Business or ICX shall cease as of the
Closing.

SECTION 5.08. Further Action.

(a) From and after the Closing Date, each of the parties shall execute and
deliver such documents and other papers and take such further actions as may
reasonably be required to carry out the provisions of this Agreement and the
Ancillary Agreements and give effect to the Transactions, including the
execution and delivery of such assignments, deeds and other documents as may be
necessary to transfer any Transferred Assets as provided in this Agreement.
Without limiting the foregoing, from and after the Closing (i) Seller and the
Seller Subsidiaries shall do all things necessary, proper or advisable as
reasonably requested by Purchaser in order to put Purchaser in effective
possession, ownership and control of the Transferred Assets, and Purchaser shall
cooperate with Seller for such purpose, including obtaining consents from any
third parties to the extent necessary to transfer any Assumed Contract to
Purchaser (or its designated Affiliates) and (ii) Purchaser shall (and shall
cause its Subsidiaries to) do all things necessary, proper or advisable as
reasonably requested by Seller (A) to transfer to Seller (or such other Person
as Seller shall indicate) any Excluded Assets that Purchaser may possess and
(B) to assure that Purchaser, rather than Seller or any Seller Subsidiary, is
the obligor in respect of all Assumed Liabilities, including by novating any
Assumed Contract that is a Nonassignable Asset to Purchaser and seeking to cause
the counterparty to any Shared Contract to enter into a new agreement with
Purchaser with respect to the matters addressed in such Shared Contract, and
Seller shall cooperate with Purchaser for such purposes, provided that neither
Purchaser nor Seller shall be obligated to make any payment or deliver anything
of value to any third party (other than filing and application fees to
Governmental Authorities, which shall be split equally between Seller and
Purchaser) in order to obtain any Consent to the transfer of Transferred Assets
or the assumption of Assumed Liabilities. If, at any time within six (6) months
after the Closing, any party discovers any material right, service, property or
assets used or held for use by Seller or any of its Subsidiaries in connection
with owning and operating the Business prior to the Closing that is not an
Excluded Asset and was not transferred or provided to Purchaser as of the
Closing, (i) if such right, service, property or asset was used or held for use
by Seller prior to the Closing exclusively in connection with owning and
operating the Business, the parties shall take all commercially reasonable
actions to effect the transfer thereof to Purchaser, (ii) if such right,
service, property or asset was used or held for use by Seller prior to the
Closing primarily in connection with owning and operating the Business, the
parties shall take all commercially reasonable actions to effect the transfer
thereof to Purchaser and the parties shall arrange for Purchaser to provide
Seller the benefit of such right, service, property or asset for use in Seller’s

 

41



--------------------------------------------------------------------------------

retained business following the Closing, and (iii) in all other cases, the
parties shall use commercially reasonable efforts to arrange for Seller to
provide Purchaser the benefit of such right, service, property or asset for use
in the Business following the Closing pursuant to the terms of the Transition
Services Agreement; provided that (x) upon the transfer to Purchaser under
clause (i) or (ii) above of any right, service, property or asset, Purchaser
shall assume any corresponding liability and (y) neither Purchaser nor Seller
shall be obligated to make any payment or deliver anything of value to any third
party (other than filing and application fees to Governmental Authorities, which
shall be split equally between Seller and Purchaser) in order to effect any
transfer described in this sentence.

(b) Purchaser shall, upon the request of Seller, and at no cost to Seller (other
than reimbursement of out-of-pocket expenses), make the Transferred Employees
available at reasonable times and cooperate in all reasonable respects with
Seller and the Seller Subsidiaries in the preparation for, and defense of, any
lawsuit, arbitration or other Action (whether disclosed or not disclosed in the
Seller Disclosure Schedule) filed or claimed against Seller or any of its
Affiliates or any of the respective agents, directors, officers and employees of
Seller and its Affiliates, whether currently pending or asserted in the future,
concerning the operation or conduct of the Business prior to the Closing Date
(including any Retained Litigation), except with respect to any Actions between
Seller and Purchaser that may arise as a result of this Agreement and the
transactions contemplated hereby.

SECTION 5.09. Ancillary Agreements; ATLAS Sublicense.

(a) On the Closing Date, each of Purchaser and Seller shall (and, if applicable,
each shall cause its Subsidiaries) execute and deliver each of the Ancillary
Agreements to which it is a party if such Ancillary Agreement has not been
executed on the date hereof. Seller and ICX shall not amend or waive any term of
the Contribution Agreement without Purchaser’s prior consent (which consent
shall not be unreasonably withheld or delayed).

(b) From and after the date hereof, Purchaser shall execute and deliver the
ATLAS Sublicense to Seller, and Seller shall deliver such executed ATLAS
Sublicense to TNS and use its commercially reasonable efforts to cause TNS to
execute and deliver the ATLAS Sublicense to Purchaser as soon as practicable. In
the event TNS fails to deliver an executed ATLAS Sublicense to Purchaser within
five (5) days prior to the Closing, Seller shall provide to TNS a written waiver
of TNS’s obligation to obtain an ATLAS Sublicense and Seller and Purchaser agree
to execute a license between themselves, effective as of the Closing, providing
for substantially similar rights and obligations as contained in the ATLAS
Sublicense to the extent necessary for Purchaser to utilize the services being
provided to Purchaser by TNS using ATLAS. In the event that TNS purports to
terminate the ATLAS Sublicense to Purchaser pursuant to Section 7.01 of the
ATLAS Sublicense prior to May 1, 2012 and there is no independent right of TNS
to terminate the ATLAS Sublicense pursuant to Section 7.02 thereof, Seller and
Purchaser agree to enter into a license agreement that provides Purchaser with
substantially similar rights and obligations as are set forth in the Atlas
Sublicense, to the extent necessary for Purchaser to utilize the services being
provided to Purchaser by TNS using ATLAS.

SECTION 5.10. Maintenance of Books and Records. After the Closing Date, each of
the parties hereto shall, and Purchaser shall cause ICX to, preserve, until at
least the fifth anniversary of the Closing Date, all pre-Closing Date records to
the extent relating to the

 

42



--------------------------------------------------------------------------------

Business possessed or to be possessed by such Person. After the Closing Date and
up until at least the fifth anniversary of the Closing Date, upon any reasonable
request from a party hereto or its representatives, the party holding such
records shall (a) provide to the requesting party or its representatives
reasonable access to such records during normal business hours and (b) permit
the requesting party or its representatives to make copies of such records, in
each case at no cost to the requesting party or its representatives (other than
for reasonable out-of-pocket expenses); provided, however, that nothing herein
shall require either party to disclose any information to the other if such
disclosure would jeopardize any attorney-client or other legal privilege or
contravene any applicable Law, fiduciary duty or agreement (it being understood
that each party shall cooperate in any reasonable efforts and requests for
waivers that would enable otherwise required disclosure to the other party to
occur without so jeopardizing privilege or contravening such Law, duty or
agreement) or require either party to disclose its Tax records. Such records may
be sought under this Section 5.10 for any reasonable purpose, including to the
extent reasonably required in connection with accounting, litigation, federal
securities disclosure or other similar needs of the party seeking such records
(other than claims between Seller and Purchaser or any of their respective
Subsidiaries under this Agreement or any Ancillary Agreement). Notwithstanding
the foregoing, (i) any and all such records may be destroyed by a party if such
destroying party sends to the other party hereto written notice of its intent to
destroy such records, specifying in reasonable detail the contents of the
records to be destroyed; such records may then be destroyed after the 60th day
following such notice unless the other party hereto notifies the destroying
party that such other party desires to obtain possession of such records, in
which event the destroying party shall transfer the records to such requesting
party and such requesting party shall pay all reasonable expenses of the
destroying party in connection therewith and (ii) no party shall be required to
provide the other party access to, or copies of, any Tax Returns.

SECTION 5.11. Deletion of Non-Transferred Software. Purchaser agrees that, on
and following the Closing Date, Purchaser shall not use and shall cause each of
its Affiliates not to use any software or computer databases loaded on the
Transferred Equipment or on the equipment of ICX as of the Closing Date, unless
licenses to such software or computer databases are included in the Transferred
Assets or ICX or Purchaser otherwise have the right to use them pursuant to the
Intellectual Property License Agreement or Transition Services Agreement or
otherwise. Purchaser shall, and shall cause ICX to, as soon as is reasonably
practicable, and in any event no later than 45 days following the Closing Date,
delete all such software and computer databases from any of the Transferred
Equipment and ICX’s equipment on which it is installed.

SECTION 5.12. Use of Seller’s Trademarks and Logos. Except as expressly provided
in the Intellectual Property License Agreement, Purchaser shall not have the
right to use, and shall promptly cease and desist from all use of, the name
“VeriSign” or any trade names, trademarks, identifying logos or service marks
owned by Seller or any of its Subsidiaries (other than as part of the
Transferred Intellectual Property) or employing the word “VeriSign” or any part
or variation of any of the foregoing or any confusingly similar trade names,
trademarks or logos to any of the foregoing (collectively, the “Seller’s
Trademarks and Logos”) and will use Purchaser’s existing (prior to the Closing
Date) trade names, trademarks, identifying logos and services marks or adopt new
trade names, trademarks, identifying logos and service marks related thereto
which are not confusingly similar to Seller’s Trademarks and Logos. Without
prejudice to Purchaser’s obligation to cease and desist from the use of Seller’s
Trademarks and Logos, Purchaser shall not use Seller’s Trademarks and Logos in
any manner that might dilute, tarnish, disparage or reflect adversely on Seller
or Seller’s Trademarks and Logos or result in any Liability to Seller.

 

43



--------------------------------------------------------------------------------

SECTION 5.13. Seller Guarantees and Other Credit Support of the Business.
Following the Closing, Purchaser will use its commercially reasonable efforts to
procure the release by the applicable counterparty, as soon as reasonably
practicable but in no event later than 60 days after the Closing Date, of any
continuing obligation of Seller or any Subsidiary of Seller with respect to any
Assumed Contract, Shared Contract or Contract binding ICX (including any
guarantee or credit support provided by, or any letter of credit posted by,
Seller or any such Seller Subsidiary), provided, however, that Purchaser shall
not be obligated to make any payment or deliver anything of value to any such
counterparty or other third party in order to procure such release, and, unless
otherwise indemnifiable by Seller under Section 10.01(a), will indemnify and
hold harmless Seller and the Subsidiaries of Seller from and against any Loss
resulting from or relating to any such obligation. Without limiting the
generality of the foregoing, following the Closing, Purchaser will (a) use its
commercially reasonable efforts (except for the payment or delivery of anything
of value) to procure the release by the applicable counterparty of any
continuing obligation of Seller or any such Subsidiary of Seller with respect to
the guarantees or other credit support set forth in Section 5.13 of the Seller
Disclosure Schedule and (b) unless otherwise indemnifiable by Seller under
Section 10.01(a), indemnify and hold harmless Seller and each such Subsidiary of
Seller from and against any Loss resulting from or relating to any continuing
obligation of Seller or any such Subsidiary of Seller with respect to any such
guarantee or other credit support.

SECTION 5.14. Release of Outgoing Directors and Officers. Purchaser shall cause
ICX to irrevocably release and discharge, effective as of the Closing Date, the
directors and officers of ICX who will have resigned from their offices as
contemplated in Section 2.06(b) from and against any and all past, existing or
future, claims, demands, obligations and Liabilities, whether known or unknown,
suspected or unsuspected, at law or in equity, arising from or related to any
act or omission by any of those individuals in their capacity of directors or
officers of ICX prior to the Closing Date; provided, that such release and
discharge shall be without prejudice to any rights of Purchaser under Article X.

SECTION 5.15. Retained Litigation.

(a) From and after the Closing, Seller shall retain full control and
responsibility for the defense, negotiation or settlement of, and any other
action or decision relating to the Actions pending against Seller, Subsidiaries
of Seller and/or ICX in relation to the Business that are listed in
Section 5.15(a) of the Seller Disclosure Schedule (collectively, the “Retained
Litigation”). The Retained Litigation includes the “Picturemail Retained
Litigation”, the “MDG Retained Litigation” and the “Other Retained Litigation”,
in each case as specified on Section 5.15(a) of such Schedule, and, immediately
prior to the Closing, Seller shall deliver to Purchaser a supplement to
Section 5.15(a) of the Seller Disclosure Schedule adding any Actions commenced
after the date hereof that included claims substantially similar to the claims
in such Actions that have been commenced prior to the date hereof (and “Retained
Litigation” shall be deemed to include any such additional Actions).
Notwithstanding the foregoing (or other provision of this Agreement), Seller
shall not settle any Retained Litigation without Purchaser’s prior written
consent (which consent shall not be unreasonably withheld or delayed) unless the
relief provided by such settlement would not (i) impose any material obligations
or restrictions on the Business or (ii), in the case the MDG

 

44



--------------------------------------------------------------------------------

Retained Litigation and Other Retained Litigation, impose any Loss on Purchaser
or the Business after the Closing Date that is not indemnifiable by Seller under
Section 10.01(a) or (iii), in the case of the Picturemail Retained Litigation,
impose any Loss on Purchaser or the Business after the Closing Date in excess of
the amount set forth in Section 10.01(b)(v) that is not indemnifiable by Seller
under Section 10.01(a). For the purposes of determining the indemnification
obligations of Seller and Purchaser under Section 10.01(a)(vi) and
Section 10.01(b)(v), respectively, Seller shall make a reasonable allocation
between the pre-Closing and post-Closing periods of any Loss arising from any
settlement of the Picturemail Retained Litigation. Purchaser may at any time
elect to retain separate counsel of its choice to represent Purchaser and/or any
of its Subsidiaries, including ICX, in connection with any Retained Litigation,
and Purchaser shall pay the fees, charges and disbursements of such counsel;
provided that (i) Seller shall have the right to approve the identity of such
counsel, such approval not to be unreasonably withheld or delayed, and (ii) such
counsel shall have a passive and advisory role only and shall not have the right
to control any aspect of the defense or counterclaim (if any) in respect of any
Retained Litigation.

(b) In addition, and without prejudice to Purchaser’s obligations under
Section 5.08(b) and Section 5.10, Purchaser shall, and shall cause its
Affiliates, including ICX, subject to reimbursement of all out-of-pocket costs
incurred by Purchaser and its Affiliates, to:

(i) cooperate and/or provide assistance, as reasonably requested by Seller, in
connection with the defense, negotiation or settlement of any Retained
Litigation;

(ii) cooperate with Seller’s requests to modify the operation of the Picturemail
Business as Seller may reasonably deem necessary or advisable to minimize
potential liability under the Picturemail Retained Litigation, provided that,
for the avoidance of doubt, any unreimbursed Losses incurred by Purchaser as a
result of doing so shall be taken into account for purposes of
Section 10.01(a)(vi) and Section 10.01(b)(v);

(iii) make available to Seller individuals that are employed by Purchaser and
its Subsidiaries in a timely manner to provide testimony through declarations,
affidavits, depositions, or at hearing or trial and to assist Seller in
preparation for such events consistent with deadlines dictated by particular
Retained Litigation; and

(iv) provide Seller with such documents and data relating to the Business,
consistent with deadlines dictated by a particular matter, as required by legal
procedure or court order, or if reasonably requested by Seller, in relation to
any Retained Litigation.

(c) In the event that a final non-appealable judgment is entered in connection
with any Picturemail Retained Litigation (a “Picturemail Judgment”) and such
judgment restricts Purchaser or any Subsidiary of Purchaser from continuing to
operate the Picturemail Business in substantially the manner that the
Picturemail Business is operated on the date hereof, Seller shall, at its option
and within ninety (90) days from entry of such judgment, either (i) pay

 

45



--------------------------------------------------------------------------------

to Purchaser [***] or (ii) deliver to Purchaser a fully paid up transferable
perpetual license (or such other intellectual property rights) that would permit
Purchaser (or such Subsidiary) to continue to operate the Business in such
manner. Purchaser’s rights under this Section 5.15(c) shall be the sole and
exclusive remedy of any Purchaser Indemnified Person in respect of Losses that
arise out of any such restriction.

SECTION 5.16. Non-Solicitation. Seller agrees that for a period of one (1) year
from and after the Closing Date, Seller shall not, and shall cause its
Affiliates (other than Affiliates that are natural persons) not to, directly or
indirectly, solicit to hire or hire any Transferred Employee, unless such Person
ceased to be an employee of Purchaser or its Subsidiaries prior to such action
by Seller or its Affiliates, or, in the case of such Person’s voluntary
termination of employment with Purchaser or its Subsidiaries, at least three
months prior to such action by Seller or its Affiliates. Notwithstanding the
foregoing, the restrictions set forth in this Section 5.16 prohibiting
solicitation of employment shall not apply to bona fide general solicitations
of, or advertisements for, employment placed by Seller or its Affiliates that
are not specifically targeted at such Persons. In addition, neither Seller nor
any of its Affiliates (other than Affiliates that are natural persons) shall
directly, or indirectly through another Person, for so long as Seller shall have
continuing obligations under Section 5.17 below, call on, solicit or service any
customer, supplier, licensee, licensor or other business relation of Purchaser
or any of its Affiliates in order to induce or attempt to induce such Person to
cease doing business with Purchaser or any of its Affiliates with respect to the
Business, or in any way interfere with the relationship between any such
customer, supplier, licensee or business relation with respect to the Business
and Purchaser or any of its Affiliates (including making any negative statements
or communications with respect to the Business about Purchaser or any of its
Affiliates). For purposes of this Section 5.16, the term Affiliate (when used in
the context of Seller) shall not include any Person that, after the Closing
Date, acquires control of Seller (an “Acquiring Person”) or any Subsidiary of an
Acquiring Person (other than Seller and its Subsidiaries at the time of such
acquisition of control) (an “Acquiring Person Subsidiary”) that does not use
information regarding the identities of Transferred Employees for purposes of
taking action that would otherwise be prohibited by this Section 5.16.

SECTION 5.17. Noncompetition.

(a) Subject to Section 5.17(b) below, in consideration of Purchaser entering
into this Agreement and in order that Purchaser may enjoy the full benefit of
the Transferred Assets and the Business, for a period from and after the Closing
Date until June 30, 2013 (the “Noncompetition Period”), neither Seller nor any
of its Affiliates (other than Affiliates that are natural persons) shall,
directly or indirectly, carry on, or participate in, a business which is
directly in competition with the Business (any such restricted activity, a
“Competitive Business”); provided, that for purposes of this Section 5.17, the
term Affiliate shall not include any Acquiring Person or any Acquiring Person
Subsidiary so long as neither the Acquiring Person, any Acquiring Person
Subsidiary nor their respective directors, officers or employees use any
Business Confidential Information in any material respect in connection with any
Competitive Business.

 

*** Note: Confidential treatment has been requested with respect to the
information contained within the [***] marking. Such portions have been omitted
from this filing and have been filed separately with the Securities and Exchange
Commission.

 

46



--------------------------------------------------------------------------------

(b) Nothing in this Section 5.17 shall restrict the right of Seller and its
Affiliates to, directly or indirectly:

(i) continue to operate each of the businesses of Seller other than the Business
(the “Existing Businesses”) in substantially the same manner as the Existing
Businesses are currently conducted (including any business substantially similar
to an Existing Business acquired by Seller or any of its Affiliates on or after
the Closing Date to the extent such business is thereafter conducted in
substantially the same manner as the Existing Businesses are currently
conducted);

(ii) transfer any Existing Business to any third party (including any third
party engaged in a Competitive Business);

(iii) provide any service or carry out any activity that Seller or its
Subsidiaries will be required to provide or carry out as a result of the
adoption of any consensus policy by the Internet Corporation for Assigned Names
and Numbers;

(iv) acquire or hold securities of any Person that is engaged in a Competitive
Business, provided that such acquisition or holding of securities represents a
passive investment that does not exceed 20% of the outstanding voting shares of
such Person for Seller or any of its Affiliates and does not give Seller or any
of its Affiliates the right to appoint directors or management of such Person or
to otherwise exercise control over the management of such Person; or

(v) acquire the majority of the voting securities of any Person, or acquire the
assets of a business, that is engaged in a Competitive Business, provided that
such Competitive Business (A) is terminated or disposed of within twelve months
after completion of such acquisition and (B) represents less than 10% of the
revenues generated by such acquired Person or business.

(c) Seller acknowledges and agrees that the remedy at law for any breach, or
threatened breach, of any of the provisions of this Section 5.17 will be
inadequate and, accordingly, Seller covenants and agrees that Purchaser shall,
in addition to any other rights and remedies which Purchaser may have at Law, be
entitled to seek equitable relief, including injunctive relief, and to seek the
remedy of specific performance with respect to any breach or threatened breach
of such covenant, as may be available from any court of competent jurisdiction.
Seller hereby waives any requirement for the securing or posting of a bond in
connection with seeking any such equitable relief. In addition, Seller and
Purchaser agree that the terms of the covenant in this Section 5.17 are fair and
reasonable in light of Purchaser’s plans for the Transferred Assets and the
Business and are necessary to accomplish the full transfer of the goodwill and
other intangible assets contemplated hereby. In the event that any of the
covenants contained in this Section 5.17 shall be determined by any court of
competent jurisdiction to be unenforceable for any reason whatsoever, then any
such provision or provisions shall not be deemed void, and the parties hereto
agree that said limits may be modified by the court and that said covenant
contained in this Section 5.17 shall be amended in accordance with said
modification, it being specifically agreed by the parties that it is their
continuing desire that this covenant be enforced to the full extent of its terms
and conditions or if a court finds the scope of the covenant unenforceable, the
court should redefine the covenant so as to comply with applicable Law.

 

47



--------------------------------------------------------------------------------

SECTION 5.18. UCC Termination Statements. Prior to the Closing Date, Seller
shall use reasonable best efforts to deliver to Purchaser UCC-3 termination
statements or similar documents evidencing the termination of all Liens on the
Transferred Assets, other than Permitted Liens.

SECTION 5.19. Direct Connects. Seller shall take all actions as specified in
Section 5.19 of the Seller Disclosure Schedule to establish independent “group
1” direct connections for Mobile Enterprise Solutions. In addition, Purchaser
and Seller shall, and Seller shall cause mQube to, enter into the Connectivity
Services Agreement, pursuant to the terms specified in Section 5.19 of the
Seller Disclosure Schedule. The obligations of the parties under this
Section 5.19 shall expire twenty-four (24) months after the Closing.

ARTICLE VI

EMPLOYEE MATTERS

SECTION 6.01. Offers and Terms of Employment.

(a) Seller shall, and shall cause the relevant Subsidiaries of Seller to,
terminate, effective as of the Closing Date, the employment of all the Employees
listed in Part I of Section 6.01(a) of the Seller Disclosure Schedule (such
schedule to be updated no later than two weeks prior to the Closing). No later
than three days prior to, and effective as of, the Closing Date, Purchaser
shall, or shall cause one of its applicable Subsidiaries to, offer employment to
each such Employee (each such Employee, an “Offeree”). Notwithstanding the
preceding two sentences, for any such Employee (an “Inactive Employee”) who is
inactive on the Closing Date because of a short-term disability or by reason of
a leave under the Family and Medical Leave Act (an “FMLA Leave”) such
termination of employment and offer of employment shall be effective as of the
date such Employee returns to active status, and shall be subject to such
Employee returning to active status not later than the expiration of such
short-term disability benefits or FMLA Leave. Notwithstanding the foregoing
provisions of this Section 6.01(a), for employees located in non-US
jurisdictions for whom the transfer of employment mechanism described above
would be inconsistent with local requirements (each, a “Non-US TE”), employment
shall transfer through assumption of employment contracts or otherwise in
compliance with such requirements. Part II of Section 6.01(a) of the Seller
Disclosure Schedule sets forth the manner in which the employment of each Non-US
TE is intended by the Purchaser and Seller to be transferred. In the event
employment of the Non-US TEs cannot be transferred as outlined on
Section 6.01(a) of the Seller Disclosure Schedule, then an agreement outlining
the actual method of transfer and the allocation of any associated Liabilities
shall be created and negotiated in good faith between Seller and Purchaser, but
in all events shall be consistent with the terms of this Agreement.

(b) Each Offeree who accepts Purchaser’s or one of its Subsidiaries’ offer of
employment, together with each non-U.S. Employee whose employment continues as
provided in Section 6.01(a), shall be referred to herein as a “Transferred
Employee.” An Offeree who performs work at his then applicable place of
employment in the Business on the first Business Day immediately following the
Closing Date shall be deemed to have accepted the offer of

 

48



--------------------------------------------------------------------------------

employment and to be a Transferred Employee for all purposes of this Agreement,
it being understood and agreed that Purchaser shall have no obligation to any
Transferred Employee who fails to take such action as may be required of him by
local law to commence or continue employment with Purchaser. Immediately
following the Closing, all Transferred Employees employed in the U.S. will be
employed by ICX. Purchaser shall, upon the request of Seller, promptly advise
Seller in writing of the terms of employment that were offered to any Offeree
who does not become a Transferred Employee. For the avoidance of any doubt any
Person, who is not an Offeree and who performs services on behalf of Seller,
Seller Subsidiaries, or their Affiliates, for Purchaser and the Business as part
of the Transition Services Agreement shall not be a deemed a Transferred
Employee.

(c) The Parties agree that offers of employment to Transferred Employees may be
subject to such reasonable background and drug screen checks as the Purchaser
shall determine, which checks shall be performed following the Closing Date (or
initial date of employment for Inactive Employees). Neither Purchaser nor its
Affiliates shall have any Liability or responsibility in respect of any such
Employee who fails such checks, and no such Employee shall be treated as a
Transferred Employee hereunder, except that Purchaser shall bear full
responsibility for any Liability relating to the conduct of the checks or any
alleged improprieties in the conduct thereof or in the Purchaser’s decision to
revoke any offer of employment as a result thereof.

(d) With respect to Employees located in the U.S., Purchaser shall cause each
offer of employment pursuant to Section 6.01(a) to provide for an annual base
salary or hourly wage rate (as applicable), that is the same as such salary or
rate (as applicable) of, or made available to, the relevant Offeree immediately
prior to the Closing Date plus, in the case of Employees located in the U.S., a
one-time increase in such salary or hourly wage rate (as applicable) equal to
the excess of (x) the amount contributed by such Offeree towards the premium for
medical benefits provided by Purchaser in the first pay period immediately
following the Closing Date, over (y) the amount contributed by such Offeree
towards the premium for medical benefits provided by Seller in the last pay
period immediately prior to the Closing Date, multiplied by twenty-six (the
number of pay periods in one fiscal year), and (i) annual and long-term bonus
and incentive compensation opportunities (other than incentive compensation
opportunities related to the transactions contemplated by this Agreement),
(ii) employee and retirement benefits, and (iii) other terms and conditions of
employment (the items in clauses (i), (ii) and (iii) are referred to
collectively, as the “Employment Terms”) that are the same as those of a
similarly situated employee of Purchaser; provided, that nothing in this
sentence shall restrict the ability of Purchaser to implement changes to any
such Employment Terms, so long as such changes do not have a materially
disproportionate impact on Transferred Employees as compared to other similarly
situated employees of Purchaser; and provided further, that in the case of any
Offeree whose terms and conditions of employment are subject to collective
bargaining or other collective labor representation (as identified in
Section 3.11(c) of the Seller Disclosure Schedule), Purchaser shall cause each
such offer of employment (or, where applicable, the continuation of employment)
to have such Employment Terms as may be required under applicable Law or any
applicable collective bargaining or other collective labor agreement.

(e) (i) During the six-month period immediately following the Closing Date or
any longer period required by applicable Law (such period, the “Coverage
Period”), Purchaser shall, and shall cause its Subsidiaries to, continue to
provide each Transferred

 

49



--------------------------------------------------------------------------------

Employee located in the U.S. with the annual base salary or hourly wage rate (as
applicable) and Employment Terms in accordance with Section 6.01(d).

(ii) Section 6.01(e)(ii) of the Seller Disclosure Schedule shall list the
employment terms and conditions currently provided to all Transferred Employees
located in non-U.S. jurisdictions. During the Coverage Period, Purchaser shall,
and shall cause any of its Subsidiaries that employs a Transferred Employee
located in non-U.S. jurisdictions, to provide such Transferred Employees with
the same employment terms and conditions as specified on Section 6.01(e)(ii) of
the Seller Disclosure Schedule.

(iii) Nothing in this Section 6.01(e) shall restrict the right of Purchaser or a
Subsidiary of Purchaser to terminate the employment of any Transferred Employee,
provided any such termination is effected in accordance with applicable Law and
the terms of any applicable Purchaser Benefit Plan or applicable collective
agreement or collective bargaining agreement (as identified in Section 3.11(c)
of the Seller Disclosure Schedule).

(f) With respect to any Transferred Employee (other than a Transferred Employee
who is covered by a change of control agreement set forth on Section 6.02(b) of
the Seller Disclosure Schedule) who, during the Coverage Period, is terminated
without cause, Purchaser shall provide, or shall cause its applicable Subsidiary
to provide, severance benefits in an amount equal to no less than the greater of
(i) six weeks’ base pay of such Transferred Employee, (ii) the severance
benefits such Transferred Employee would be entitled to receive under
Purchaser’s or such Subsidiary’s severance policies in effect at the time of the
Transferred Employee’s termination of employment with Purchaser or such
Subsidiary, and (iii) the severance benefits including applicable notice periods
such Transferred Employee would be entitled to receive under (A) Seller’s or
such Subsidiary’s severance policies or (B) if applicable, Seller’s written
agreement with such Transferred Employee, in either case, in effect at the time
of the Closing Date. In the event that the greatest of such three amounts paid
to any such Transferred Employee (other than a Transferred Employee who is
covered by a change of control agreement set forth on Section 6.02(b) of the
Seller Disclosure Schedule) is described in clause (iii) above, Seller shall
reimburse Purchaser promptly upon the presentation of appropriate documentation
evidencing such payment and the circumstances thereof, the excess of the amount
(plus the amount of employment taxes actually required to be paid by Purchaser
or its Affiliates, excluding, for the purposes of clarity, amounts withheld from
the payments themselves, in respect of such amounts) described in clause
(iii) over the greater of the amounts described in clauses (i) and (ii).

(g) If any Transferred Employee identified in Section 6.01(a) of the Seller
Disclosure Schedule as requiring a visa, work permit or employment pass or other
approval for his employment to commence with, or to transfer to or continue with
Purchaser or any of its Subsidiaries following the Closing Date, Purchaser shall
promptly file any and all necessary applications or documents and shall take all
actions needed to secure the necessary visa, permit, pass or other approval, and
Seller shall provide such assistance as reasonably requested by Purchaser in
connection therewith.

(h) Not later than ten days after the end of each month in the six-month period
following the Closing Date, Purchaser shall provide Seller with the information
set forth in Section 6.01(h) of the Seller Disclosure Schedule with respect to
each Transferred Employee whose employment with Purchaser or any of its
Subsidiaries terminated during such month,

 

50



--------------------------------------------------------------------------------

provided that the information provided following the six-month anniversary of
the Closing Date shall cover the entire period since the Closing Date. In
addition, Purchaser shall promptly provide Seller with such information as
Seller shall reasonably request regarding the circumstances related to the
termination of employment of any such Transferred Employee.

SECTION 6.02. Assumption of Liabilities.

(a) Subject to Section 6.02(b) and Section 6.02(c), effective from and after the
Closing, Purchaser and its Affiliates shall assume and be solely responsible for
all employment and employee benefits-related Liabilities that arise on or after
the Closing Date and that relate to Purchaser’s employment, from and after the
Closing Date, of any Transferred Employee (or any dependent or beneficiary of
such Transferred Employee) and, except as expressly provided herein, neither
Seller nor any of its Subsidiaries shall have any Liability with respect to any
such Transferred Employee (or any dependent or beneficiary of such Transferred
Employee) that relates to such Transferred Employee’s employment with Purchaser
or any of its Affiliates.

(b) Seller and its Subsidiaries shall be responsible for, and Purchaser and its
Affiliates shall not assume, honor, pay, perform, or reimburse Seller and its
Subsidiaries for, any Liabilities of Seller, or any of its Subsidiaries, that
have accrued, been incurred, or arise before the Closing Date, to or in respect
of any Transferred Employee, including, but not limited to, earned but unpaid
salaries, bonuses (including annual and transaction stay bonuses), vacation pay,
sick pay, holiday pay, severance pay and other like obligations and payments,
Seller equity awards (all of the foregoing which Seller shall have the sole
obligation to extinguish as applicable, and pay out to any Transferred
Employee); provided, however, that Purchaser shall assume all Liability for
(i) accrued but unused vacation time where such Liability is required to be
assumed by operation of Law, (ii) under any change in control agreements with
Transferred Employees set forth on Section 6.02(b) of the Seller Disclosure
Schedule, (iii) as provided in Part II of Section 6.01(a) of the Seller
Disclosure Schedule.

(c) (i) Subject to compliance by Purchaser with its obligations under
Section 6.01 hereof, as applicable to non-U.S. Transferred Employees and U.S.
Employees respectively, from and after the Closing, Seller and its Subsidiaries
shall be solely responsible for any and all Liabilities arising in connection
with any actual or threatened claim by any non-U.S. Transferred Employee or U.S.
Employee who does not become a Transferred Employee, that his employment in
connection with the Business or otherwise with Seller or any of its Subsidiaries
has been actually or constructively terminated as a direct or indirect result of
or otherwise in connection with the consummation of the transactions
contemplated by this Agreement.

(ii) Purchaser shall be solely responsible for any and all Liabilities arising
in connection with any actual or threatened claim by any U.S. Transferred
Employee that his employment in connection with the Business or otherwise with
Seller or any of its Subsidiaries has been actually or constructively terminated
as a direct or indirect result of or otherwise in connection with the
consummation of the transactions contemplated by this Agreement.

(d) Except as otherwise specifically provided in this Article VI, effective from
and after the Closing Date, Seller and its Subsidiaries shall remain responsible
for any and all employment and employee benefits-related Liabilities of Seller,
any of its Subsidiaries or any Seller Benefit Plan incurred or arising out of
any period ending on or prior to the Closing Date, to or in respect of any
current or former employee of the Business (or any dependent or beneficiary of
such employee).

 

51



--------------------------------------------------------------------------------

(e) Purchaser shall, or shall cause its Affiliates to, pay the Transferred
Employees in respect of annual bonus for the period prior to the Closing Date
such amounts as are determined by Seller to be payable, as set forth in a
schedule to be provided by Seller to Purchaser, net of any tax withholdings
required in respect of such payments. Seller shall, not later than 5 Business
Days prior to the date such payments are to be made (as specified by Seller in
such schedule), pay to Purchaser the aggregate of such amounts plus the amount
of employment taxes actually required to be paid by Purchaser or its Affiliates
(excluding, for the purposes of clarity, amounts withheld from the payments
themselves) in respect of such amounts. (For the avoidance of doubt, in
determining the “employment taxes actually required to be paid,” if an amount
required to be paid pursuant to this Section 6.02(e) is in excess of the wages
subject to employment taxes already paid in the applicable year (such as amounts
required to be paid in excess of wages subject to the non-HI portion of FICA
taxes), such amount will not be treated as subject to an employment tax.).

(f) Purchaser shall, or shall cause its Affiliates to, pay the Transferred
Employees in respect of any of Seller’s Sales Compensation Plans for the
calendar quarter commencing prior to the Closing Date and ending after the
Closing date such amounts as are determined by Seller to be payable, as set
forth in a schedule to be provided by Seller to Purchaser, net of any tax
withholdings required in respect of such payments. Seller shall, not later than
5 Business Days prior to the date such payments are to be made (as specified by
Seller in such schedule), pay to Purchaser the aggregate of such amounts plus
the amount of employment taxes actually required to be paid by Purchaser or its
Affiliates (excluding, for the purposes of clarity, amounts withheld from the
payments themselves) in respect of such amounts.

SECTION 6.03. Union Employees and Plans.

(a) Effective as of the Closing Date, Purchaser shall, or shall cause one of its
Subsidiaries to, (i) recognize each collective bargaining or other labor
representative identified in Section 3.11(c) of the Seller Disclosure Schedule
then representing any of the Transferred Employees, and (ii) assume each
collective bargaining or other collective labor agreement identified in
Section 3.11(c) of the Seller Disclosure Schedule covering any Transferred
Employees or the terms and condition of employment of any Transferred Employees.
From and after the Closing Date, Purchaser shall, and shall cause its
Subsidiaries to, assume, honor, pay and perform all of the Liabilities and
obligations under or in respect of each such collective bargaining or other
collective labor agreement in accordance with the terms thereof as in effect
immediately prior to the Closing Date or as the same may thereafter be amended
in accordance with its terms, including all such Liabilities and obligations of
Seller or any of its Subsidiaries.

(b) Seller and Purchaser shall cooperate and take all reasonably necessary or
appropriate actions with respect to any requirement under applicable Law or any
applicable agreement to notify the collective bargaining or other labor
representatives of the Employees of this Agreement and/or the transactions
contemplated hereby, including any applicable works council, and to provide such
information and engage in such notifications, discussions or negotiations with
such representatives as may be required by applicable Law or any applicable
agreement.

 

52



--------------------------------------------------------------------------------

SECTION 6.04. Participation in Purchaser Benefit Plans.

(a) Effective as of the Closing Date, except as otherwise provided in this
Article VI, each Transferred Employee shall cease to participate in any Seller
Benefit Plan (other than as a former employee of Seller and its Subsidiaries to
the extent, if any, permitted by the terms of such Seller Benefit Plan).
Effective from and after the Closing, Purchaser shall, or shall cause its
applicable Subsidiaries to, establish or have in effect Benefit Plans for the
benefit of the Transferred Employees (and their dependents and beneficiaries) in
accordance with the requirements of this Article VI and Purchaser’s and its
Subsidiaries’ offers of employment.

(b) From and after the Closing Date, Purchaser shall, and shall cause its
applicable Subsidiaries to, recognize the service of the Transferred Employees
prior to the Closing Date with Seller or any of its Affiliates and any of their
respective predecessors as service with Purchaser for all purposes under
Purchaser Benefit Plans, including eligibility to participate, vesting, level of
benefits and, for purposes of severance and vacation benefits, benefit accrual,
except to the extent the recognition of such service would result in the
duplication of benefits for the same period of service. From and after the
Closing Date, each Transferred Employee shall immediately be eligible to
participate, without any waiting time, in any and all Purchaser Benefit Plans.
With respect to any Purchaser Benefit Plan that is a medical, dental, or other
health plan, Purchaser shall, and shall cause its Subsidiaries to, (i) waive or
cause to be waived any pre-existing condition exclusions and requirements that
would result in a lack of coverage of any pre-existing condition of a
Transferred Employee (or any dependent thereof) that would have been covered
under the Seller Benefit Plan in which such Transferred Employee (or eligible
and enrolled dependent thereof) was a participant immediately prior to the
Closing Date, and credit or cause to be credited any time accrued against
applicable waiting periods relating to such pre-existing condition and
(ii) waive any health eligibility, actively-at-work or medical examination
requirements under such plans.

(c) Purchaser agrees to cause its tax-qualified defined contribution plan for
U.S. employees to allow each Transferred Employee who has one or more account
balances in Seller’s tax-qualified 401(k) plan to make a “direct rollover” of
such account balances (including promissory notes evidencing all outstanding
loans) from Seller’s defined contribution plan if such Transferred Employee
elects to make such a rollover.

SECTION 6.05. WARN Act Compliance. The parties agree to cooperate in good faith
to determine whether any notification may be required under the Worker
Adjustment and Retraining Notification Act, as amended (the “WARN Act”), and any
similar Law. Purchaser agrees to provide any required notice under the WARN Act,
and any similar Law, and to otherwise comply with the WARN Act and any such
other similar Law with respect to any “plant closing” or “mass layoff” (as
defined in the WARN Act) or group termination or similar event affecting
Transferred Employees (including as a result of the consummation of the
transactions contemplated by this Agreement) and occurring from and after the
Closing. Seller shall comply with the WARN Act or any similar Law with respect
to any “plant closing” or “mass layoff” (as defined in the WARN Act) or group
termination or similar event affecting Employees (including as a result of the
consummation of the transactions contemplated by this Agreement) and occurring
prior to the Closing. During the 90-day period immediately following the
Closing, Purchaser agrees to not take and to cause its Subsidiaries not to take,
any action that would, alone or in the aggregate, cause the termination of any
Employee that occurs on or before the Closing Date to constitute a “plant
closing” or “mass layoff” or group termination under the

 

53



--------------------------------------------------------------------------------

WARN Act or any similar Law, or creates any Liability or penalty to Seller for
any employment terminations under applicable Law. On the Closing Date, Seller
shall notify Purchaser of any “employment loss” (as that term is defined in the
WARN Act) of any Employees in the 90-day period prior to the Closing.

SECTION 6.06. No Amendments or Third-Party Beneficiaries.

(a) Nothing contained in this Agreement shall (i) constitute or be deemed to be
an amendment to any Purchaser Benefit Plan or Seller Benefit Plan or
(ii) require Purchaser to amend, modify, affect, or terminate any Purchaser
Benefit Plan (other than as may be required to reflect the obligations of
Purchaser set forth in Article VI).

(b) The provisions of this Article VI are for the sole benefit of the parties to
this Agreement and nothing herein, expressed or implied, is intended or shall be
construed to confer upon or give to any Person (including for the avoidance of
doubt any Employee), other than the parties hereto and their respective
permitted successors and assigns, any legal or equitable or other rights or
remedies (with respect to the matters provided for in this Article VI) under or
by reason of any provision of this Agreement.

ARTICLE VII

TAX MATTERS

SECTION 7.01. Transfer Taxes. Seller and Purchaser agree that all Transfer Taxes
imposed by any Governmental Authority in connection with this Agreement, the
Ancillary Agreements and the Transactions, shall be borne equally by Seller (or
its applicable Subsidiaries), on the one hand, and Purchaser (or its applicable
Subsidiaries), on the other hand, whether levied on Seller, Purchaser or any of
their Subsidiaries. In the event that any such Transfer Taxes are required under
applicable Law to be collected, remitted or paid by one party or any of its
Subsidiaries or any agent thereof (as requested by such party or any of its
Subsidiaries), the other party shall (on behalf of itself and of its applicable
Subsidiaries) pay half the amount of such Transfer Taxes to the first mentioned
party, any of its Subsidiaries or any such agent, as applicable, at the Closing
or thereafter, as applicable, as requested of or by the first mentioned party.
Notwithstanding the foregoing, all payments due to Seller shall be made without
any deduction or withholding on account of any Taxes, except as required by
applicable Law in which case the sum payable by Purchaser in respect of which
such deduction or withholding is to be made shall be increased to the extent
necessary to ensure that, after making such deduction or withholding, Seller
receives and retains (free from any Liability in respect thereof) a net sum
equal to the sum it would have received but for such deduction or withholding
being required.

SECTION 7.02. Tax Characterization of Adjustments. Seller and Purchaser agree to
treat, and cause their respective Subsidiaries to treat, all payments made
either to or for the benefit of the other under any indemnity provisions of this
Agreement and for any misrepresentations or breach of warranty or covenants as
adjustments to the Purchase Price for Tax purposes and that such treatment shall
govern for purposes hereof.

SECTION 7.03. Parties’ Responsibility. Subject to Section 7.01, Seller, or a
relevant Subsidiary of Seller, as applicable, is and shall remain solely
responsible for all Tax

 

54



--------------------------------------------------------------------------------

matters arising from or relating to the Business, ICX and/or the Transferred
Assets through the Closing. Purchaser, or a relevant Subsidiary of Purchaser, as
applicable, shall be solely responsible for all Tax matters arising from or
relating to the Business, ICX and/or the Transferred Assets after the Closing.
In the case of any Straddle Period, the amount of any Taxes based on or measured
by income or receipts of the Business, ICX and/or the Transferred Assets for the
portion of the Straddle Period up to and through the Closing shall be determined
based on an interim closing of the books as though the Taxable period of the
Business ended on the Closing. The amount of other Taxes of the Business for the
portion of the Straddle Period up to and through the Closing Date shall be
deemed to be the amount of such Tax for the entire Straddle Period multiplied by
a fraction the numerator of which is the number of days in the Straddle Period
ending on the Closing Date and the denominator of which is the number of days in
such Straddle Period. The parties shall cooperate with each other concerning all
Tax matters.

SECTION 7.04. Tax Returns.

(a) Seller shall be responsible for the timely filing (taking into account any
extensions received from the relevant tax authorities) of all Tax Returns
required by Law to be filed by, or with respect to, ICX in respect of any period
ending on or before the Closing. Such Tax Returns shall be true, correct and
complete in all material respects, and all Taxes indicated as due and payable on
such Tax Returns shall be paid or will be paid by Seller as and when required by
Law.

(b) Purchaser shall be responsible for the timely filing (taking into account
any extensions received from the relevant Tax authorities) of all Tax Returns
required by Law to be filed by, or with respect to, ICX in respect of any period
ending after the Closing Date, it being understood that all taxes indicated as
due and payable on such Tax Returns shall be the responsibility of Purchaser,
except for such Taxes which are the responsibility of Seller pursuant to
Section 7.03. Such Tax Returns shall be prepared on a basis consistent with
those prepared for prior taxable periods unless a different treatment of any
item is required by an intervening change in Law.

(c) Seller shall be entitled to review and comment on any Tax Return for ICX for
any taxable period that is a Straddle Period before it is filed. Purchaser shall
submit a draft of any such Tax Return to Seller at least 90 days before the date
such Tax Return is required to be filed with the relevant Tax authority. Seller
shall have 30 days after the date of receipt thereof to submit to Purchaser in
writing Seller’s comments with respect to such Tax Return. Purchaser shall
notify Seller within 15 days after receipt of such comments of (a) the extent,
if any, to which Purchaser accepts such comments and will file such Tax Return
in accordance therewith and (b) the extent, if any, to which Purchaser rejects
such comments.

(d) To the extent Purchaser rejects comments of Seller, Purchaser and Seller
shall, within 10 days, appoint an independent public accounting firm of
nationally recognized standing that does not then audit the books of Purchaser,
Seller or any relevant Subsidiary to determine the correct manner for reporting
the items that are in dispute. Seller and Purchaser agree promptly to provide to
such accounting firm all relevant information, and such accounting firm shall
have 30 days to submit its determination. The determination of such accounting
firm shall be binding upon the parties and Purchaser shall file such Tax Return
in accordance therewith. The fees and expenses of such accounting firm shall be
paid one-half by Seller and one-half by Purchaser.

 

55



--------------------------------------------------------------------------------

(e) Except as required by Law, neither Purchaser nor any of its Affiliates will
amend, re-file, revoke or otherwise modify any Tax Return or Tax election of, or
in respect of, ICX or the Transferred Assets with respect to a pre-Closing Tax
period or Straddle Period without the prior written consent of Seller.

(f) Notwithstanding the provisions of Section 10.02(b), the Indemnifying Party
shall have the right to conduct the defense of and settle any third party claims
related to Taxes.

SECTION 7.05. Section 338(h)(10) Election. Seller and Purchaser shall effect, or
cause to be effected, the timely filing of a completed Form 8023 and shall take
such other steps, including those required by Form 8023 and Treasury Regulation
Section 1.338(h)(10)-1, as may be necessary to make effective elections pursuant
to Section 338(h)(10) of the Code (and any corresponding election under state or
local law) with respect to ICX. Seller shall prepare Form 8883 and similar forms
for purposes of state and local taxation concurrently with the preparation of
the Allocation Schedule in accordance with Section 2.03(d), and the parties
shall take such other actions required pursuant to the Treasury Regulations
under Section 338(h)(10) of the Code to report the allocation of the portion of
the Purchase Price and Assumed Liabilities with respect to the Shares as
allocable thereto in a manner consistent with the principles of Section 2.03
(the “ICX Purchase Price Allocation”). The procedures set forth in
Section 2.03(d), including the use of an Accounting Arbitrator, shall also
govern any dispute and the resolution thereof with respect to the final ICX
Purchase Price Allocation. For all Tax purposes (except with respect to Tax
Returns the timely filing of which may not be extended, without the imposition
of penalties, until after the ICX Purchase Price Allocation has been finalized),
Purchaser and Seller agree (i) to report, and cause their respective
Subsidiaries to report, the transactions contemplated by this Agreement in a
manner consistent in all material respects with the final ICX Purchase Price
Allocation, which shall be binding upon Purchaser and Seller and their
respective Subsidiaries and (ii) not to take any position inconsistent therewith
in any Tax Return, Tax filing (including filings required under Sections 1060
and 338 of the Code), audit, refund claim or otherwise.

SECTION 7.06. Refunds and Tax Benefits. Purchaser shall promptly pay to Seller
an amount equal to any refund or credit (including any interest paid or credited
with respect thereto) received by Purchaser or any of its Affiliates in
connection with the Transferred Assets, the Business or ICX (i) relating to
Taxable periods ending on or before the Closing Date and, with respect to any
Straddle Period, the portion of such period ending on the Closing Date or
(ii) attributable to any Tax pre-paid by Seller, or its Affiliates, for Taxable
periods, or the portions thereof, ending after the Closing Date. Purchaser
shall, if requested, by Seller and at Seller’s expense, cause the relevant
entity to file for and obtain any refund or credit which would give rise to a
payment under this Section 7.06. Purchaser shall permit Seller to control the
prosecution of any such refund claim, and shall cause the relevant entity to
authorize by appropriate power of attorney such person as Seller shall designate
to represent such entity with respect to such refund claim.

 

56



--------------------------------------------------------------------------------

ARTICLE VIII

CONDITIONS TO CLOSING

SECTION 8.01. Conditions to Each Party’s Obligation. The obligation of Purchaser
and Seller to consummate the transactions contemplated by this Agreement shall
be subject to the fulfillment or waiver, at or prior to the Closing, of each of
the following conditions:

(a) Governmental Approvals. All applicable waiting periods under the HSR Act and
any other material antitrust or trade regulation Laws of any jurisdiction, if
applicable to the consummation of the transactions contemplated by this
Agreement, shall have expired or been terminated, any applicable extension or
agreement entered into pursuant to Section 5.04(e) shall have expired, and all
necessary Consents thereunder shall have been received.

(b) No Antitrust Injunction or Statute. No Governmental Order enacted, entered,
promulgated, enforced or issued by any Governmental Authority preventing, on
antitrust, anti-competition or similar grounds, consummation of the transactions
contemplated by this Agreement shall be in effect on the Closing Date, nor shall
the granting of any such Governmental Order be the subject of a pending motion
or expedited appeal before any court on the Closing Date.

(c) No Other Injunction or Statute. No Governmental Order enacted, entered,
promulgated, enforced or issued by any Governmental Authority preventing, on any
grounds other than antitrust, anti-competition or similar grounds, consummation
of the transactions contemplated by this Agreement shall be in effect on the
Closing Date.

SECTION 8.02. Conditions to Obligations of Seller. The obligation of Seller to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment or waiver, at or prior to the Closing, of each of the following
conditions:

(a) Except for any inaccuracy that has not had and would not reasonably be
expected to have, individually or in the aggregate, a material adverse effect on
the ability of Purchaser to consummate the transactions contemplated by this
Agreement or on Seller or any of its Affiliates, each representation and
warranty contained in Article IV (disregarding all materiality and Material
Adverse Effect qualifications contained therein) shall be true and correct
(i) as of the date of this Agreement and as of the Closing Date as if restated
at and as of the Closing Date or (ii) if made as of a date specified therein, as
of such date, and Seller shall have received a certificate signed by a senior
officer of Purchaser to such effect.

(b) The covenants, obligations and agreements contained in this Agreement to be
complied with by Purchaser on or before the Closing shall have been complied
with in all material respects, except that Purchaser shall have complied in all
respects with its obligations under Article II to be complied with by Purchaser
on or before the Closing, and Seller shall have received a certificate signed by
a senior officer of Purchaser to such effect.

(c) Each of Purchaser and, if applicable, its wholly owned Subsidiaries shall
have executed and delivered to Seller each of the Ancillary Agreements to which
it is a party.

 

57



--------------------------------------------------------------------------------

SECTION 8.03. Conditions to Obligations of Purchaser. The obligation of
Purchaser to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment or waiver, at or prior to the Closing, of each of the
following conditions:

(a) The representations and warranties in Section 3.06(b) shall be true and
correct as of the date of this Agreement and as of the Closing Date as if
restated at and as of the Closing Date, the representations and warranties in
Section 3.09(c) shall be true and correct in all material respects as of the
date of this Agreement and as of the Closing Date as if restated at and as of
the Closing Date and in the case of each other representation and warranty
contained in Article III, except for any failure to be true and correct that has
not had and would not reasonably be expected to have a Material Adverse Effect,
such representation or warranty (disregarding all materiality and Material
Adverse Effect qualifications contained therein), shall be true and correct
(i) as of the date of this Agreement and as of the Closing Date as if restated
at and as of the Closing Date or (ii) if made as of a date specified therein, as
of such date, and Purchaser shall have received a certificate signed by a senior
officer of Seller to such effect.

(b) The covenants, obligations and agreements contained in this Agreement to be
complied with by Seller on or before the Closing shall have been complied with
in all material respects, except that Seller shall have complied in all respects
with its obligations under Article II to be complied with by Seller on or before
the Closing, and Purchaser shall have received a certificate signed by a senior
officer of Seller to such effect.

(c) Each of Seller and, if applicable, its Subsidiaries shall have executed and
delivered to Purchaser each of the Ancillary Agreements to which it is a party.

(d) Seller shall have received and provided to Purchaser each Consent identified
on Section 8.03(d) of the Seller Disclosure Schedules.

ARTICLE IX

TERMINATION, AMENDMENT AND WAIVER

SECTION 9.01. Termination. This Agreement may be terminated at any time prior to
the Closing (except as limited as to time in the case of paragraph (b) below):

(a) by the mutual written consent of Seller and Purchaser;

(b) by Seller or Purchaser, upon prior written notice to the other party, if the
Closing shall not have occurred prior to June 30, 2010 (the “Termination Date”);
except that if, as of such date, any one or more of the conditions set forth in
Section 8.01(a), 8.01(b) or 8.01(c) shall not have been satisfied but all other
conditions set forth in Article VIII shall have been satisfied or, for those
conditions intended to be satisfied at the Closing, shall be capable of being
satisfied, the Termination Date may be extended once by either party until
October 31, 2010, in which case all references to the Termination Date shall be
to the Termination Date as so extended;

(c) by Seller, upon prior written notice to Purchaser, in the event a condition
set forth in Section 8.01 or Section 8.02 has not been satisfied, is not
reasonably capable of being satisfied and has not been waived by Seller, on or
prior to the Termination Date; or

(d) by Purchaser, upon prior written notice to Seller, in the event a condition
set forth in Section 8.01 or Section 8.03 has not been satisfied, is not
reasonably capable of being satisfied and has not been waived by Purchaser, on
or prior to the Termination Date.

 

58



--------------------------------------------------------------------------------

Notwithstanding anything in this Section 9.01 to the contrary, the right to
terminate this Agreement pursuant to paragraphs (b), (c) or (d) above shall not
be available to any party whose breach of any provision under this Agreement has
been the cause of, or resulted in, the event or condition purportedly giving
rise to a right to terminate this Agreement under such paragraph prior to the
Closing.

SECTION 9.02. Effect of Termination. In the event of termination of this
Agreement in accordance with this Article IX, this Agreement shall be null and
void and of no further force and effect, except as set forth in this
Section 9.02, Section 9.03 and Article XI (other than Section 11.13), all of
which shall survive any such termination, and there shall be no liability or
obligation on the part of any party, except with respect to any Losses incurred
or suffered by a party that were the result of fraud or intentional breach of
this Agreement prior to termination.

SECTION 9.03. Termination Fee.

(a) If this Agreement is terminated by (i) Purchaser pursuant to Section 9.01(d)
as a result of either or both of the conditions set forth in Section 8.01(a) or
Section 8.01(b) not being satisfied or becoming incapable of being satisfied
when all other conditions set forth in Article VIII have been satisfied or, for
those conditions intended to be satisfied at the Closing, shall be capable of
being satisfied, (ii) Seller pursuant to Section 9.01(c) as a result of (A) a
material uncured breach by Purchaser of its obligations under Section 5.04
and/or (B) either or both of the conditions set forth in Section 8.01(a) or
Section 8.01(b) not being satisfied or becoming incapable of being satisfied
when all other conditions set forth in Article VIII have been satisfied or, for
those conditions intended to be satisfied at the Closing, shall be capable of
being satisfied or (iii) either Purchaser or Seller pursuant to Section 9.01(b)
and, at the time of such termination pursuant to this clause (iii) either or
both of the conditions set forth in Section 8.01(a) or Section 8.01(b) shall not
have been satisfied but all other conditions set forth in Article VIII shall
have been satisfied or, for those conditions intended to be satisfied at the
Closing, shall be capable of being satisfied, then Purchaser shall pay to Seller
no later than 5:00 p.m. Eastern Time on the fifth (5th) Business Day following
such termination a termination fee of $17,500,000 (the “Termination Fee”);
provided, however, that for purposes of this Section 9.03(a), a party shall not
be entitled to assert that a condition precedent set forth in Article VIII has
not been satisfied or has become incapable of being satisfied (and such party
therefore shall not be entitled to receive the Termination Fee or shall be
required to pay the Termination Fee, as the case may be) if the event or
condition causing the condition precedent not to be satisfied is caused by or
the result of such party’s bad faith, willful misconduct, gross negligence or
material uncured breach of any covenant set forth herein, including without
limitation the covenant set forth in Section 5.04(b) as well as any other
covenant in Section 5.04.

(b) Each of the parties acknowledges that the agreements contained in this
Section 9.03 are an integral part of the transactions contemplated by this
Agreement, that the amounts (if any) payable pursuant to Section 9.03(a) are not
a penalty but rather constitute liquidated damages in a reasonable amount that
will compensate Seller in the circumstances in which such termination fee is
payable for the efforts and resources expended and opportunities foregone while
negotiating this Agreement and in reliance on this Agreement and on the
expectation of the consummation of the transactions contemplated hereby, and
that, without these agreements, Seller would not enter into this Agreement.
Accordingly, if Purchaser fails to timely pay the Termination Fee, when due in
accordance with this Section 9.03, and, in order to

 

59



--------------------------------------------------------------------------------

obtain such payment, Seller commences a suit that results in a judgment against
Purchaser for the amounts set forth in this Section 9.03, Purchaser shall pay to
Seller its reasonable and documented costs and expenses (including reasonable
and documented attorneys’ fees and expenses) in connection with such suit.

ARTICLE X

INDEMNIFICATION

SECTION 10.01. Indemnification; Remedies. (a) From and after the Closing, Seller
shall indemnify, defend and hold harmless Purchaser from and against all Losses
incurred by Purchaser, its Subsidiaries and their respective officers and
directors (collectively the “Purchaser Indemnified Persons”) that arise out of:

(i) any inaccuracy in, or breach of, any of Seller’s representations and
warranties contained in this Agreement (disregarding, for purposes of
calculating damages but not for purposes of assessing whether a breach has
occurred, any materiality or “Material Adverse Effect” qualification contained
therein);

(ii) any breach by Seller of its covenants contained in this Agreement;

(iii) any Retained Liabilities (other than Losses arising from the Retained
Litigation) or Excluded Assets;

(iv) any ICX Excluded Liabilities (other than Losses arising from the Retained
Litigation);

(v) the MDG Retained Litigation;

(vi) the Picturemail Retained Litigation to the extent of any such Losses
(A) relating to the conduct of the Business by [***] and (B) [***] relating to
the conduct of the Business by [***] (it being agreed that for purposes of this
clause (vi) and clause (v) of Section 10.01(b) Losses shall not include Losses
incurred as a result of any equitable or injunctive relief resulting from a
Picturemail Judgment, such Losses being addressed exclusively by
Section 5.15(c)); or

(vii) any Other Retained Litigation but only to the extent of Losses relating to
the conduct of the Business by Seller or ICX prior to Closing.

(b) From and after the Closing, Purchaser shall indemnify, defend and hold
harmless Seller from and against all Losses incurred by Seller, its Subsidiaries
and their respective officers and directors (collectively the “Seller
Indemnified Persons”) that arise out of:

(i) any inaccuracy in, or breach of, any of Purchaser’s representations and
warranties contained in this Agreement;

 

*** Note: Confidential treatment has been requested with respect to the
information contained within the [***] marking. Such portions have been omitted
from this filing and have been filed separately with the Securities and Exchange
Commission.

 

60



--------------------------------------------------------------------------------

(ii) any breach by Purchaser of its covenants contained in this Agreement;

(iii) any Assumed Liabilities (other than Losses arising from the Retained
Litigation);

(iv) any ICX Assumed Liabilities (other than Losses arising from the Retained
Litigation);

(v) the Picturemail Retained Litigation, but only to the extent of [***] of such
Losses relating to the conduct of the Business by [***]; or

(vi) any Other Retained Litigation, but only to the extent of Losses relating to
the conduct of the Business by Purchaser or ICX after the Closing.

(c) Seller’s and Purchaser’s indemnification obligation under Section 10.01
shall be subject to each of the following limitations:

(i) with respect to indemnification under Section 10.01(a)(i) or solely with
respect to covenants required to be performed prior to Closing,
Section 10.01(a)(ii), for Losses arising out of or relating to any breaches of
any representation or warranty by Seller in this Agreement, such obligation to
indemnify shall survive the Closing and terminate on the eighteen-month
anniversary of the Closing Date, except for the representations and warranties
set forth in (i) Section 3.01 (Organization and Good Standing), Section 3.02
(Authority), Section 3.04 (Capitalization), Section 3.09(c) (Ownership of the
Transferred Assets) and Section 3.14 (Brokers), which shall survive indefinitely
or until the latest date permitted by law (the “Fundamental Representations”),
and (ii) the representations and warranties in Section 3.15 (Taxes), which shall
terminate 90 days following the expiration of the applicable statutes of
limitation, in each such case unless before such date Purchaser has provided
Seller with an applicable Claim Notice;

(ii) there shall be no obligation to indemnify under Section 10.01(a)(i) or
solely with respect to covenants required to be performed prior to Closing,
Section 10.01(a)(ii) (A) unless the aggregate of all Losses for which Seller,
but for this clause (A), would be liable under Section 10.01(a)(i) and solely
with respect to covenants required to be performed prior to Closing,
Section 10.01(a)(ii) exceeds on a cumulative basis an amount equal to $750,000
(the “Deductible”), and then only to the extent of such excess; or (B) for any
amount, once the aggregate indemnification paid by Seller under
Section 10.01(a)(i) and solely with respect to covenants performed prior to
Closing, Section 10.01(a)(ii) exceeds $17,500,000; provided that the Deductible
shall not apply to a breach of any Fundamental Representation or Section 3.12
(Environmental Matters);

 

*** Note: Confidential treatment has been requested with respect to the
information contained within the [***] marking. Such portions have been omitted
from this filing and have been filed separately with the Securities and Exchange
Commission.

 

61



--------------------------------------------------------------------------------

(iii) there shall be no obligation to indemnify under Section 10.01(a) to the
extent the Loss (A) consists of a liability that was included in the
determination of the Final Working Capital, or (B) relates to any breach of
representation, warranty, or covenant expressly and specifically waived, in
writing, by Purchaser;

(iv) there shall be no obligation to indemnify under Section 10.01(b) to the
extent the Loss relates to any breach of representation, warranty, or covenant
expressly and specifically waived, in writing, by Seller;

SECTION 10.02. Notice of Claim; Defense.

(a) If (i) any third party or Governmental Authority institutes, threatens or
asserts any Action that may give rise to Losses for which a party (an
“Indemnifying Party”) may be liable for indemnification under this Article X (a
“Third-Party Claim”) or (ii) any Person entitled to indemnification under this
Agreement (an “Indemnified Party”) shall have a claim to be indemnified by an
Indemnifying Party that does not involve a Third-Party Claim, then the
Indemnified Party shall promptly send to the Indemnifying Party a written notice
specifying the nature of such claim and a good faith estimate of the amount of
all related Losses (a “Claim Notice”). The Indemnifying Party shall be relieved
of its indemnification obligations under this Article X only if (and then only
to the extent that) it is actually prejudiced by the failure of the Indemnified
Parties to provide a timely and adequate Claim Notice.

(b) In the event of a Third-Party Claim, the Indemnifying Party may elect to
retain counsel of its choice to represent such Indemnified Parties in connection
with such Action and shall pay the fees, charges and disbursements of such
counsel so long as the Indemnifying Party notifies the Indemnified Party, within
thirty (30) days after the Indemnified Party has given notice of the Third-Party
Claim to the Indemnifying Party, that the Indemnifying Party is assuming the
defense against (or settlement of) such Third Party Claim and will indemnify the
Indemnified Party against such Third Party Claim in its name or, if necessary,
in the name of the Indemnified Party in accordance with the terms and
limitations of this Article X; provided, that (i) the Indemnified Parties and
their counsel shall reasonably cooperate with the Indemnifying Party and its
counsel in connection with such Action and (ii) the Indemnifying Party shall not
be entitled to assume the conduct and control of such settlement and defense if
(A) the claim for indemnification relates to or arises in connection with any
criminal proceeding, action, indictment, allegation or investigation, (B) the
Indemnified Party is advised by counsel chosen by it that there are one or more
defenses available to the Indemnified Party which the Indemnifying Party has not
or cannot assert on behalf of the Indemnified Party, (C) the Indemnifying Party
failed or is failing to vigorously prosecute or defend such claim, or (D) a
conflict exists with respect to the counsel retained by the Indemnifying Party.
The Indemnifying Party shall not settle any such Action without the relevant
Indemnified Parties’ prior written consent (which shall not be unreasonably
withheld or delayed), unless (1) the sole relief provided is monetary damages
that are entirely paid or reimbursed by the Indemnifying Party, (2) there is no
finding or admission of any violation of applicable law and (3) such settlement
includes an unconditional release from all liability with respect to such claim.
Notwithstanding the foregoing, if the Indemnifying Party elects not to retain
counsel and assume control of such

 

62



--------------------------------------------------------------------------------

defense or is otherwise not entitled to do so in accordance with this
Section 10.02, then the Indemnified Parties shall assume control of the defense
in connection with such Action, and the fees, charges and disbursements of no
more than one such counsel per jurisdiction selected by the Indemnified Parties
shall be reimbursed by the Indemnifying Party. Under no circumstances will the
Indemnifying Party have any liability in connection with any settlement of any
Action that is entered into without its prior written consent (which shall not
be unreasonably withheld or delayed). The foregoing provisions of this
Section 10.02(b) shall not apply to any Third-Party Claim that alleges conduct
for which both Seller and Purchaser would be an “Indemnifying Party” under
Section 10.01(a)(iii) or (iv) (with respect to Seller) and Section 10.01(b)(iii)
or (iv) (with respect to Purchaser). In any such case, each of Seller and
Purchaser shall, at its cost and expense, assume and control the defense of the
portion of such Third-Party Claim related to conduct for which such party would
be so required to provide indemnity.

(c) From and after the delivery of a Claim Notice, at the reasonable request of
the Indemnifying Party, each Indemnified Party shall grant the Indemnifying
Party and its counsel, experts and representatives reasonable access, during
normal business hours, to the books, records, personnel and properties of the
Indemnified Party to the extent reasonably related to the Claim Notice at no
cost to the Indemnifying Party (other than for reasonable out-of-pocket expenses
of the Indemnified Parties).

(d) The provisions of this Section 10.02 are subject to the terms of
Section 5.15 and Section 7.04(f).

SECTION 10.03. No Duplication; Exclusive Remedy. (a) Any liability for
indemnification hereunder shall be determined without duplication of recovery by
reason of the state of facts giving rise to such liability constituting a
Transferred Asset, an Assumed Liability, an Excluded Asset, a Retained Liability
or a Liability relating to the Retained Litigation, or a breach of more than one
representation, warranty, covenant or agreement, as applicable.

(b) From and after the Closing, the exclusive remedy of the Indemnified Persons
in connection with this Agreement, the Contribution Agreement and the
transactions contemplated hereby and thereby (whether under this contract or
arising under common law or any other Law) shall be as provided in this Article
X; provided, however, that nothing in this Article X shall limit in any way
either party’s remedies in respect of intentional fraud by the other party in
connection with the transactions contemplated hereby. In addition, nothing in
this Section 10.03(b) shall operate to interfere with or impede the operation of
the provisions of Section 2.04, Section 5.15, Article VII or the Parties’ right
to seek equitable remedies (including specific performance or injunctive relief)
to enforce Section 5.03, Section 5.15, Section 5.16 and Section 5.17.

SECTION 10.04. Limitation on Set-off. Neither Purchaser nor Seller shall have
any right to set off any unresolved indemnification claim pursuant to this
Article X against any payment due pursuant to Article II.

SECTION 10.05. Mitigation. Purchaser and Seller shall cooperate with each other
with respect to resolving any claim or liability with respect to which one party
is obligated to indemnify the other party under this Article X, including by
making reasonable best efforts to mitigate, whether by seeking claims against a
third party, an insurer or otherwise.

 

63



--------------------------------------------------------------------------------

ARTICLE XI

GENERAL PROVISIONS

SECTION 11.01. Waiver. Either party may (a) extend the time for the performance
of any of the obligations or other acts of the other party, (b) waive any
inaccuracies in the representations and warranties of the other party contained
herein or in any document delivered pursuant to this Agreement or (c) waive
compliance by the other party with any of the agreements or conditions contained
herein. Any such extension or waiver shall be valid only if set forth in an
instrument in writing signed by the party to be bound thereby. Any failure to
assert, or delay in the assertion of, rights under this Agreement shall not
constitute a waiver of those rights.

SECTION 11.02. Expenses.

(a) Except as otherwise provided in this Agreement or the Ancillary Agreements,
the parties shall bear their respective direct and indirect costs and expenses
incurred in connection with the negotiation, preparation, execution and
performance of this Agreement and the transactions contemplated hereby.

(b) Unless otherwise indicated, all dollar amounts stated in this Agreement are
stated in U.S. currency and all payments required under this Agreement shall be
paid in U.S. currency in immediately available funds.

SECTION 11.03. Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given or made (and
shall be deemed to have been duly given or made upon receipt) by delivery in
person, by overnight courier service, by facsimile or by registered or certified
mail (postage prepaid, return receipt requested) to the respective Persons at
the following addresses (or at such other address for a party as shall be
specified in a notice given in accordance with this Section 11.03):

If to Seller:

VeriSign, Inc.

21355 Ridgetop Circle

Lakeside III

Dulles, VA 20166

Attention:      General Counsel

Fax Number: (703) 450-7326

with copies (which shall not constitute notice) to:

VeriSign, Inc.

487 East Middlefield Road, Building 2

Mountain View, CA 94043

Attention:      Kevin Werner

Fax Number: (650) 426-3139

 

64



--------------------------------------------------------------------------------

and

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York, NY 10006

Attention:      Christopher E. Austin

Fax Number: (212) 225-3999

If to Purchaser:

Syniverse Holdings, Inc.

8125 Highwoods Palm Way

Tampa, FL 33647

Attention:      General Counsel

Fax Number: (813) 637-5882

with a copy (which shall not constitute notice) to:

Alston & Bird LLP

950 F Street, NW

Washington, DC 20004

Attention:      David E. Brown, Jr.

Fax Number: (202) 654-4945

SECTION 11.04. Headings. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

SECTION 11.05. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any applicable Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not fundamentally changed. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the greatest
extent possible.

SECTION 11.06. Entire Agreement. This Agreement, together with the Ancillary
Agreements and the Confidentiality Agreement, constitutes the entire agreement
of the parties with respect to the subject matter hereof and supersedes all
prior agreements and undertakings, both written and oral, between Seller and
Purchaser with respect to the subject matter hereof.

SECTION 11.07. Assignment. Except as explicitly provided herein, neither party
may directly or indirectly transfer any of its rights or delegate any of its
obligations hereunder without the prior written consent of the other party;
provided, that, following the Closing, Purchaser may assign any of its rights
under this Agreement to any Person that succeeds to substantially all of the
assets of any Business Component, but no such assignment shall relieve Purchaser
of any of its obligations under this Agreement. Any purported transfer or
delegation in violation of this Section 11.07 shall be null and void.

 

65



--------------------------------------------------------------------------------

SECTION 11.08. No Third-Party Beneficiaries. Except for the rights of Purchaser
Indemnified Persons and Seller Indemnified Persons under Article X, this
Agreement is for the sole benefit of the parties and their permitted assigns and
nothing herein, express or implied, is intended to or shall confer upon any
other Person any legal or equitable right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.

SECTION 11.09. Amendment. This Agreement may not be amended or modified except
by an instrument in writing signed by the parties.

SECTION 11.10. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

(a) Any questions, claims, disputes, remedies or Actions arising from or related
to this Agreement, and any relief or remedies sought by any parties hereunder,
shall be governed exclusively by the laws of the State of New York, without
regard to any conflict of laws provisions thereof that would result in the
application of the laws of another jurisdiction.

(b) To the fullest extent permitted by applicable Law, each party hereto
(i) agrees that any claim, action or proceeding by such party seeking any relief
whatsoever arising out of, or in connection with, this Agreement or the
transactions contemplated hereby shall be brought only in the United States
District Court for the Southern District of New York or any court of the State
of New York sitting in the Borough of Manhattan, and not in any other State or
Federal court in the United States of America or any court in any other country,
(ii) agrees to submit to the exclusive jurisdiction of such courts located in
New York, New York for purposes of all legal proceedings arising out of, or in
connection with, this Agreement or the transactions contemplated hereby,
(iii) waives and agrees not to assert any objection that it may now or hereafter
have to the laying of the venue of any such Action brought in such a court or
any claim that any such Action brought in such a court has been brought in an
inconvenient forum, (iv) agrees that mailing of process or other papers in
connection with any such action or proceeding in the manner provided in
Section 11.03 or any other manner as may be permitted by Law shall be valid and
sufficient service thereof, and (v) agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
applicable Law. The preceding sentence shall not limit the jurisdiction of the
Accounting Arbitrator set forth in Section 2.04, although claims described in
the preceding sentence may be asserted in such courts for purposes of enforcing
the jurisdiction and judgments of the Accounting Arbitrator.

(c) Each party hereby waives, to the fullest extent permitted by applicable Law,
any right it may have to a trial by jury in respect of any litigation directly
or indirectly arising out of, under or in connection with this Agreement, any
Ancillary Agreement or any transaction contemplated hereby or thereby. Each
party (i) certifies that no representative, agent or attorney of any other party
has represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce the foregoing waiver and (ii) acknowledges
that it and the other parties hereto have been induced to enter into this
Agreement and the Ancillary Agreements, as applicable, by, among other things,
the mutual waivers and certifications in this Section 11.10.

SECTION 11.11. Counterparts. This Agreement may be executed in one or more
counterparts, and by the different parties in separate counterparts, each of
which when executed

 

66



--------------------------------------------------------------------------------

shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Agreement by facsimile shall be as effective as delivery
of a manually executed counterpart of this Agreement.

SECTION 11.12. No Presumption. The parties to this Agreement agree that this
Agreement was negotiated fairly between them at arm’s length and that the final
terms of this Agreement are the product of the parties’ negotiations. Each party
represents and warrants that it has sought and received experienced legal
counsel of its own choosing with regard to the contents of this Agreement and
the rights and obligations affected hereby. The parties agree that this
Agreement shall be deemed to have been jointly and equally drafted by them, and
that the provisions of this Agreement therefore should not be construed against
a party or parties on the grounds that the party or parties drafted or was more
responsible for drafting the provisions.

SECTION 11.13. Availability of Equitable Relief. The parties hereto agree that
irreparable damage would occur in the event that any provision of this Agreement
were not performed in accordance with the terms hereof. Accordingly in the event
of any breach or threatened breach by a party of its obligations under this
Agreement, the affected party shall be entitled to equitable relief (including
specific performance of the terms hereof) without prejudice to any other rights
or remedies that may otherwise be available to such other party.

SECTION 11.14. Time of Essence. Each of the parties hereto hereby agrees that,
with regard to all dates and time periods set forth or referred to in this
Agreement, time is of the essence.

SECTION 11.15. Construction of Agreements. Notwithstanding any other provisions
in this Agreement to the contrary, in the event and to the extent that there
shall be a conflict between the provisions of this Agreement and the provisions
of any Ancillary Agreement entered into by Seller and Purchaser pursuant to this
Agreement, the provisions of this Agreement shall control (unless the Ancillary
Agreement explicitly provides otherwise).

 

67



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller, Seller Subsidiaries and Purchaser have caused this
Agreement to be executed as of the date first written above by their respective
officers thereunto duly authorized.

 

SYNIVERSE HOLDINGS, INC. By:  

/s/ Tony G. Holcombe

  Name: Tony G. Holcombe   Title: President and Chief Executive Officer

VERISIGN, INC.

By:  

/s/ Kevin A. Werner

  Name: Kevin A. Werner   Title: SVP Corp. Dev. & Strategy

VERISIGN S.À.R.L.

By:  

/s/ Kevin A. Werner

  Name: Kevin A. Werner   Title:

VERISIGN DO BRASIL SERVIÇOS PARA INTERNET LTDA

By:  

/s/ Kevin A. Werner

  Name: Kevin A. Werner   Title:

VERISIGN DIGITAL SERVICES TECHNOLOGY (CHINA) CO., LTD.

By:  

/s/ Kevin A. Werner

  Name: Kevin A. Werner   Title:

Signature Page – Acquisition Agreement



--------------------------------------------------------------------------------

VERISIGN SERVICES INDIA PRIVATE LIMITED

By:  

/s/ Kevin A. Werner

  Name: Kevin A. Werner   Title:

Signature Page – Acquisition Agreement



--------------------------------------------------------------------------------

EXHIBIT A

SOFTWARE SUBLICENSE AGREEMENT

THIS Software Sublicense Agreement (this “License Agreement”) is dated as of [—]
(the “Effective Date”), by and between Transaction Network Services, Inc., a
Delaware corporation (“Licensor”) and [—], a [—] (“Licensee” and, together with
Licensor, the “Parties” and each of Licensor and Licensee, a “Party”).

W I T N E S S E T H:

WHEREAS, Pursuant to the Atlas License Agreement between VeriSign, Inc., a
Delaware corporation (“VeriSign”), and Licensor dated May 1, 2009 (the “Atlas
License”), VeriSign agreed to grant a license to certain software and associated
rights held by VeriSign, and Licensor agreed to obtain such license, in each
case on the terms and subject to the conditions set forth herein;

WHEREAS, Pursuant to the Atlas License, Licensor has a limited right to
sublicense its rights pursuant to a written agreement; and

WHEREAS, Licensor has agreed to grant, and Licensee has agreed to obtain, a
sublicense of certain rights granted to Licensor under the Atlas License.

NOW, THEREFORE, for and in consideration of the mutual promises contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties hereto agree as follows:

ARTICLE I

AGREEMENT

SECTION 1.01. DEFINITIONS The following capitalized terms shall have the meaning
set forth below for all purposes of this License Agreement:

“Confidential Information” shall have the meaning specified in Section 5.02.

“CSG Services” means the Number Identity Registry (“NIR”), Network Routing
Directory (“NRD”), and/or Teleblock services.

“Derivative Work” shall have the meaning ascribed to it under the United States
Copyright statute, 17 USC § 101.

“Disclosing Party” shall have the meaning specified in Section 5.01.

“Intellectual Property Rights” shall mean all intellectual and industrial
property rights in any jurisdiction, and including all such rights in and to:
(a) any patents (including design and utility patents) or any application
therefor and any and all reissues, divisions, continuations, renewals,
extensions and continuations-in-part thereof, (b) trade secrets, including



--------------------------------------------------------------------------------

business, technical and know-how information, non-public information (whether
patentable or not in any country), inventions, invention disclosures,
discoveries and confidential information; (c) copyrights (including copyrights
in software, which includes data files, Source Code, Object Code, application
programming interfaces and copyrights in other Software-related specifications
and documentation), rights in databases (or other collections of information,
data, works or other materials), and designs; (d) Trademarks and any goodwill
associated therewith; (e) any registrations, applications to register, and
renewals and extensions of any of the foregoing in any jurisdiction; and (f) any
moral rights.

“Number Identity Registry” means the NIR Service (as such name may be updated by
Licensor from time to time) which is described as follows:

 

  (i) A service registry that provides customers access to the telephone number
ownership, routing information and other information associated with a given
telephone number via ENUM or other telecommunications protocols;

 

  (ii) The NIR Service transforms E.164 numbers into DNS names, and uses
existing DNS services to look up what services are available for a specific
E.164 addresses; and/or

 

  (iii) The NIR Service utilizes various data sources as its input (e.g. NPAC,
LERG, MVNOs and authoritative data sources around the globe) and provides access
to this data via ENUM or other telecommunications protocols.

The NIR Service may be updated by Licensor from time to time to offer enhanced
functionalities that complement the foregoing description.

“Network Routing Directory” means the NRD Service (as such name may be updated
by Licensor from time to time) which is a multi-service centralized routing
directory that provides location and routing information for IP-based endpoints
and telecommunication devices. The NRD Service is further described as follows:

 

  (i) The NRD Service can function as a common interconnect registry through
which peering service providers exchange routing information;

 

  (ii) The NRD Service may function as a central routing server layered upon a
service provider’s core network, through which network elements discover the
location of endpoints;

 

  (iii) Equipped with SIP, ENUM or other interfaces the NRD Service is capable
of simultaneously functioning as an ENUM Registry, SIP Redirect Server SIP Proxy
Server, or other similar functions using other telecommunications protocols;

 

  (iv) Through callouts to network elements, both internal and external to the
core network, the NRD Service supports interoperability between the SIP, ENUM,
and other telecommunications protocols; and/or

 

  (v) The NRD Service also supports distribution of provisioned data to 3rd
party registries through ESPP or other telecommunications protocols.

The NRD Service may be updated by Licensor from time to time to offer enhanced
functionalities that complement the foregoing description.

 

2



--------------------------------------------------------------------------------

“Object Code” shall mean computer programming code, substantially or entirely in
binary form, which is intended to be directly executable by a computer after
suitable processing but without the intervening steps of compilation or
assembly.

“Open Source” shall mean any software or software code (including, without
limitation, any Source Code components, development tools, scripts,
applications, plug-ins, data, or libraries) distributed or made available under
any license or terms that require as a condition of use, modification, and/or
distribution that any other software components that are incorporated with or
into, derived from, or distributed with such software or software code be
(i) disclosed or distributed in Source Code form, (ii) licensed for the purpose
of making derivative works, or (iii) redistributable at no charge. In addition
to the foregoing, Open Source shall include any software that is the subject of
a license approved or certified by the Open Source Initiative, or compliant with
the Open Source Initiative “Open Source” definition (including, without
limitation, software code licensed under GNU General Public License, GNU Lesser
General Public License, Mozilla License, Common Public License, Apache License
and BSD License).

“Person” shall mean any individual, partnership, limited liability company,
joint venture, firm, corporation, association, business, trust, unincorporated
organization or other enterprise or form of organization or any governmental
authority.

“Software” means those components of the ATLAS Object Code provided by Licensor
to Licensee hereunder as described in Attachment A to the extent such components
are applicable to the CSG Service(s) ordered by Licensee. For the avoidance of
doubt, Software may include any Derivative Software (as defined in the Atlas
License).

“Source Code” shall mean computer programming code other than Object Code, that
may be displayed in a form readable and understandable by a programmer, and all
related compiler command files, build scripts, scripts relating to the operation
and maintenance of such application, application programming interface,
graphical user interface, and object libraries.

“Teleblock” means the TeleBlock Service (as such name may be updated by Licensor
from time to time) which makes it possible for Licensor’s customers and/or its
telemarketer clients to subject their telemarketing calls to a screening and
blocking process. The TeleBlock Service may be updated by Licensor from time to
time to offer enhanced functionalities that complement the foregoing
description.

“Term” shall have the meaning specified in Section 7.01.

“Third Party” shall mean any Person other than Licensee, Licensor or any of
Licensor’s subsidiaries.

“Trademarks” means trademarks, service marks, brand names, distinguishing
guises, trade dress, certification marks, logos, designs, trade names, corporate
names and other indications of origin.

“VeriSign Trademarks” shall have the meaning specified in Section 2.03(f).

 

3



--------------------------------------------------------------------------------

SECTION 1.02. Terms Generally. In this License Agreement, (a) words in the
singular shall include the plural and vice versa, and words of one gender shall
include the other gender as the context requires; (b) the term “hereof,”
“herein,” and “herewith” and words of similar import shall, unless otherwise
stated, be construed to refer to this License Agreement and not to any
particular provision of this License Agreement, and Introductory Paragraphs,
Recitals, Articles, Sections and Attachment references are to the introductory
paragraph, recital, article, section and attachments or exhibits to this License
Agreement unless otherwise specified; (c) the word “including” and words of
similar import when used in this License Agreement shall mean “including,
without limitation,” unless otherwise specified; (d) unless otherwise specified,
references to an agreement include all schedules or exhibits to such agreement,
and all duly executed amendments to such agreement, schedules and exhibits; and
(e) where consent of either Party is required hereunder, except as otherwise
specified herein, such Party’s consent may be withheld or qualified in its sole
discretion.

ARTICLE II

PROVISION OF TECHNOLOGY AND SUBLICENSE

SECTION 2.01. License. Subject to Licensee’s compliance with the other terms and
conditions of this License Agreement and subject to the Atlas License, Licensor
hereby grants to Licensee during the Term of this License Agreement, a
non-exclusive, royalty free, worldwide, non-sublicensable, and non-transferable
sublicense to install, reproduce, execute, and display the Software, on Licensor
or Licensee equipment in Licensee’s location(s) (including, for the avoidance of
doubt, on Licensor’s equipment delivered to Licensee’s location(s) with the
Software already installed), solely as necessary for receiving the CSG
Service(s) or, if so approved by Licensor, helping Licensor to provide the CSG
Service(s), all to the extent approved by Licensor.

SECTION 2.02. Restrictions on the License. Licensee shall not:

(a) incorporate into the Software, or incorporate the Software into, any Open
Source components;

(b) create Derivative Works of the Software;

(c) disclose, transfer, sell, assign, lease, distribute, or sublicense or make
available the Software (or any portion thereof) to any Person, in each case
except as permitted in herein;

(d) decrypt, modify, disassemble, decompile, or reverse engineer the Software;

(e) use the Software in connection with providing any services other than the
approved CSG Services or the development of any new services;

(f) remove (and shall reproduce without modification) any identifying legends or
copyright notices from the Software; or

 

4



--------------------------------------------------------------------------------

(g) have or obtain any right to use any Trademarks owned by VeriSign, including,
without limitation, “Atlas” and “Argus” (collectively, the “VeriSign
Trademarks”). For the avoidance of doubt, and without limiting the generality of
the foregoing, the VeriSign Trademarks may not be used in press, sales, or
marketing except as is otherwise mutually agreed to by VeriSign in writing.

SECTION 2.03. No Other License. All rights not expressly granted herein are
reserved by Licensor. Except as explicitly provided in Section 2.01, no license,
ownership interest, or other right is granted herein by Licensor with respect to
any Intellectual Property Rights or with respect to the Software, including,
without limitation, in any Source Code for the Software.

SECTION 2.04. Support. Licensee agrees and acknowledges that VeriSign has no
obligation or responsibility to provide any assistance, consulting services, bug
fixes, patches, or other support with respect to the Software.

ARTICLE III

OWNERSHIP

SECTION 3.01. IP Ownership. Licensee acknowledges that VeriSign exclusively owns
and shall retain all Intellectual Property Rights and title in and to the
Software.

SECTION 3.02. No Inconsistent Action. Licensee acknowledges and agrees that to
the extent permitted by law, it shall not challenge VeriSign’s ownership of its
Intellectual Property Rights as acknowledged herein, or the validity or
enforceability thereof unless Licensee is taking such action after VeriSign has
asserted such ownership against Licensee.

ARTICLE IV

SECURITY

SECTION 4.01. Security Requirements. Licensee acknowledges the importance of
maintaining the security and confidentiality of the Software and agrees to
maintain physical safeguards and otherwise prevent the access, transfer,
disclosure, or use of the Software in a manner inconsistent with the obligations
of Licensee under this License Agreement. To meet its obligations hereunder,
Licensee shall at a minimum:

(a) treat the Software with the same degree of care that it uses for its own
very important confidential information, but in any event with no less than a
reasonable degree of care;

(b) have security systems in place that restrict access to the Software and to
those persons for which access is authorized under this License Agreement;

(c) take all appropriate measures to secure and protect the Software from theft
and unauthorized, improper, or accidental use, access, modification, disclosure,
or destruction;

 

5



--------------------------------------------------------------------------------

(d) take all appropriate measures to ensure that no computer storage devices
containing Software are disposed of or otherwise presented to others in
violation of the License Agreement unless all Software has been securely
deleted; and

(e) notify Licensor as soon as practicable of any breach of any of the physical
or electronic security measures set forth herein.

SECTION 4.02. Certification of Compliance.

(a) Licensee will provide Licensor with an annual certification establishing
that Licensee’s use of the Software is in compliance with the required security
requirements set forth in Section 4.01.

ARTICLE V

CONFIDENTIALITY

SECTION 5.01. Obligations of Confidentiality. Each Party (in such capacity, the
“Receiving Party”) acknowledges and agrees to maintain the confidentiality of
Confidential Information (as hereafter defined) of the other Party (in such
capacity, the “Disclosing Party”) provided by the Disclosing Party or otherwise
received or accessed by the Receiving Party hereunder. The Receiving Party shall
(i) use the same care and discretion to avoid disclosure, publication or
dissemination of the Disclosing Party’s Confidential Information as the
Receiving Party uses with its own similar information that it does not wish to
disclose, publish or disseminate (but in no event less than reasonable care);
(ii) use the Disclosing Party’s Confidential Information only for the purpose
for which it was disclosed; and (iii) not disclose or disseminate the Disclosing
Party’s Confidential Information to any Person other than those employees,
agents, contractors and subcontractors of the Receiving Party who have a need to
know it in order to assist the Receiving Party in performing its obligations, or
to permit the Receiving Party to exercise its rights under this License
Agreement.

SECTION 5.02. Definition of Confidential Information. As used herein,
“Confidential Information” shall mean (i) the Software; and (ii) all trade
secrets (including business, technical and know-how information) and other
non-public, proprietary information disclosed that is marked or otherwise
identified in writing as confidential or that should be reasonably understood to
be confidential under the circumstances.

SECTION 5.03. Exclusions. Excluding in all cases Software, the provisions of
this Article V shall not apply to the extent, but only to the extent, that such
Confidential Information: (a) is already known to the Receiving Party free of
any restriction at the time it is obtained from the Disclosing Party;
(b) subsequently learned from an independent third party without breach of any
confidentiality obligation owed to a Party hereto; (c) is or becomes publicly
available through no wrongful act of the Receiving Party or breach of this
License Agreement; (d) is independently developed by or for the Receiving Party
without reference to or use of any Confidential Information of the Disclosing
Party; or (e) is required to be disclosed pursuant to an applicable law, rule,
regulation, self-regulation, government requirement, court

 

6



--------------------------------------------------------------------------------

order, the rules of any stock exchange or regulatory authority (provided,
however, that the Receiving Party shall advise the Disclosing Party of such
required disclosure promptly upon learning thereof in order to afford the
Disclosing Party a reasonable opportunity to contest, limit and/or assist the
Receiving Party in crafting such disclosure).

SECTION 5.04. Survival of Restrictions. Notwithstanding anything to the contrary
herein, the obligations under this Article 5 with respect to Confidential
Information shall survive indefinitely.

ARTICLE VI

LIABILITY, WARRANTY, AND INDEMNITY

SECTION 6.01. EXCLUSION OF WARRANTIES. THE SOFTWARE, PROVIDED HEREUNDER IS
PROVIDED “AS IS.” LICENSEE ACKNOWLEDGES THAT NEITHER LICENSOR NOR VERISIGN MAKES
OR HAVE MADE ANY REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED REGARDING
THIS LICENSE AGREEMENT OR THE SUBJECT MATTER HEREOF, INCLUDING, WITHOUT
LIMITATION, ANY IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, CORRECTNESS, RELIABILITY, COMMERCIAL SUCCESS OR USEFULNESS,
SUFFICIENCY, OR NON-INFRINGEMENT. ALL WARRANTIES ARE HEREBY DISCLAIMED, AND NO
WARRANTY IS GIVEN THAT THE SOFTWARE WILL CONFORM TO ANY DESCRIPTION THEREOF OR
BE FREE OF DEFECTS OR IS, OR WILL OPERATE, WITHOUT ERRORS.

SECTION 6.02. LIMITATION OF LIABILITY. UNDER NO CIRCUMSTANCES SHALL EITHER PARTY
HAVE ANY LIABILITY FOR DIRECT, SPECIAL, INDIRECT, CONSEQUENTIAL, EXEMPLARY,
INCIDENTAL OR PUNITIVE DAMAGES, IN EACH CASE ARISING OUT OF, OR IN ANY MANNER
RELATING TO, THIS LICENSE AGREEMENT, THE PERFORMANCE OR BREACH HEREOF, OR THE
SUBJECT MATTER HEREOF, EVEN IF SUCH PARTY HAS BEEN ADVISED OF, OR OTHERWISE
MIGHT OR SHOULD HAVE ANTICIPATED, THE POSSIBILITY OF SUCH DAMAGES, AND
REGARDLESS OF THE FORM OF ACTION, WHETHER IN CONTRACT, TORT OR OTHERWISE. THE
LIMITATIONS OF LIABILITY SET FORTH IN THIS SECTION SHALL NOT APPLY TO DAMAGES
RESULTING FROM (i) GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF LICENSEE THAT
RESULTS IN EITHER A BREACH OF THE SECURITY REQUIREMENTS OR PUBLIC DISCLOSURE OF
THE SOFTWARE SOURCE CODE OR (ii) PERSONAL INJURY, DEATH, OR PROPERTY DAMAGE
CAUSED BY THE GROSS NEGLIGENCE OF EITHER PARTY OR ITS PERSONNEL, OR (iii) EITHER
PARTY’S OBLIGATIONS UNDER ARTICLE V, OR SECTION 6.03.

SECTION 6.03. Indemnity. Licensee shall indemnify, defend, and hold harmless
Licensor and/or VeriSign for, against and in respect of any loss, damage,
action, claim, cost or expense suffered or incurred by Licensor or VeriSign to
the extent resulting from or arising out of:

(a) any non-permitted use of the Software by or on behalf of Licensee; and

 

7



--------------------------------------------------------------------------------

(b) any infringement upon any Intellectual Property Right of any third party
that arises from the foregoing.

ARTICLE VII

TERM AND TERMINATION

SECTION 7.01. Term. The term of this License Agreement (the “Term”) shall
commence on the Effective Date and continue until the earlier of the date
Licensor terminates this License Agreement by sending prior written termination
notice to Licensee, or May 1, 2012, unless otherwise terminated as set forth
herein.

SECTION 7.02. Termination.

(a) For Breach. In the event of a material breach of the License Agreement, each
of Licensor and VeriSign may terminate the License Agreement if such breach is
not cured within thirty days after providing written notice thereof by either
Licensor or VeriSign to Licensee, provided that if either Licensor or VeriSign
reasonably believes in good faith that a disclosure of the Software other than
as permitted under the License Agreement has occurred, such disclosure shall be
considered a material breach that is not curable, and either Licensor or
VeriSign shall have a right to terminate immediately without the thirty day
waiting period.

(b) Termination of the Atlas License. Upon termination or expiration of the
Atlas License for any reason, this License Agreement shall automatically
terminate.

SECTION 7.03. Effect of Termination. Upon termination of the License Agreement,
Licensee shall immediately delete and discontinue use of all Software, shall
have no right to keep any copies of the Software for any reason, and shall
destroy or return all of the foregoing copies. Licensee shall certify to
Licensor in writing that the foregoing has occurred.

SECTION 7.04. Survival. In addition to this Section 7.04, the following
provisions shall survive termination or expiry of this License Agreement:
Sections [7.04, and Articles 3, 5, 6 and 8.]

ARTICLE VIII

MISCELLANEOUS

SECTION 8.01. Binding Effect; Assignment. This License Agreement shall be
binding on and inure to the benefit of the respective Parties and their
permitted successors. Licensee may not assign or transfer the License
Agreement or any obligation hereunder. Any assignment in violation of this
Section shall be void. Any assignment or transfer under this Section shall not
relieve a Party of its obligations under this License Agreement.

 

8



--------------------------------------------------------------------------------

SECTION 8.02. Third-Party Beneficiaries. Licensee agrees and acknowledges that
VeriSign is an intended third party beneficiary of this License Agreement, and
that as such VeriSign has the right to enforce any or all provisions of this
License Agreement. Except as otherwise specifically provided herein, no other
third party is intended, or shall be deemed, to be a beneficiary of any
provision of this License Agreement.

SECTION 8.03. Entire Agreement; Amendments. This License Agreement, along with
the schedules and exhibits attached hereto, sets forth the entire agreement
between the Parties and supersedes any other prior proposals, agreements and
representations between them related to its subject matter, whether written or
oral. No modifications or amendments to this License Agreement shall be binding
upon the Parties unless made in writing and duly executed by authorized
officials of both Parties.

SECTION 8.04. Equitable Relief. Licensee acknowledges that because of the
importance to Licensor and VeriSign of the software and documentation licensed
hereunder, a breach this License Agreement could cause substantial and
irreparable damage to Licensor and/or VeriSign. Nothing in the License Agreement
shall preclude Licensor or VeriSign from seeking injunctive or equitable relief
of any nature, without the need to post any bond or security against a
threatened breach or a breach of the security requirements or the continuation
of such breach.

SECTION 8.05. Compliance with Applicable Law; Permits. Licensee covenants and
agrees that its business will be operated in conformance with all applicable
laws and regulations of all jurisdictions in which that business may be operated
and in accordance with generally accepted industry standards. Licensee, at its
sole expense, shall be responsible for obtaining and maintaining all licenses,
permits, and regulatory approvals which are required by all governmental
authorities with respect to the operation of its business and to comply with any
requirements of such authorities.

SECTION 8.06. Relationship of Parties. The relationship of the Parties shall be
that of independent contractors. Neither Party will represent that it has any
authority to assume or create any obligation, express or implied, on behalf of
the other Party, or to represent the other Party as agent, employee, or in any
other capacity, except as specifically provided herein.

SECTION 8.07. Notices. Notices concerning this License Agreement shall be in
writing and shall be given or made by means of facsimile transmission, certified
or registered mail, express mail or other overnight delivery service, or hand
delivery, with proper postage or other charges paid and, in each case, addressed
or directed to the respective Parties as follows. A notice that is sent by
facsimile shall also be sent by one of the other means set out in this
subsection.

Licensor:

Transaction Network Services, Inc.

4501 Intelco Loop SE

Olympia, WA 98507

 

9



--------------------------------------------------------------------------------

Copy to (which shall not constitute notice):

VeriSign, Inc.

21355 Ridgetop Circle

Dulles, VA 20166

Phone Number: (703)-948-3200

Fax Number: (703)-450-7326

Attention: General Counsel

Licensee:

Copy to (which shall not constitute notice):

Notices of a change in ownership, change in name of firm, or change in mailing
address shall be given by mail as promptly as practical following such a change.
Notices of a change in ownership must include the names of all new owners or
officers, registered agents for service of process and state of incorporation or
organization.

SECTION 8.08. No Waiver. A Party’s failure to exercise any right under this
License Agreement shall not constitute a waiver of any other terms or conditions
of this License Agreement with respect to any other or subsequent breach, or a
waiver by such Party of its right at any time thereafter to require exact and
strict compliance with the terms of this License Agreement. In order to be
effective, all waivers under this License Agreement must be in writing and
signed by the waiving Party.

SECTION 8.09. Headings. The various headings and subheadings in this License
Agreement are inserted for convenience only and shall not affect the meaning or
interpretation of this License Agreement or any provision hereof.

SECTION 8.10. Severability. The invalidity of one or more phrases, sentences,
clauses or articles contained in this License Agreement shall not affect the
remaining portions of this License Agreement or any part thereof; and in the
event that one or more phrases, sentences, clauses or articles shall be declared
void or unenforceable by any court of competent jurisdiction or by any
government or regulatory agency, such provision will be deemed restated, in
accordance with applicable law, to reflect as nearly as possible the original
intentions of the Parties, and this License Agreement shall be construed as if
any such phrases, sentences, clauses and articles had not been inserted herein.

SECTION 8.11. Counterparts. This License Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. It shall not be a
condition to the effectiveness of this License Agreement that each party shall
have executed the same counterpart.

 

10



--------------------------------------------------------------------------------

SECTION 8.12. Further Acts. The Parties agree to execute, acknowledge, and
deliver all such further instruments, and to do all such other acts, as may be
necessary and appropriate in order to effectuate the licenses and assignments
contemplated by this License Agreement.

SECTION 8.13. Applicable Law. This License Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware. All actions
arising out of or relating to this License Agreement shall be heard and
determined exclusively in a United States District Court for the District of
Delaware or any court of the State of Delaware, and the Parties hereby
irrevocably submit to the exclusive jurisdiction of such courts in any such
action or proceeding and irrevocably agree to the laying of venue in such courts
and waive the defense of an inconvenient forum to the maintenance of any such
action.

SECTION 8.14. Construction of Agreements. Notwithstanding any other provisions
in this License Agreement to the contrary, in the event and to the extent that
there shall be a conflict between the provisions of this License Agreement and
the provisions of the Acquisition Agreement, the provisions of this License
Agreement shall control.

[Signature Page Follows]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this License Agreement to be duly
executed as of the day and year first written above.

 

Transaction Network Services, Inc.       By:  

 

    By:  

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 

Date:  

 

    Date:  

 

 

12



--------------------------------------------------------------------------------

EXHIBIT B

BILL OF SALE AND ASSIGNMENT AND ASSUMPTION AGREEMENT

This Bill of Sale and Assignment and Assumption Agreement (the “Bill of Sale”),
dated [—], is executed by and between VERISIGN, INC1., a Delaware corporation
(“Seller”), and SYNIVERSE HOLDINGS, INC., a Delaware corporation (“Purchaser”).
Reference is made to that certain Acquisition Agreement dated August 24, 2009
(the “Agreement”) by and among Purchaser, Seller, acting on its own behalf and
on behalf of Additional VeriSign Sellers (as defined in the Agreement), VERISIGN
S.À.R.L., a Swiss société à responsabilité limitée, VERISIGN DO BRASIL SERVIÇOS
PARA INTERNET LTDA, a limited liability company incorporated under the laws of
Brazil, State of Sao Paulo, VERISIGN DIGITAL SERVICES TECHNOLOGY (CHINA) CO.,
LTD., a wholly foreign-owned enterprise established in the Dongcheng district
and formed under the laws of the People’s Republic of China, and VERISIGN
SERVICES INDIA PRIVATE LIMITED., a company limited by shares incorporated under
the Companies Act 1956 and existing under the laws of India.

Terms used but not otherwise defined herein shall have the meanings ascribed to
them in the Agreement.

1. For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Seller hereby sells, assigns, transfers, conveys and
delivers to Purchaser, subject to and in accordance with the terms of the
Agreement, all of Seller’s right, title and interest in and to the Transferred
Assets (or, with respect to Assumed Contracts and Shared Contracts, the Assumed
Contracts and Shared Contracts to which Seller is a party or in which Seller has
an interest), to have and to hold such Transferred Assets so sold, assigned,
transferred, conveyed and delivered, or intended so to be, unto Purchaser and
its successors and assigns forever. Purchaser hereby purchases, acquires, and
accepts all of Seller’s right, title, and interest in and to the Transferred
Assets (or, with respect to Assumed Contracts and Shared Contracts, the Assumed
Contracts and Shared Contracts to which Seller is a party or in which Seller has
an interest), and, subject to and in accordance with the terms of the Agreement,
assumes and agrees to pay, perform and discharge promptly as they become due any
and all Assumed Liabilities. Seller and Purchaser expressly acknowledge and
agree that Seller is not, pursuant to this Bill of Sale, transferring to
Purchaser any right, title or interest in, to or under any Excluded Assets.
Notwithstanding the foregoing, in the event any Assumed Contract or Shared
Contract is not assigned on the date hereof due to the failure to obtain a
required Consent to the assignment of such Contract, then upon receipt of any
such Consent, all of such Seller’s right, title, and interest in and to such
Contract shall automatically be deemed to have been assigned, transferred,
conveyed, and delivered to Purchaser pursuant to this Bill of Sale, and
Purchaser shall automatically be deemed to have accepted and assumed the Assumed
Liabilities of Seller under each such Contract as and to the extent provided in
the Agreement in accordance with the foregoing provisions and the other
provisions of this Bill of Sale.

2. This Bill of Sale is made subject to and with the benefit of the respective
representations and warranties, agreements, covenants, terms, conditions,
limitations and other provisions of the Agreement (including, without
limitation, the schedules and exhibits thereto), which are incorporated herein
by reference.

 

1

Each Seller Subsidiary to enter into a separate Bill of Sale with respect to the
Transferred Assets assigned by it.



--------------------------------------------------------------------------------

Nothing contained in this Bill of Sale shall be deemed to modify, limit, extend,
add to or amend any of the rights or obligations (including, for the avoidance
of doubt, any representation or warranty) of any party under the Agreement. In
the event of any conflict or inconsistency between the Agreement and the terms
hereof, the terms of the Agreement shall govern and remain in full force and
effect. This Bill of Sale is for the sole benefit of parties hereto and nothing
herein, express or implied, is intended to or shall confer upon any other person
or entity any legal or equitable right, benefit, or remedy of any nature
whatsoever under or by reason of, this Bill of Sale.

3. Each of Seller and Purchaser agrees to execute or cause to be executed any
additional documents, and take or cause to be taken any further actions
reasonably requested by the other, to carry out the intent hereof.

4. Whenever possible, each provision of this Bill of Sale shall be interpreted
in such manner as to be effective and valid under applicable law, but if any
provision of this Bill of Sale is held to be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Bill of Sale.

5. Neither this Bill of Sale nor any term hereof may be amended, waived,
discharged or terminated, except by a written instrument duly executed on behalf
of each party by its duly authorized officer or employee. No course of dealing
between or among any party having any interest in this Bill of Sale shall be
deemed effective to modify, amend or discharge any part of this Bill of Sale or
any rights or obligations of any person under or by reason of this Bill of Sale.

6. The internal laws of the State of New York, irrespective of any conflict of
laws principles that would result in the application of the laws of another
jurisdiction, will govern the validity of this Bill of Sale, the construction of
its terms, and the interpretation and enforcement of the rights and duties of
the parties hereto.

7. This Bill of Sale may be executed in counterparts, each of which will be an
original as regards any party whose signature appears thereon and both of which
together will constitute one and the same instrument.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Bill of Sale has been duly executed by each of the
parties hereto as of the date first written above.

 

VERISIGN, INC.     SYNIVERSE HOLDINGS, INC. By:  

 

    By:  

 

Name: Kevin Werner     Name: Title: SVP. Corp. Dev. & Strategy     Title:

 

3



--------------------------------------------------------------------------------

EXHIBIT C

INTELLECTUAL PROPERTY LICENSE AGREEMENT

This Intellectual Property License Agreement (the “Agreement”) is made as of
October 23, 2009 between VeriSign, Inc., a Delaware corporation, acting on its
own behalf and on behalf of its Subsidiaries (“VeriSign” or “Seller”), and
Syniverse Holdings, Inc., a Delaware Corporation (“Purchaser”). Seller and
Purchaser are sometimes referred to herein individually as a “Party” and
collectively as the “Parties”.

RECITALS

WHEREAS, Seller and Purchaser entered into an Acquisition Agreement on
August 24, 2009 (the “Acquisition Agreement”); and

WHEREAS, pursuant to the Acquisition Agreement, the Parties have agreed to
execute and deliver this Agreement on or before the Closing Date (as defined in
the Acquisition Agreement).

NOW, THEREFORE, it is mutually agreed that:

ARTICLE I- DEFINITIONS

Capitalized terms used and not otherwise defined herein shall have the same
meanings ascribed to them in the Acquisition Agreement.

“Field” shall mean activities within the scope of the Business as conducted as
of the date hereof.

ARTICLE II- PATENTS

Section 2.1 Patent License-Back to Seller. Subject to the terms and conditions
of this Agreement, Purchaser grants to Seller and its Affiliates a
non-exclusive, worldwide, irrevocable, perpetual, fully paid-up, sublicenseable,
non-transferable (other than pursuant to Section 6.3), royalty-free license
under the patents and patent applications included in the Transferred Assets or
the ICX Intellectual Property (including any patent or patent applications that
may issue therefrom or claim priority thereto) for all purposes outside the
Field, including but not limited to the rights to make, have made, use, offer
for sale, sell, export and import products and perform processes and services.

Section 2.2 Patent License to Purchaser. Subject to the terms and conditions of
this Agreement, Seller grants to Purchaser a non-exclusive, worldwide,
irrevocable, perpetual, fully paid-up, sublicenseable, non-transferable (other
than pursuant to Section 6.3), royalty-free license under the patents and patent
applications listed on Exhibit A (including any patent or patent applications
that may issue therefrom or claim priority thereto) for all purposes within the
Field and natural evolutions thereof, including but not limited to the rights to
make, have made, use, offer for sale, sell, export and import products and
perform processes and services.



--------------------------------------------------------------------------------

ARTICLE III- SOFTWARE, COPYRIGHTS & TRADE SECRETS

Section 3.1 License to Purchaser. To the extent that Seller or its Affiliates
own any copyrights, software, or any trade secrets, know-how or other
proprietary data and information as of the Closing Date that are not included in
the Transferred Assets or the ICX Intellectual Property but that are used in the
Business as currently conducted as of the Closing Date, excluding (i) the
software known as VeriSign’s Atlas software and (ii) any intellectual property
licensed pursuant to any other Ancillary Agreement (but only during the term of
such Ancillary Agreement), Seller grants Purchaser a non-exclusive, worldwide,
irrevocable, perpetual, fully paid-up, non-transferable (except pursuant to
Section 6.3), sublicenseable, royalty-free license to use, reproduce,
distribute, publish, prepare derivative works of, display and perform any such
copyrights, software, trade secrets, know-how and other proprietary data and
information necessary to conduct the Business in the Field and the natural
evolutions thereof (collectively, the “Seller Materials”), provided, that
(a) Purchaser shall use reasonable efforts to maintain any trade secrets or
other confidential information as confidential, including, without limitation,
refraining from disclosing such trade secrets or confidential information to any
third party other than pursuant to confidentiality terms (and binding its
employees and consultants to do the same) and (b) for the avoidance of doubt,
this Section 3.1 shall not apply to anything owned by a third party. To the
extent either party identifies any Seller Materials within 1 year after the
Closing Date, Seller agrees to use reasonable efforts to transfer copies of
documents and information requested by Purchaser reasonably necessary to give
effect to the licenses granted hereunder, including one physical copy of all
relevant source code and machine-readable object code and relevant
documentation, in each case to the extent in Seller’s possession at the time
such identification is made.

ARTICLE IV- RESERVATION OF RIGHTS; DISCLAIMERS

Section 4.1 Reservation of Rights. Except as expressly provided hereunder, each
Party reserves all rights to its Intellectual Property Rights. No assignment or
transfer of any right, title or interest to any Party’s Intellectual Property
Rights is conveyed pursuant to this Agreement except as expressly provided
herein.

Section 4.2 WARRANTY DISCLAIMER. NOTHING IN THIS AGREEMENT SHALL BE DEEMED TO BE
A REPRESENTATION OR WARRANTY BY PURCHASER OF THE VALIDITY OF ANY OF THE PATENTS
LICENSED BACK TO SELLER UNDER SECTION 2.1. PURCHASER SHALL HAVE NO LIABILITY
WHATSOEVER TO SELLER OR ANY OTHER PERSON FOR OR ON ACCOUNT OF ANY INJURY, LOSS,
OR DAMAGE, OF ANY KIND OR NATURE, SUSTAINED BY, OR ANY DAMAGE ASSESSED OR
ASSERTED AGAINST, OR ANY OTHER LIABILITY INCURRED BY OR IMPOSED UPON SELLER OR
ANY OTHER PERSON ARISING OUT OF OR IN CONNECTION WITH OR RESULTING FROM THE
PRACTICE OF THE PATENTS LICENSED BACK TO SELLER UNDER SECTION 2.1. ALL OF THE
RIGHTS PROVIDED HEREUNDER ARE PROVIDED ON AN AS-IS, WHERE-IS BASIS, WITHOUT ANY
REPRESENTATION OR WARRANTIES, WHETHER EXPRESS OR IMPLIED, ALL OF WHICH ARE
HEREBY DISCLAIMED.



--------------------------------------------------------------------------------

Section 4.3 LIMITATION OF LIABILITY. UNDER NO CIRCUMSTANCES WILL ANY PARTY
HEREUNDER BE LIABLE FOR ANY CONSEQUENTIAL, SPECIAL, INDIRECT, INCIDENTAL OR
PUNITIVE DAMAGES WHATSOEVER (INCLUDING, WITHOUT LIMITATION, DAMAGES FOR LOSS OF
BUSINESS PROFITS, BUSINESS INTERRUPTION, LOSS OF BUSINESS INFORMATION, LOSS OF
DATA OR OTHER PECUNIARY LOSS) ARISING OUT OF THE USE OF EITHER PARTY’S
INTELLECTUAL PROPERTY RIGHTS OR THE RIGHTS GRANTED HEREUNDER, EVEN IF A PARTY
HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

Section 4.4 Acquisition Agreement. Sections 4.2 and 4.3 are not intended to
supercede or nullify any representations, warranties, rights or remedies
provided under the Acquisition Agreement, which shall be solely governed by the
terms thereof.

ARTICLE V- TERM AND TERMINATION

Section 5.1 Term & Termination. The rights set forth herein shall be perpetual
and irrevocable.

ARTICLE VI

MISCELLANEOUS

Section 6.1 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any applicable Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not fundamentally changed. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the greatest
extent possible.

Section 6.2 Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given or made (and
shall be deemed to have been duly given or made upon receipt) by delivery in
person, by overnight courier service, by facsimile or by registered or certified
mail (postage prepaid, return receipt requested) to the respective Persons at
the addresses set forth in Section 11.03 of the Acquisition Agreement (or at
such other address for a party as shall be specified in a notice given in
accordance with this Section 6.2).

Section 6.3 Assignment. Except as expressly permitted herein, no Party may
assign this agreement without the prior written consent of the other Parties,
such consent not to be unreasonably withheld. Either Party may also assign this
Agreement in whole or in part without the prior written consent of the other to
any Affiliate or in connection with any merger, public offering, consolidation,
reorganization, or sale of substantially all of its assets, any operating units
or portion thereof, provided that such assignee is bound by the terms and
conditions herein (including as relates to the rights granted to the other
Parties).



--------------------------------------------------------------------------------

Section 6.4 Entire Agreement. This Agreement, together with the Acquisition
Agreement and the other Ancillary Agreements, constitutes the entire agreement
among the Parties with respect to the subject matter hereof and supersedes all
prior agreements and undertakings, both written and oral, between the Parties
with respect to the subject matter hereof.

Section 6.5 Amendment. This Agreement may not be amended or modified except by
an instrument in writing signed by Seller and Purchaser.

Section 6.6 Governing Law; Jurisdiction; Waiver of Jury.

(a) Any questions, claims, disputes, remedies or Actions arising from or related
to this Agreement, and any relief or remedies sought by any parties hereunder,
shall be governed exclusively by the laws of the State of New York without
regard to any conflict of laws provisions thereof that would result in the
application of the laws of another jurisdiction.

(b) To the fullest extent permitted by applicable Law, each party hereto
(i) agrees that any claim, action or proceeding by such party seeking any relief
whatsoever arising out of, or in connection with, this Agreement or the
transactions contemplated hereby shall be brought only in the United States
District Court for the Southern District of New York or any court of the State
of New York sitting in the Borough of Manhattan, and not in any other State or
Federal court in the United States of America or any court in any other country,
(ii) agrees to submit to the exclusive jurisdiction of such courts located in
New York, New York for purposes of all legal proceedings arising out of, or in
connection with, this Agreement or the transactions contemplated hereby,
(iii) waives and agrees not to assert any objection that it may now or hereafter
have to the laying of the venue of any such Action brought in such a court or
any claim that any such Action brought in such a court has been brought in an
inconvenient forum, (iv) agrees that mailing of process or other papers in
connection with any such action or proceeding in the manner provided in
Section 6.2 or any other manner as may be permitted by Law shall be valid and
sufficient service thereof, and (v) agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
applicable Law.

(c) Each party hereby waives, to the fullest extent permitted by applicable Law,
any right it may have to a trial by jury in respect of any litigation directly
or indirectly arising out of, under or in connection with this Agreement or any
transaction contemplated hereby or thereby. Each party (i) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (ii) acknowledges that it and the other
parties hereto have been induced to enter into this Agreement by, among other
things, the mutual waivers and certifications in this Section.

Section 6.7 Availability of Equitable Relief. In the event of any breach or
threatened breach by either Party of its obligations under this Agreement, the
other Party shall be entitled to equitable relief (including specific
performance) without prejudice to any other rights or remedies that may
otherwise be available to such other Party.



--------------------------------------------------------------------------------

Section 6.8 No Presumption. The Parties agree that this Agreement was negotiated
fairly between them at arm’s length and that the final terms of this Agreement
are the product of the parties’ negotiations. Each Party represents and warrants
that it has sought and received experienced legal counsel of its own choosing
with regard to the contents of this Agreement and the rights and obligations
affected hereby. The Parties agree that this Agreement shall be deemed to have
been jointly and equally drafted by them, and that the provisions of this
Agreement therefore should not be construed against a party or parties on the
grounds that the party or parties drafted or was more responsible for drafting
the provisions.

Section 6.9 Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

Section 6.10 Counterparts. This Agreement may be executed in one or more
counterparts, and by the different Parties in separate counterparts, each of
which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile shall be as
effective as delivery of a manually executed counterpart of this Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller and Purchaser have caused this Agreement to be
executed as of the date first written above by their respective officers
thereunto duly authorized.

 

SYNIVERSE HOLDINGS, INC. By:  

 

  Name:   Title: VERISIGN, INC. By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT D

 

 

 

TRANSITION SERVICES AGREEMENT

BY AND AMONG

VERISIGN, INC.

a Delaware corporation,

AND

VERISIGN ICX CORPORATION,

a Delaware corporation,

AND

SYNIVERSE HOLDINGS, INC.,

a Delaware Corporation

DATED AS OF [—], 2009

 

 

 

 

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I

DEFINITIONS

Section 1.01.   

Certain Defined Terms

   1 Section 1.02.   

Other Defined Terms

   2 Section 1.03.   

Interpretation

   2

ARTICLE II

TRANSITION SERVICES

Section 2.01.   

Transition Services; Term

   2 Section 2.02   

Additional Transition Services

   3 Section 2.03.   

Seller’s Affiliates and Third-Party Providers

   3 Section 2.04.   

Nature and Quality of Transition Services

   3 Section 2.05.   

Seller’s Policies and Procedures

   4 Section 2.06.   

Limitations to Seller’s Obligations

   4 Section 2.07.   

Force Majeure

   5 Section 2.08.   

Information

   6 Section 2.09.   

Access

   6 Section 2.10.   

Use of Equipment

   6 Section 2.11.   

Intellectual Property; Software Licenses

   6 Section 2.12.   

Contract Manager

   7 Section 2.13.   

ICX Acknowledgment and Representation

   7

ARTICLE III

COMPENSATION FOR SERVICES

Section 3.01.   

Fees

   7 Section 3.02.   

Third-Party Charges

   7 Section 3.03.   

Payments of Fees and Charges

   8 Section 3.04.   

Invoices; Documentation

   8 Section 3.05.   

Taxes

   8

ARTICLE IV

LIMITATION OF LIABILITY; DISCLAIMER OF WARRANTIES;

INDEMNIFICATION

Section 4.01.   

Limitation of Liability

   8 Section 4.02.   

Disclaimer of Warranties

   9

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page Section 4.03.   

Indemnification

   9

ARTICLE V

TERM AND TERMINATION

Section 5.01.   

Effective Date and Final Term

   10 Section 5.02.   

Termination

   10 Section 5.03.   

Survival

   10

ARTICLE VI

GENERAL PROVISIONS

Section 6.01.   

Waiver

   10 Section 6.02.   

Expenses; Payments

   10 Section 6.03.   

Notices

   10 Section 6.04.   

Headings

   12 Section 6.05.   

Severability

   12 Section 6.06.   

Entire Agreement

   12 Section 6.07.   

Assignment

   12 Section 6.08.   

No Third-Party Beneficiaries

   12 Section 6.09.   

Amendments

   12 Section 6.10.   

Governing Law; Submission to Jurisdiction; Waiver of Jury Trial

   12 Section 6.11.   

Counterparts

   13 Section 6.12.   

No Presumption

   13 Section 6.13.   

Construction of Agreement

   13 Section 6.14.   

Further Assurances

   13 Section 6.15.   

Relationship of the Parties

   14 Section 6.16.   

Confidentiality

   14 Section 6.17.   

Access to Computer Systems

   14 Section 6.18.   

Purchaser’s Guarantee

   15

 

ii



--------------------------------------------------------------------------------

TRANSITION SERVICES AGREEMENT

This TRANSITION SERVICES AGREEMENT is dated as of [—], 2009, between VERISIGN,
INC., a Delaware corporation (“VeriSign” or “Seller”) on the one hand, and
VERISIGN ICX CORPORATION, a Delaware corporation (“ICX”) and Syniverse Holdings,
Inc., a Delaware Corporation (“Purchaser”) on the other hand.

W I T N E S S E T H:

WHEREAS, Purchaser and Seller have entered into an Acquisition Agreement dated
as of [—], 2009 (the “Acquisition Agreement”) pursuant to which Seller and
Seller Subsidiaries have agreed to transfer, to Purchaser, and Purchaser has
agreed to purchase and assume the Shares, the Transferred Assets and the Assumed
Liabilities (each as defined in the Acquisition Agreement); and

WHEREAS, ICX and Purchaser desire to purchase from Seller, and Seller desires to
provide to ICX and Purchaser, in accordance with and subject to the terms and
conditions of this Agreement (as defined below), certain transition services for
specified periods following the closing of the acquisition of the Shares and the
Transferred Assets under the Acquisition Agreement.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereby agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Certain Defined Terms. Capitalized terms used but not otherwise
defined herein shall have the meanings ascribed thereto in the Acquisition
Agreement. As used in this Agreement, the following terms shall have the
following meanings:

“Agreement” means this Transition Services Agreement, including the Transition
Service Schedules attached hereto and all other Appendices and schedules hereto
and thereto, and all amendments hereto and thereto made in accordance with
Section 6.09.

“Party” means either of (i) Seller and (ii) collectively, ICX and Purchaser.

“Transition Services” means the transition services listed in Appendix A.

“Transition Service Schedules” means the transition service schedules attached
hereto describing in detail each of the Transition Services to be provided by
Seller or a VeriSign Party hereunder.



--------------------------------------------------------------------------------

SECTION 1.02. Other Defined Terms. The following terms have the meanings defined
for such terms in the Sections set forth below:

 

Term

  

Section

Acquisition Agreement    Recitals Confidential Information    Section 6.16
Contract Manager    Section 2.12 Final Term    Section 5.01 ICX    Preamble
Purchaser    Preamble Seller    Preamble Term    Section 2.01(b) Third-Party
Charges    Section 3.02 Third-Party Provider    Section 2.03 VeriSign   
Preamble VeriSign Indemnitees    Section 4.03 VeriSign Party    Section 2.03

SECTION 1.03. Interpretation.

(a) Words in the singular shall include the plural and vice versa, and words of
one gender shall include the other genders, in each case, as the context
requires.

(b) The terms “hereof,” “herein,” and “herewith” and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement and not
to any particular provision of this Agreement, and Article, Section, paragraph,
Appendix and Schedule references are to the Articles, Sections, paragraphs,
Appendices and Schedules to this Agreement unless otherwise specified.

(c) The word “including” and words of similar import shall mean “including,
without limitation,” unless otherwise specified.

ARTICLE II

TRANSITION SERVICES

SECTION 2.01. Transition Services; Term.

(a) Upon the terms and subject to the conditions set forth herein and in
consideration of the fees payable by ICX and/or Purchaser pursuant to Article
III, VeriSign shall provide, cause its Subsidiaries to provide, or otherwise
make available, to ICX and/or Purchaser, and ICX and/or Purchaser shall receive,
the Transition Services for the term indicated in Section 2.01(b). A detailed
description of each Transition Service to be provided by Seller to ICX and/or
Purchaser hereunder is set forth in the relevant Transition Service Schedule
contained in the Schedule identified opposite such Transition Service in the
table of Transition Services set forth in Appendix A. For the avoidance of
doubt, unless otherwise provided in the relevant Transition Service Schedule,
Seller’s provision of Transition Services to Purchaser shall include the

 

2



--------------------------------------------------------------------------------

provision of such Transition Services to any of Purchaser’s Affiliates
(including Subsidiaries) that reasonably require such Transition Services for
the operation of the Business.

(b) Subject to Section 2.06(c), Seller shall provide, and ICX and/or Purchaser
shall receive, each Transition Service for a period of 90 days following the
Closing Date or for such shorter or longer period as it is specified for each
Transition Service in the relevant Transition Service Schedule (each such
period, a “Term”). The Term for each Transition Service may be extended or
shortened by mutual agreement of the Parties, without affecting the Term of any
other Transition Service, such amended Term to be reflected in each applicable
Transition Service Schedule.

SECTION 2.02. Additional Transition Services. Within 45 Business Days from the
date hereof, Purchaser may identify and request Seller to provide additional
transition services that relate to the Business and that Purchaser deems
necessary to effectuate the orderly transition of the Business under the
Acquisition Agreement. If Seller, in its sole discretion, agrees to provide any
such additional service requested by Purchaser, each of Purchaser and ICX, on
the one hand, and Seller, on the other hand, shall use its commercially
reasonable efforts to negotiate and execute as soon as reasonably practicable a
new transition service schedule in the form of Appendix B. Upon execution of
such schedule, the additional service described in such schedule shall become a
Transition Service under this Agreement and shall be included in the list of
Transition Services set forth in Appendix A and the new schedule shall become a
Transition Service Schedule for the purposes of this Agreement.

SECTION 2.03. Seller’s Affiliates and Third-Party Providers. In providing, or
otherwise making available, the Transition Services to ICX and/or Purchaser,
VeriSign may (i) use its own personnel or the personnel of any of its
Subsidiaries and/or (ii) employ the services of contractors, subcontractors,
vendors or other third-party providers (each, a “Third-Party Provider”). Each of
Seller, its Subsidiaries, any Third-Party Provider and any other Person used by
Seller to provide Transition Services shall be referred to as a “VeriSign
Party”. Whenever Seller, as applicable, utilizes a VeriSign Party to perform the
Transition Services pursuant to this Agreement, such VeriSign Parties shall at
all times remain subject to the direction and control of Seller, and Purchaser
shall have no liability to such VeriSign Parties for their salaries, fringe
benefits, legally required employer contributions and or tax obligations by
virtue of the provision of such Transition Services.

SECTION 2.04. Nature and Quality of Transition Services. ICX and Purchaser
understand and agree that Seller is not in the business of providing Transition
Services to third parties and that, in general, the standard of care to which
Seller and any other VeriSign Party performing Transition Services hereunder
shall be accountable for shall be the standard of care used by Seller in
furnishing these Transition Services to its own internal organization, provided
however, that, as applicable, the standard of care for the provision of
Transition Services as otherwise indicated in the applicable Transition Service
Schedules shall be as stated therein. Under no circumstances shall the relevant
VeriSign Party or its employees or agents be held accountable for a greater
standard of care with respect to the provision of a Transition Service other
than as provided for pursuant to this Section 2.04; provided, however, that
VeriSign shall not be liable under this Agreement (i) for any failure of a
Third-Party Provider in the provision of a Transition Service so long as
VeriSign shall have used commercially reasonable efforts to

 

3



--------------------------------------------------------------------------------

cause such Third-Party Provider to perform the relevant Transition Service in a
manner consistent with the Third-Party Provider’s contract and the standards by
which such service is or was provided prior to the Closing Date or (ii) for
failing to provide or make available Transition Services as set forth herein if
such failure was the result of personnel of the relevant VeriSign Party
performing the services in accordance with instructions provided by ICX and/or
Purchaser. Notwithstanding the foregoing, in the event of any VeriSign Party’s
repeated noncompliance with the applicable standard of care requirements as set
forth herein or in a Transition Service Schedule, ICX and/or Purchaser, as
applicable, shall provide notice to Seller of such repeated noncompliance, and
Seller shall provide a plan for restoring compliance or modifying such standard
of care as appropriate.

SECTION 2.05. Seller’s Policies and Procedures. The Transition Services will be
provided by a VeriSign Party in accordance with Seller’s policies and procedures
as provided pursuant to Schedule IV, and with those policies and procedures set
by other Persons that are applicable to the VeriSign Party providing the
Transition Services, if any, and as will provided to ICX and/or Purchaser,
and/or the premises where the Transition Services are performed, as provided
pursuant to Schedule V (collectively, the “Seller Policies and Procedures”). If
ICX and/or Purchaser act in a manner that is inconsistent with Seller Policies
and Procedures, Seller shall so inform ICX and Purchaser and simultaneously
provide a copy of any relevant Seller Policies and Procedures to ICX and
Purchaser, and ICX and Purchaser shall then conform to the requirements of such
Seller Policies and Procedures. The Seller Policies and Procedures may be
amended, modified or otherwise changed from time to time upon reasonable notice
to ICX and Purchaser, and in the event of such amendment, modification or
change, Seller reserves the right to make corresponding changes to the
Transition Services provided hereunder. Any such amendment modification or
change shall be further evidenced as soon as practicable by an amendment to the
relevant Transition Service Schedule, to the extent an amendment is deemed
necessary by Seller or ICX and Purchaser. When changes permitted under this
Section 2.05 are made to any Transition Service, such Transition Service, as
changed, shall immediately be subject to the provisions of this Agreement and
deemed to be a “Transition Service” for all purposes hereunder.

SECTION 2.06. Limitations to Seller’s Obligations. In addition to any other
limitation or exclusion of Seller’s obligations or liability hereunder, the
Parties agree as follows:

(a) ICX and Purchaser as Sole Beneficiaries. ICX and Purchaser acknowledge and
agree that access to and use of the Transition Services is provided solely for
the use of ICX and/or Purchaser, and solely for the operation of the Business,
during the Term. ICX and Purchaser shall not allow access to or use of
Transition Services by any other Person or for any other purpose without the
prior written consent of Seller, which consent may be granted or withheld in
Seller’s sole discretion.

(b) Other Limitations. Seller shall not be obligated to provide, or cause to be
provided, any Transition Service (i) in a volume or quantity or at a level of
service which exceeds (A) in the case of Transition Services set forth in
Schedule II, the volumes, quantities or levels of service set forth in Schedule
II and (B) in the case of any other Transition Service, the volumes, quantities
or levels of service provided to the Business or ICX as of the Closing Date,
(ii) if to do so would unreasonably interfere with the conduct of Seller’s other
businesses or

 

4



--------------------------------------------------------------------------------

operations in a manner materially inconsistent with Seller’s past practice
(provided that VeriSign shall use its commercially reasonable efforts to
provide, or procure the provision of, such Transition Service without causing
any such interference), (iii) in a jurisdiction where, in the sole judgment of
Seller, a license or permit from a Governmental Authority is required to perform
the Transition Service in such jurisdiction and Seller does not hold such
license or permit, or (iv) if to do so would oblige the relevant VeriSign Party
to provide, or procure the provision of, office accommodation in a location not
occupied by VeriSign or the relevant VeriSign Party at the time the Transition
Service is required to be provided.

(c) Seller’s Termination of Transition Services. If (i) Seller shall cease to
provide for itself or its Affiliates a particular service analogous to a
Transition Service or shall lower the service level of any such analogous
service for itself or its Subsidiaries from the service level existing as of the
date first above written, (ii) the applicable Transition Service is provided by
a Third-Party Provider and Seller’s contract with such Third Party Provider
expires or terminates for a reason not attributable to Seller or (iii) the
applicable Transition Service requires Seller to make available to ICX and/or
Purchaser office space within premises leased by a VeriSign Party from a
third-party lessor and the relevant lease agreement expires or terminates for a
reason not attributable to Seller, Seller may, as applicable, cease to provide
such analogous Transition Service to ICX and/or Purchaser or lower the service
level of such Transition Service, effective as of (A) in the case of clauses
(ii) and (iii) above, the date on which Seller’s contract with such Third-Party
Provider or lease agreement with the relevant third-party lessor expires or
terminates, provided that Seller shall provide ICX and Purchaser with at least
30 days prior notice of such expiration or termination and (B) in the case of
clause (i) above, the later of (x) the date on which Seller ceases to generally
provide such Transition Service or generally lowers the service level of such
Transition Service and (y) the earlier of (I) six (6) months from the date on
which Seller gives written notice thereof to ICX and Purchaser and (II) a date
proposed by Seller and consented to by Purchaser, such consent not to be
unreasonably withheld or delayed; provided, however, that promptly following the
date on which Seller ceases to generally provide such Transition Service or
generally lowers the service level of such Transition Service, Purchaser and/or
ICX, as the case may be, shall, and shall cause each of their respective
Subsidiaries receiving such Transition Service to, use commercially reasonable
efforts to take any requisite actions (including obtaining the equivalent
service and/or level of service from a third party) in order to enable Purchaser
to promptly give (and thereafter Purchaser shall promptly give) its consent
pursuant to clause (II) above.

SECTION 2.07. Force Majeure. The obligations of Seller to provide Transition
Services shall be suspended during the period and to the extent that Seller (or
the other relevant VeriSign Party) is prevented or hindered from providing such
Transition Services by any Law or other cause beyond the control of Seller (or
the other relevant VeriSign Party), including acts of God, strikes, lock-outs,
other labor and industrial disputes and disturbances, civil disturbances,
accidents, acts of war or conditions arising out of or attributable to war
(whether declared or undeclared), terrorism, rebellion, insurrection, riot,
invasion, fire, storm, flood, earthquake, shortage of necessary equipment,
materials or labor, or restrictions thereon or limitations upon the use thereof,
and delays in transportation. In such event, Seller shall give notice of
suspension to ICX and Purchaser, as soon as reasonably practicable, stating the
date and extent of such suspension and the cause thereof. Upon notice to ICX and
Purchaser, Seller (or the relevant VeriSign Party) shall resume the provision of
such Transition Services as soon as reasonably

 

5



--------------------------------------------------------------------------------

practicable after the removal of such cause if and to the extent that the
applicable Term for the provision of such Transaction Services has not expired.

SECTION 2.08. Information. During the Term, ICX and Purchaser shall provide
Seller or the other relevant VeriSign Party with all information available to
ICX and Purchaser reasonably requested by Seller or the other relevant VeriSign
Party as reasonably necessary or desirable for the performance of the Transition
Services. Seller shall be under no obligation to provide or make available any
Transition Service to the extent that ICX and/or Purchaser have not provided
information that Seller or the other relevant VeriSign Party, in its reasonable
judgment, determines is reasonably necessary for the performance of such
Transition Service.

SECTION 2.09. Access. To the extent reasonably required for VeriSign or the
other relevant VeriSign Party to perform, or otherwise make available, the
Transition Services, ICX and Purchaser shall (a) provide VeriSign or the other
relevant VeriSign Party with reasonable access, on an as needed basis, to ICX’s
and Purchaser’s equipment and licensed software (subject to Section 2.10),
office space, plants, telecommunications and computer equipment and systems
(subject to Section 6.17) and any other areas, (b) perform any tasks and provide
any materials specified to be provided by ICX and/or Purchaser in a Transition
Service Schedule and (c) cooperate with VeriSign or the other relevant VeriSign
Party in the provision of the Transition Services.

SECTION 2.10. Use of Equipment. Seller or the other relevant VeriSign Party
shall at all times during the relevant Term have the right to use any equipment
owned or leased by ICX and/or Purchaser and software licensed by ICX and/or
Purchaser solely for the purposes of providing the Transition Services
hereunder, provided that Seller shall use its commercially reasonable efforts to
comply with all of Purchaser’s applicable policies and procedures related to the
use of such equipment and software.

SECTION 2.11. Intellectual Property; Software Licenses. Except as included in
the assets (i) owned by ICX, (ii) transferred to Purchaser or its applicable
Subsidiaries pursuant to the Acquisition Agreement, or (iii) otherwise licensed
to Purchaser or its applicable Subsidiaries pursuant to the Intellectual
Property License Agreement, as of the Closing, Seller shall retain all right,
title and interest in and to all its intellectual property rights and nothing
herein shall be deemed to grant to ICX and/or Purchaser any such rights;
provided, however, that Seller hereby agrees to grant to ICX and/or Purchaser
the nonexclusive right and license to use the software identified in the
Transition Service Schedules for the Term set forth in each such Transition
Service Schedule. ICX and Purchaser agree and acknowledge that certain services
to be provided hereunder will require that Seller utilize software licensed to
Seller. In the event ICX and Purchaser desire Seller to provide any Transition
Service during the term of this Agreement that requires the use by Seller of
software other than software used by Seller as of the Closing, where Seller does
not then hold a license permitting Seller to use such software in order to
provide such Transition Services, ICX and Purchaser further agree to secure from
an appropriate software vendor such necessary software license. ICX and
Purchaser acknowledge and agree that the foregoing requirement is an express
condition to Seller’s obligation to provide any Transition Service requiring the
use of software other than the software used by Seller as of the Closing. Any
determination by Seller to abide by the terms of any demand or other conditions
received from a software vendor relating to the use of any vendor software to
provide Transition Services shall not be considered a breach of this Agreement,
provided that Seller notifies ICX and Purchaser of such demand or conditions.

 

6



--------------------------------------------------------------------------------

SECTION 2.12. Contract Manager. Seller, on the one hand, and ICX and Purchaser,
on the other hand, shall each appoint an individual to act as its primary point
of operational contact for the administration and operation of this Agreement,
as follows: each individual appointed by Seller or ICX and Purchaser, as
applicable, as such Party’s primary point of operational contact pursuant to
this Section 2.12 (each, a “Contract Manager”) shall have overall responsibility
for coordinating for the Party he or she represents all activities undertaken by
such Party hereunder, for the performance of such Party’s obligations hereunder,
for coordinating the performance of the Transition Services, for acting as a
day-to-day contact with the other Party and for making available to the other
Party the data, facilities, resources and other support services required for
the performance of the Transition Services in accordance with the terms of this
Agreement. Each Party may change its respective Contract Manager from time to
time upon prompt written notice to the other Party.

SECTION 2.13. ICX Acknowledgment and Representation. ICX and/or Purchaser
understand that the Transition Services provided hereunder are transitional in
nature and are furnished by Seller solely for the purpose of accommodating the
transfer of the Business from Seller to Purchaser’s group. ICX and/or Purchaser
understand that Seller is not in the business of providing Transition Services
to third parties and that Seller has no interest in continuing this Agreement
beyond the stated Final Term. As a result, the Parties have allocated
responsibilities and risks of loss and limited liabilities of Seller as stated
in this Agreement based on the recognition that Seller is not in the business of
providing Services to third parties. Such provisions are fundamental elements of
the basis of the bargain between ICX and/or Purchaser, on the one hand, and
Seller, on the other hand, and Seller would not be able or willing to provide
the Transition Services without the protections provided to Seller by ICX and/or
Purchaser by such provisions. During the term of this Agreement, ICX and/or
Purchaser agree to make a transition to their own internal organization or other
third party suppliers for the Transition Services.

ARTICLE III

COMPENSATION FOR SERVICES

SECTION 3.01. Fees. As compensation for each Transition Service to be provided
pursuant hereto, ICX and/or Purchaser shall pay VeriSign and/or the relevant
Subsidiary of VeriSign actually providing the Transition Services (as identified
in the relevant Transition Service Schedule) the fees specified in the
Transition Service Schedule relating to such Transition Service.

SECTION 3.02. Third-Party Charges. ICX and/or Purchaser shall be responsible for
and shall pay or reimburse VeriSign for any third-party costs, fees, expenses,
levies or charges VeriSign or its Subsidiaries may incur in connection with the
provision of the Transition Services, including, but not limited to, charges
from vendors, suppliers, carriers and contractors (the “Third-Party Charges”),
regardless of whether such Third-Party Charges are specified in a Transition
Service Schedule.

 

7



--------------------------------------------------------------------------------

SECTION 3.03. Payments of Fees and Charges. Payment of the amounts due by ICX
and/or Purchaser hereunder shall be made monthly, based on invoices issued by
VeriSign and/or its relevant Subsidiaries to ICX and/or Purchaser in the manner
set forth in Section 3.04. Any payments pursuant to this Agreement shall be made
within 30 calendar days of the date of receipt by ICX and/or Purchaser of the
relevant invoice. Without limiting other available remedies, Seller reserves the
right to suspend performance under this Agreement upon failure of ICX and/or
Purchaser to make any payment due pursuant to this Agreement, unless ICX and/or
Purchaser, in good faith, disputes such invoice.

SECTION 3.04. Invoices; Documentation. VeriSign shall, or shall cause its
relevant Subsidiaries to, invoice ICX and/or Purchaser promptly after the end of
each fiscal month for all charges for all Transition Services provided to ICX
and/or Purchaser in the preceding fiscal month pursuant to this Agreement. From
time to time on written request by ICX and/or Purchaser in respect of a
Transition Service, VeriSign shall provide to ICX and/or Purchaser such
information in VeriSign’s possession with respect to such invoices as ICX and/or
Purchaser may reasonably request for the purpose of supporting the fees
represented by such invoices and VeriSign shall make its personnel available to
answer such questions as ICX and/or Purchaser may reasonably ask for such
purpose.

SECTION 3.05. Taxes. The amounts set forth herein with respect to fees, charges,
expenses and other amounts due hereunder are exclusive of all Taxes (other than
taxes based on net income). ICX and Purchaser shall be responsible for and pay
any Tax imposed as a result of its receipt of the Transition Services or with
respect to the payments due to VeriSign or any VeriSign Subsidiary hereunder
(other than VeriSign’s Taxes based on its net income). All payments due to
VeriSign and any VeriSign Subsidiary shall be made without any deduction or
withholding on account of any Tax except as required by Law in which case the
sum payable by ICX and/or Purchaser in respect of which such deduction or
withholding is to be made shall be increased to the extent necessary to ensure
that, after making such deduction or withholding, VeriSign or the relevant
VeriSign Subsidiary receives and retains (free from any liability in respect
thereof) a net sum equal to the sum it would have received but for such
deduction or withholding being required. Any Taxes required to be paid by
VeriSign and any VeriSign Subsidiary in connection with this Agreement or the
performance hereof (other than VeriSign’s Taxes based on its net income) will be
promptly reimbursed to VeriSign and such VeriSign Subsidiary, as applicable, by
ICX and/or Purchaser and such reimbursement shall be in addition to the amounts
required to be paid by ICX and/or Purchaser as set forth in Section 3.01 and
Section 3.02.

ARTICLE IV

LIMITATION OF LIABILITY; DISCLAIMER OF WARRANTIES; INDEMNIFICATION

SECTION 4.01. Limitation of Liability.

(a) Unless a breach with respect to the performance or non-performance by Seller
pursuant to this Agreement arises out of fraud, gross negligence or willful
misconduct, Seller’s maximum, cumulative and sole liability (based on breach of
warranty, breach of contract, negligence, strict liability in tort or any other
legal or equitable theory) to ICX and/or

 

8



--------------------------------------------------------------------------------

Purchaser for direct damages shall be an amount up to the total fees paid (as of
the date of the performance or non-performance giving rise to the damage) by ICX
and/or Purchaser to Seller pursuant to the Transition Services Schedule under
which the performance or non-performance of any Transition Service resulted in
direct damages to ICX and/or Purchaser. ICX and Purchaser acknowledge that such
payment constitutes fair and reasonable compensation for any such damages.
Notice of any claim for direct damages must be made within one month of the date
of termination or expiration of the Transition Service which gave rise to the
claim and such claim must specify the damage amount claimed and a description of
the action and the service giving rise to the claim.

(b) Seller will in no event be liable to ICX and/or Purchaser, any of their
Affiliates or any third party for any indirect, consequential, incidental,
punitive, special or exemplary damages (even if it has been advised of the
possibility of such damages) such as, but not limited to, loss of revenue or
anticipated profits, loss of data or lost business, suffered by ICX and/or
Purchaser arising out of this Agreement, regardless of whether the damages or
other relief sought are based on breach of warranty, breach of contract,
negligence, strict liability in tort or any other legal or equitable theory.

SECTION 4.02. Disclaimer of Warranties. EXCEPT AS OTHERWISE SET FORTH IN ANY
APPLICABLE TRANSITION SERVICES SCHEDULE, SELLER MAKES NO WARRANTY, EXPRESS OR
IMPLIED, AND HEREBY DISCLAIMS ANY WARRANTIES OF ANY KIND WITH RESPECT TO THE
NATURE OR QUALITY OF THE TRANSITION SERVICES OR THE RESULTS THAT WILL BE
OBTAINED BY USING OR APPLYING THE TRANSITION SERVICES, INCLUDING ANY WARRANTY OR
CONDITION OF NONINFRINGEMENT, MERCHANTABILITY, ACCURACY, SATISFACTORY QUALITY,
OR FITNESS FOR ANY PARTICULAR PURPOSE. SELLER MAKES NO WARRANTY THAT ANY
TRANSITION SERVICE COMPLIES WITH ANY LAW, REGULATION OR GOVERNMENT ORDER.

SECTION 4.03. Indemnification. Subject to Section 4.01 and 4.02, ICX and
Purchaser agree to indemnify, defend and hold harmless on an after tax basis
each VeriSign Party and its directors, officers, employees, agents and
representatives (collectively, the “VeriSign Indemnitees”) from any and all
claims, actions, demands, judgments, losses, costs, expenses, damages and
liabilities (including attorneys fees and other expenses of litigation) arising
out of or connected with the Transition Services supplied under this Agreement
or in any way related to this Agreement, regardless of the legal theory
asserted, including any claims by third parties relating to the Transition
Services or claims by third parties that the provision of Transition Services
breaches the terms or conditions of any agreement or the rights of any third
party. This indemnity applies to claims, actions and demands for which the
VeriSign Indemnitees may be, or may be claimed to be, partially or solely
liable; provided that this indemnity will not, as to any VeriSign Indemnitee,
apply to losses, claims, damages, liabilities or related expenses to the extent
they are found in a final, non-appealable judgment of a court of competent
jurisdiction to have resulted primarily from the fraud, gross negligence or
willful misconduct of such VeriSign Indemnitee.

 

9



--------------------------------------------------------------------------------

ARTICLE V

TERM AND TERMINATION

SECTION 5.01. Effective Date and Final Term. This Agreement shall become
effective on the Closing Date and, unless terminated earlier pursuant to
Section 5.02, shall remain in full force and effect until the date (the “Final
Term”) of expiration of the last Term to expire for any Transition Service
hereunder.

SECTION 5.02. Termination. This Agreement may be terminated at any time prior to
the Final Term:

(a) by the mutual written consent of Seller, on the one hand, and ICX and
Purchaser, on the other hand; or

(b) by either Party for (i) a material breach (excluding any payment default) of
this Agreement by the other Party that is not cured within 30 days after written
notice by the terminating Party or (ii) a payment default under this Agreement
that is not cured within five days after written notice by the terminating
Party, unless ICX and/or Purchaser, as applicable, are in good faith, disputing
such payment.

SECTION 5.03. Survival. The provisions of Article III, Article IV and Article VI
shall survive the termination of this Agreement.

ARTICLE VI

GENERAL PROVISIONS

SECTION 6.01. Waiver. Either Party may (a) extend the time for the performance
of any of the obligations or other acts of the other Party, or (b) waive
compliance by the other Party with any of the agreements contained herein. Any
such extension or waiver shall be valid only if set forth in an instrument in
writing signed by the Party to be bound thereby. Any failure to assert, or delay
in the assertion of, rights under this Agreement shall not constitute a waiver
of those rights.

SECTION 6.02. Expenses; Payments.

(a) Except as otherwise provided in this Agreement, the Parties shall bear their
respective direct and indirect costs and expenses incurred in connection with
the negotiation, preparation, execution and performance of this Agreement.

(b) Unless otherwise indicated, all dollar amounts stated in this Agreement are
stated in U.S. currency, and all payments required under this Agreement shall be
paid in U.S. currency in immediately available funds.

SECTION 6.03. Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given or made (and
shall be deemed to have been duly given or made upon receipt) by delivery in
person, by overnight courier

 

10



--------------------------------------------------------------------------------

service, by facsimile, or by registered or certified mail (postage prepaid,
return receipt requested) to the respective Persons at the following addresses
(or at such other address for a Party as shall be specified in a notice given in
accordance with this Section 6.03):

If to Seller:

VeriSign, Inc.

21355 Ridgetop Circle

Lakeside III

Dulles, VA 20166

Attention:      General Counsel

Fax Number: (703) 450-7326

with copies (which shall not constitute notice) to:

VeriSign, Inc.

487 East Middlefield Road, Building 2

Mountain View, CA 94043

Attention:      Kevin Werner

Fax Number: (650) 426-5113

and

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York, NY 20006

Attention:      Christopher E. Austin

Fax Number: (212) 225-3999

If to ICX and/or Purchaser:

Syniverse Holdings, Inc.

8125 Highwoods Palm Way

Tampa, FL 33647

Attention:      General Counsel

Fax Number: (813) 637-5882

with a copy (which shall not constitute notice) to:

Alston & Bird LLP

950 F Street, N.W.

Washington, DC 20004

Attention:      David E. Brown, Jr.

Fax Number: (202) 756-3333

 

11



--------------------------------------------------------------------------------

SECTION 6.04. Headings. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

SECTION 6.05. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced under any applicable Law or
public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not fundamentally changed.
Upon any determination that any term or other provision is invalid, illegal or
incapable of being enforced, the Parties shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the Parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the greatest
extent possible.

SECTION 6.06. Entire Agreement. This Agreement (including the Transition Service
Schedules and any other Appendices hereto) constitutes the entire agreement of
the Parties with respect to the subject matter hereof and supersedes all prior
agreements and undertakings, both written and oral, between Seller, on the one
hand, and ICX and Purchaser, on the other hand, with respect to the subject
matter hereof.

SECTION 6.07. Assignment. ICX and Purchaser may not directly or indirectly
transfer any of its rights or delegate any of their obligations hereunder
without the prior written consent of VeriSign. Any purported transfer or
delegation in violation of this Section 6.07 shall be null and void.

SECTION 6.08. No Third-Party Beneficiaries. Except for the rights of the
VeriSign Indemnitees under Section 4.03, this Agreement is for the sole benefit
of the Parties and their respective permitted successors and assigns and nothing
herein, express or implied, is intended to or shall confer upon any other Person
any legal or equitable right, benefit or remedy of any nature whatsoever under
or by reason of this Agreement.

SECTION 6.09. Amendments. This Agreement may not be amended or modified except
by an instrument in writing signed by both Parties.

SECTION 6.10. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

(a) Any questions, claims, disputes, remedies, or Actions arising from or
related to this Agreement, and any relief or remedies sought by any Parties,
shall be governed exclusively by the laws of the State of New York.

(b) To the fullest extent permitted by applicable Law, each Party (i) agrees
that any claim, action or proceeding by such Party seeking any relief whatsoever
arising out of, or in connection with, this Agreement or the transactions
contemplated hereby shall be brought only in the United States District Court
for the Southern District of New York or any court of the State of New York
sitting in the Borough of Manhattan, and not in any other State or Federal court
in the United States of America or any court in any other country, (ii) agrees
to submit to the exclusive jurisdiction of such courts located in New York, New
York for purposes of all legal

 

12



--------------------------------------------------------------------------------

proceedings arising out of, or in connection with, this Agreement or the
transactions contemplated hereby, (iii) waives and agrees not to assert any
objection that it may now or hereafter have to the laying of the venue of any
such Action brought in such a court or any claim that any such Action brought in
such a court has been brought in an inconvenient forum, (iv) agrees that mailing
of process or other papers in connection with any such action or proceeding in
the manner provided in Section 6.03 or any other manner as may be permitted by
Law shall be valid and sufficient service thereof, and (v) agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by applicable Law.

(c) Each Party waives to the fullest extent permitted by applicable Law, any
right it may have to a trial by jury in respect of any litigation directly or
indirectly arising out of, under or in connection with this Agreement or any
transaction contemplated hereby. Each Party (i) certifies that no
representative, agent or attorney of the other Party has represented, expressly
or otherwise, that such other Party would not, in the event of litigation, seek
to enforce the foregoing waiver and (ii) acknowledges that it and the other
Party have been induced to enter into this Agreement by, among other things, the
mutual waivers and certifications in this Section 6.10.

SECTION 6.11. Counterparts. This Agreement may be executed in one or more
counterparts, and by the different parties in separate counterparts, each of
which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile shall be as
effective as delivery of a manually executed counterpart of this Agreement.

SECTION 6.12. No Presumption. The Parties agree that this Agreement was
negotiated fairly between them at arm’s length and that the final terms of this
Agreement are the product of the Parties’ negotiations. Each Party represents
and warrants that it has sought and received experienced legal counsel of its
own choosing with regard to the contents of this Agreement and the rights and
obligations affected hereby. The Parties agree that this Agreement shall be
deemed to have been jointly and equally drafted by them, and that the provisions
of this Agreement therefore should not be construed against a Party on the
grounds that the Party drafted or was more responsible for drafting the
provisions.

SECTION 6.13. Construction of Agreement. The Transition Service Schedules shall
have the same force and effect as if expressly set out in the body of this
Agreement, and any reference to this Agreement shall include the Transition
Service Schedules or any other Appendix or attachment to this Agreement.
Notwithstanding any other provisions in this Agreement to the contrary, in the
event and to the extent that there shall be a conflict between the provisions of
the body of this Agreement and any Transition Service Schedule, the provisions
of the body of this Agreement shall control (unless the Transition Service
Schedule explicitly provides otherwise).

SECTION 6.14. Further Assurances. The Parties will use good faith efforts to
cooperate with each other in all matters relating to the provision and receipt
of the Transition Services. Such cooperation shall include exchanging
information, performing true-ups and

 

13



--------------------------------------------------------------------------------

adjustments and seeking all third party consents, licenses, sublicenses or
approvals necessary to permit each party to perform its obligations hereunder.

SECTION 6.15. Relationship of the Parties. Nothing contained in this Agreement
will be deemed or construed as creating a joint venture or partnership between
the Parties. No Party is by virtue of this Agreement authorized as an agent,
employee or legal representative of the other Party. No Party will have the
power to control the activities and operations of the other and their status is,
and at all times will continue to be, that of independent contractors with
respect to each other. No Party will have any power or authority to bind or
commit the other Party. No Party will hold itself out as having any authority or
relationship in contravention of this Section 6.15.

SECTION 6.16. Confidentiality. The parties acknowledge that in connection with
the provision and receipt of Transition Services, each Party may obtain access
to Confidential Information of the other Party. For the purposes of this
Section 6.16 and Section 6.17, “Confidential Information” refers to:
(a) intellectual property of any Party; (b) the business or technical
information of either Party, including any information relating to such Party’s
product plans, designs, costs, product prices and names, finances, marketing
plans, business opportunities, personnel, research, development or know-how; and
(c) any information designated by a Party as “confidential” or “proprietary” or
which, under the circumstances taken as a whole, would reasonably be deemed to
be confidential. “Confidential Information” will not include information that:
(i) is or becomes generally known or available by publication, commercial use or
otherwise through no fault of the receiving Party; (ii) is known to the
receiving Party at the time of disclosure without violation of any
confidentiality restriction and without any restriction on the receiving Party’s
further use or disclosure; or (iii) is independently developed by the receiving
Party. Each Party will, during the term of this Agreement and perpetually after
termination or expiration of this Agreement, (A) refrain from using Confidential
Information of the other Party except as contemplated herein, and (B) refrain
from disclosing Confidential Information of the other Party to any third party
except to employees and independent contractors as is reasonably required in
connection with the exercise of its rights and obligations under this Agreement
(and only subject to binding use and disclosure restrictions at least as
protective as those set forth herein executed in writing by such employees and
independent contractors). Each Party may disclose Confidential Information of
the other Party pursuant to any order or requirement of a court, administrative
agency or other governmental body, provided that such disclosing Party give
reasonable and, if practicable, advance notice to the other Party of such order
or requirement.

SECTION 6.17. Access to Computer Systems. If either Party to this Agreement (or,
with respect to Seller, any other VeriSign Party) has access (either on-site or
remotely) to the other Party’s computer systems and/or information stores in
relation to the Transition Services, such Party shall limit such access solely
to the use of such systems for purposes of the Transition Services and shall not
access or attempt to access the other Party’s computer systems, files, software
or services other than those required for the Transition Services. Such Party
shall limit such access to those of its employees, agents or contractors with a
bona fide need to have such access in connection with the Transition Services,
and shall follow all of the other Party’s security rules and procedures for
restricting access to its computer systems. All user identification numbers and
passwords disclosed to such Party and any information obtained by

 

14



--------------------------------------------------------------------------------

such Party as a result of such Party’s access to and use of the other Party’s
computer systems shall be deemed to be, and treated as, Confidential Information
hereunder. Each Party shall cooperate with the other Party in the investigation
of any apparent unauthorized access to any Party’s computer system and/or
information stores.

SECTION 6.18. Purchaser’s Guarantee. Purchaser hereby irrevocably guarantees
performance and payment by ICX of all its obligations and undertakings to Seller
and the VeriSign Indemnitees hereunder.

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been signed on behalf of each of the
Parties as of the date first written above.

 

VERISIGN, INC. By:  

 

  Name: [—]   Title: [—] VERISIGN ICX CORPORATION By:  

 

  Name: [—]   Title: [—] SYNIVERSE HOLDINGS, INC. By:  

 

  Name: [—]   Title: [—]

 

16



--------------------------------------------------------------------------------

Exhibit E

Asset and Liability Accounts Included in the Working Capital;

Calculation Principles; Estimated and Final Working Capital (Adjustment)

Capitalized terms not otherwise defined herein shall have the same meaning as in
the Acquisition Agreement dated August 24, 2009, to which this Exhibit is
attached (the “Agreement”).

This Exhibit sets forth:

 

1) a list of certain asset and liability accounts of the Business that will be
taken into account in determining the Working Capital for the purposes of the
Agreement; and

 

2) the accounting principles, methodologies and policies used in the
determination of such accounts (the “Calculation Principles”); and

 

3) a form to be used for calculating the Estimated and Final Working Capital and
the Estimated and Final Working Capital Adjustment.

1. Working Capital

For purposes of determining the Estimated and Final Working Capital, the Working
Capital of the Business shall be calculated as of the Closing Date, prior to the
application of purchase accounting and without giving effect to the impact of
the Transactions, as an amount equal to (i) the sum of the balance of each asset
account included in Transferred Assets or the assets of ICX identified in
Paragraph 1.A below minus (ii) the sum of the balance of each liability account
included in Assumed Liabilities or the Liabilities of ICX identified in
Paragraph 1.B below. The Working Capital may be a negative number. The asset and
liability accounts listed below shall be determined in accordance with US GAAP
with the exception of specific policies as detailed in the Calculation
Principles set forth in Paragraph 2 below.

 

  A. List of Asset Accounts

 

  Ø Trade accounts receivable, net

 

  Ø Prepaid expenses

 

  Ø For avoidance of doubt, the following accounts shall not be included in the
list of asset accounts: (i) cash, cash equivalents and marketable securities
including outstanding checks, (ii) non-trade accounts receivable, (iii) customer
advances, (iv) prepayments for self-insurance (v) other current assets including
deposits on capital expenditures (vi) current and deferred income Taxes or any
other Tax receivable, (viii) amounts owed to Seller, and (viii) any current
assets not included in the Transferred Assets or assets of ICX.

 

  B. List of Liability Accounts (current and long-term portions)

 

  Ø Trade and other accounts payable

 

  Ø Accrued expenses

 

Exhibit E-1



--------------------------------------------------------------------------------

  Ø Accrued compensation and benefits

 

  Ø Deferred revenues

 

  Ø Other Liabilities

 

  Ø For avoidance of doubt, the following accounts shall not be included in the
list of Liability accounts: (i) current and deferred income Taxes or any other
Taxes payable, (ii) any transaction related expense to the extent paid by
Seller, (iii) accruals related to bonus plans and other Seller Benefit Plans,
(iv) legal accrual related to conduct of the Business prior to the Closing,
(v) accrued restructuring costs (vi) amounts owed under Seller insurance
programs, (vii) deferred rent, (viii) amounts owed by Seller, and (ix) any
liabilities not included in the Assumed Liabilities or the Liabilities of ICX.

2. Calculation Principles

 

  Ø Trade Accounts Receivable and Receivable Reserves

Trade accounts receivable are equal to a gross amount of receivables, which is
based on the total recorded amounts invoiced to customers. Trade receivables may
also include estimated unbilled receivable. Unbilled receivables will be
determined and valued consistent with past practices of the Business.

Receivable reserves include (i) a reserve for doubtful accounts which will be
applied to trade accounts receivable and is based upon both specific and general
reserves ( specific reserves are for specific doubtful accounts greater than
$5,000 and over 61 days past due; general reserves are applied at 10 percent for
accounts that are 91-270 days past due and at 40% for accounts that are over 270
days past due), and (ii) a reserve against revenue consisting of (a) an amount
related to specific customer issues consistent with past practice and (b) a
[***] of [***] representing the maximum obligation under the [***] contract with
[***].

 

  Ø Prepaid Expenses

Prepaid expenses are the costs of assets acquired by and paid for by the
Business in one period and expensed in a future period over future periods
according to US GAAP.

 

  Ø Trade and Other Accounts Payable

Trade accounts payable ledger represents balances owed by VeriSign or its
Affiliates for goods and/or services purchased for the Business. The accounts
payable ledger is supported by vendor invoices.

 

  Ø Accrued Expenses

Accrued expenses, or goods received not vouchered, represent estimated balances
owed by VeriSign or its Affiliates for goods and/or services purchased for the

 

 

*** Note: Confidential treatment has been requested with respect to the
information contained within the [***] marking. Such portions have been omitted
from this filing and have been filed separately with the Securities and Exchange
Commission.

 

Exhibit E-2



--------------------------------------------------------------------------------

Business in which the vendor invoice has not been received but the goods and/or
services have been rendered. Accrued expenses are estimates generally supported
by vendor invoices once received.

 

  Ø Deferred Revenues

Deferred revenues represent balances that have been invoiced to customers of the
Business for contracted services in which VeriSign or its Affiliates has not
fully recognized the revenue for GAAP accounting purposes and are primarily for
setup fees, licensing fees, and PICS services. Revenues of the Business are
recognized ratably over the period in which the services are provided.

For purposes of calculating the Working Capital, only 10% of the reported
deferred revenue amount shall be included.

3. Format for Calculation of Estimated and Final Working Capital and Estimated
and Final Working Capital Adjustment

Below is the form for the calculation of the Estimated and Final Working Capital
and the Estimated and Final Working Capital Adjustment.

 

Account

  

Amount as of Closing

(In $)

Trade Accounts Receivable, net of

Receivable Reserves

 

Prepaid Expenses

        Total Current Asset Accounts   

Trade accounts payable

 

Accrued Expenses

 

Deferred Revenues

        Total Liability Accounts (current and non-current portion)        

[Estimated][Final] Working Capital

 

[Estimated][Final] Working Capital Adjustment:

  

•   If [Estimated][Final] Working Capital is between $20,500,00 and $21,500,000,
the [Estimated][Final] Working Capital Adjustment is equal to zero.

  

 

Exhibit E-3



--------------------------------------------------------------------------------

•   If [Estimated][Final] Working Capital is greater than $21,500,000, the
[Estimated][Final] Working Capital Adjustment is equal to [Estimated][Final]
Working Capital minus $21,500,000.

  

•   If [Estimated][Final] Working Capital is less than $20,500,000, the
[Estimated][Final] Working Capital Adjustment is equal to [Estimated][Final]
Working Capital minus $20,500,000.

  

 

Exhibit E-4



--------------------------------------------------------------------------------

Exhibit F

Certain Purchaser’s Individuals

Tony G. Holcombe

Chief Executive Officer

Fax number: 813 637 5880

Email: tony.holcombe@syniverse.com

Jeff Gordon

Chief Technology Officer

Fax number: 813 637 5858

Email: jeff.gordon@syniverse.com

David Hitchcock

Chief Financial Officer

Fax number: 813 637 5009

Email: david.hitchcock@syniverse.com

Bill McGee

Senior Vice President, Mergers & Acquisitions

Fax number: 813 637 5110

Email: bill.mcgee@syniverse.com

Michael O’Brien

Senior Vice President, Business Development

Fax number: 813 637 5110

Email: michael.obrien@syniverse.com

Laura Binion

General Counsel

Fax number: 813 637 5885

Email: laura.binion@syniverse.com

Exhibit F - 1